Exhibit 10.1

AMENDMENT TO CREDIT AGREEMENT
AMENDMENT, dated as of February 11, 2016 (this “Amendment”), to the Credit
Agreement, dated as of September 9, 2014 (the “Existing Credit Agreement”),
among WEB.COM GROUP, INC. (the “Borrower”), the several lenders from time to
time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.
W I T N E S S E T H:
WHEREAS, pursuant to the Existing Credit Agreement, the Lenders have agreed to
make, and have made, certain loans and other extensions of credit to the
Borrower;


WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
February 11, 2016, by and among the Borrower, Barton Creek Web.com LLC, Yodle,
Inc. (the “Target”) and Shareholder Representative Services LLC, the Borrower
intends to directly or indirectly acquire (the “Acquisition”) all of the
outstanding capital stock of the Target;


WHEREAS, the Borrower has requested (i) in connection with the Acquisition, to
borrow an additional $200 million of term loans, (ii) to extend the maturity of
the facilities outstanding under the Existing Credit Agreement, (iii) to make
certain other changes to the Existing Credit Agreement and (iv) in connection
with the foregoing, that the Existing Credit Agreement be amended in the form
attached hereto as Annex I (the “Amended Credit Agreement”);


WHEREAS, the term loans outstanding under the Existing Credit Agreement
immediately prior to the Amendment No. 1 Effective Date (as defined below) (the
“Existing Term Loans”) will be replaced and refinanced on the Amendment No. 1
Effective Date by the term loans under the Amended Credit Agreement (the “New
Term Loans”);


WHEREAS, each Existing Term Lender that executes and delivers a signature page
to this Agreement (a “Continuing Term Lender”) agrees (i) to convert the
outstanding principal amount of its Existing Term Loans to New Term Loans on the
Amendment No. 1 Effective Date and (ii) to fund New Term Loans on the Amendment
No. 1 Effective Date in an aggregate principal amount equal to its Funding Term
Commitment;


WHEREAS, each Person (other than an Existing Term Lender) that executes and
delivers a signature page to this Agreement and has a Funding Term Commitment
(each, a “New Term Lender”) agrees to fund New Term Loans on the Amendment No. 1
Effective Date in an aggregate principal amount equal to its Funding Term
Commitment; and


WHEREAS, the Borrower, the Continuing Term Lenders, the New Term Lenders and the
other Lenders party hereto are willing to agree to this Amendment on the terms
set forth herein.


NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:


SECTION 1.    Definitions. Unless otherwise defined herein, terms defined in the
Amended Credit Agreement and used herein shall have the meanings given to them
in the Amended Credit Agreement.
SECTION 2.    Lenders. (a) Subject to the terms and conditions set forth herein,
each Continuing Term Lender agrees (i) to convert the outstanding principal
amount of its Existing Term Loans to New Term Loans on the Amendment No. 1
Effective Date, (ii) to fund New Term Loans on the Amendment No. 1 Effective
Date in an aggregate principal amount equal to its Funding Term Commitment and
(iii) to the terms of the Amended Credit Agreement.
(b) Subject to the terms and conditions hereof, each New Term Lender agrees (i)
to fund New Term Loans on the Amendment No. 1 Effective Date in an aggregate
principal amount equal to its Funding Term Commitment and (ii) to the terms of
the Amended Credit Agreement.
(c) Subject to the terms and conditions hereof, each Person that executes and
delivers a signature page to this Agreement and has a Revolving Commitment under
the Amended Credit Agreement as of the Amendment No. 1 Effective Date agrees to
the terms of the Amended Credit Agreement.
(d) Each Lender hereby agrees that notwithstanding anything herein or in the
Credit Agreement, the Amended Credit Agreement or the other Loan Documents to
the contrary, each Lender acknowledges that no occurrence of any Default or
Event of Default, exercise of any remedy in connection therewith or any other
action taken by the Lenders under the Existing Credit Agreement prior to the
effectiveness of the Amended Credit Agreement shall reduce, terminate or
otherwise impair its obligations to make the Acquisition-Related Extensions of
Credit on the Amendment No. 1 Effective Date.


SECTION 3.    New Term Lenders. Each New Term Lender (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby and to become a Lender under the Amended Credit Agreement,
(ii) it satisfies the requirements, if any, specified in the Amended Credit
Agreement that are required to be satisfied by it in order to become a Lender
thereunder, (iii) from and after the Amendment No. 1 Effective Date, it shall be
bound by the provisions of the Amended Credit Agreement as a Lender thereunder
and shall have the obligations of a Lender thereunder, (iv) it has received a
copy of the Amended Credit Agreement, together with copies of the financial
statements delivered pursuant to Sections 5.2(e) and (f) thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment and to become a Lender under
the Amended Credit Agreement on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender under the Amended Credit Agreement and (v) if it is a Non-U.S.
Lender, it has provided to the Administrative Agent any documentation required
to be delivered by it pursuant to the terms of the Amended Credit Agreement,
duly completed and executed by the New Term Lender; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender under the Amended
Credit Agreement.
SECTION 4.    Amendment to Credit Agreement. As of the Amendment No. 1 Effective
Date (as defined below), (i) the Existing Credit Agreement shall be amended and
restated in its entirety in the form of the Amended Credit Agreement set forth
on Annex I hereto, (ii) the Schedules to the Existing Credit Agreement shall be
amended and restated in their entirety in the form set forth on Annex I hereto
and (iii) Exhibit H-1 and Exhibit H-2 to the Existing Credit Agreement shall be
amended and restated in the form set forth on Annex II hereto. The Exhibits to
the Existing Credit Agreement other than Exhibit H-1 and Exhibit H-2 shall not
be amended as of the Amendment No. 1 Effective Date and shall continue as the
Exhibits referenced in the Amended Credit Agreement.
SECTION 5.    Representations and Warranties. The Borrower represents and
warrants to each of the Lenders party to this Amendment, the New Term Lenders
and the Administrative Agent that as of the Amendment No. 1 Effective Date this
Amendment has been duly authorized, executed and delivered by it and that each
of this Amendment and the Amended Credit Agreement constitutes its valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 6.    Acquisition Representations and and Warranties. The Borrower
represents and warrants to each of the Lenders party to this Amendment, the New
Term Lenders and the Administrative Agent that as of the Amendment No. 1
Effective Date (a) the Acquisition Agreement Representations shall be true and
correct and (b) the Specified Representations shall be true and correct in all
material respects (or in all respects if qualified by materiality).
SECTION 7.    Effectiveness. Section 4 of this Amendment and the obligations of
each Lender under the Amended Credit Agreement will become effective on the
first date (the “Amendment No. 1 Effective Date”) on which the conditions set
forth in Section 5.2 of the Amended Credit Agreement have been satisfied.
SECTION 8.    Reaffirmation. Each Loan Party hereby:
(a)     acknowledges its receipt of a copy of this Amendment and the Amended
Credit Agreement and its review of the terms and conditions thereof and consents
to the terms and conditions of this Amendment and the Amended Credit Agreement
and the transactions contemplated thereby, including the extension of credit to
the Borrower in the form of the New Term Loans;
(b)    agrees that, notwithstanding the effectiveness of this Amendment and the
Amended Credit Agreement and the consummation of the transactions contemplated
thereby, (i) each Security Document to which it is a party shall continue to be
in full force and effect and (ii) all guarantees, pledges, grants and other
commitments thereunder shall continue to be in full force and effect and shall
accrue to the benefit of the Secured Parties, including the holders of the New
Term Loans; and
(c)    confirms that neither the amendment and restatement of the Existing
Credit Agreement effected pursuant to this Amendment nor the execution,
delivery, performance or effectiveness of this Amendment and the Amended Credit
Agreement (i) impairs the validity, effectiveness or priority of the Liens
granted pursuant to any Security Document, and such Liens continue unimpaired
with the same priority to secure repayment of all Obligations, whether
heretofore or hereafter incurred or (ii) requires that any new filings be made
or other action taken to perfect or to maintain the perfection of such Liens.
SECTION 9.    Effect of Amendment.
9.1.     Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Existing Credit Agreement, the Amended Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Amended
Credit Agreement or any other provision of the Amended Credit Agreement or of
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and affect. Nothing herein shall be deemed to
entitle the Borrower to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Amended Credit Agreement or any other Loan Document
in similar or different circumstances. Nothing in this Amendment shall be deemed
to be a novation of any obligations under the Existing Credit Agreement or any
other Loan Document.
9.2.     On and after the Amendment No. 1 Effective Date, each reference in the
Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import, and each reference to the Credit Agreement in any other
Loan Document shall be deemed a reference to the Amended Credit Agreement (as
further amended, restated, supplemented or modified from time to time). This
Amendment shall constitute a “Loan Document” for all purposes of the Amended
Credit Agreement and the other Loan Documents.
SECTION 10.    General.
10.1.     GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.2.     Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.
10.3.     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
10.4.    Amendments. This Amendment may be amended, modified or supplemented
only by a writing signed by the Borrower, the Lenders party hereto and the New
Term Lenders.
10.5.     Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
[remainder of page intentionally left blank]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
WEB.COM GROUP, INC., as Borrower
By:
/s/ David L. Brown
Name: David L. Brown
Title: Chief Executive Officer

JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:
/s/ Tina Ruyter
Name: Tina Ruyter
Title: Executive Director

BANK OF AMERICA, N.A.
By:
/s/Thomas M. Paulk
Name: Thomas M. Paulk
Title: Senior Vice President



Barclays Bank PLC
By:
/s/ Marguerite Sutton
Name: Marguerite Sutton
Title: Vice President



Compass Bank (d/b/a BBVA Compass)
By:
/s/Jason Goetz
Name: Jason Goetz
Title: Senior Vice President



DEUTSCHE BANK AG NEW YORK BRANCH, as Lender
By:
/s/Anca Trifan
Name: Anca Trifan
Title: Managing Director

By:
/s/ Marcus M. Tarkington
Name: Marcus M. Tarkington
Title: Director

Fifth Third Bank
By:
/s/ David A. Austin
Name: David A. Austin
Title: Senior Vice President

JPMORGAN CHASE BANK, N.A., as a Lender
By:
/s/ Tina Ruyter
Name: Tina Ruyter
Title: Executive Director

REGIONS Bank, as Co-Documentation Agent and as a Lender
By:
/s/Kyle Husted
Name: Kyle Husted
Title: Vice President

ROYAL BANK OF CANADA, AS Co-Documentation Agent and as a Lender
By:
/s/ Sheldon Pinto
Name: Sheldon Pinto
Title: Authorized Signatory



SunTrust Bank
By: /s/Shannon Offen
Name: Shannon Offen
Title: Director
Wells Fargo Bank
By:
/s/Teddy Koch
Name: Teddy Koch
Title: Vice President

[●]
By:
    
Name:
Title:







Annex I

--------------------------------------------------------------------------------



CREDIT AGREEMENT
dated as of September 9, 2014,
as amended by Amendment No. 1 dated as of February 11, 2016
among
WEB.COM GROUP, INC.,
as Borrower,
The Several Lenders from Time to Time Parties Hereto,
JPMORGAN CHASE BANK, N.A.,
SUNTRUST BANK
and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents,
REGIONS BANK,
FIFTH THIRD BANK,
BARCLAYS BANK PLC,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
ROYAL BANK OF CANADA,
DEUTSCHE BANK SECURITIES INC.
and
COMPASS BANK
as Co-Documentation Agents
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers


JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
SUNTRUST ROBINSON HUMPHREY, INC.,
REGIONS CAPITAL MARKETS,
FIFTH THIRD BANK,
BARCLAYS BANK PLC,WELLS FARGO SECURITIES, LLC,
and
COMPASS BANK,
as Joint Bookrunners


TABLE OF CONTENTS
Page
SECTION 2.
Lenders. (a) Subject to the terms and conditions set forth herein, each
Continuing Term Lender agrees (i) to convert the outstanding principal amount of
its Existing Term Loans to New Term Loans on the Amendment No. 1 Effective Date,
(ii) to fund New Term Loans on the Amendment No. 1 Effective Date in an
aggregate principal amount equal to its Funding Term Commitment and (iii) to the
terms of the Amended Credit Agreement.    2

(b) Subject to the terms and conditions hereof, each New Term Lender agrees (i)
to fund New Term Loans on the Amendment No. 1 Effective Date in an aggregate
principal amount equal to its Funding Term Commitment and (ii) to the terms of
the Amended Credit Agreement.    2
(c) Subject to the terms and conditions hereof, each Person that executes and
delivers a signature page to this Agreement and has a Revolving Commitment under
the Amended Credit Agreement as of the Amendment No. 1 Effective Date agrees to
the terms of the Amended Credit Agreement.    2
SECTION 3.
New Term Lenders. Each New Term Lender (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and to become a Lender under the Amended Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Amended Credit Agreement that are
required to be satisfied by it in order to become a Lender thereunder, (iii)
from and after the Amendment No. 1 Effective Date, it shall be bound by the
provisions of the Amended Credit Agreement as a Lender thereunder and shall have
the obligations of a Lender thereunder, (iv) it has received a copy of the
Amended Credit Agreement, together with copies of the financial statements
delivered pursuant to Sections 5.2(e) and (f) thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and to become a Lender under the Amended
Credit Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender under the Amended Credit Agreement and (v) if it is a Non-U.S. Lender, it
has provided to the Administrative Agent any documentation required to be
delivered by it pursuant to the terms of the Amended Credit Agreement, duly
completed and executed by the New Term Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender under the Amended Credit
Agreement.    2

SECTION 4.
Amendment to Credit Agreement. As of the Amendment No. 1 Effective Date (as
defined below), (i) the Existing Credit Agreement shall be amended and restated
in its entirety in the form of the Amended Credit Agreement set forth on Annex I
hereto, (ii) the Schedules to the Existing Credit Agreement shall be amended and
restated in their entirety in the form set forth on Annex I hereto and (iii)
Exhibit H-1 and Exhibit H-2 to the Existing Credit Agreement shall be amended
and restated in the form set forth on Annex II hereto. The Exhibits to the
Existing Credit Agreement other than Exhibit H-1 and Exhibit H-2 shall not be
amended as of the Amendment No. 1 Effective Date and shall continue as the
Exhibits referenced in the Amended Credit Agreement.    2

SECTION 6.
Acquisition Representations and and Warranties. The Borrower represents and
warrants to each of the Lenders party to this Amendment, the New Term Lenders
and the Administrative Agent that as of the Amendment No. 1 Effective Date (a)
the Acquisition Agreement Representations shall be true and correct and (b) the
Specified Representations shall be true and correct in all material respects (or
in all respects if qualified by materiality).    3

(a)
acknowledges its receipt of a copy of this Amendment and the Amended Credit
Agreement and its review of the terms and conditions thereof and consents to the
terms and conditions of this Amendment and the Amended Credit Agreement and the
transactions contemplated thereby, including the extension of credit to the
Borrower in the form of the New Term Loans;    3

(b)
agrees that, notwithstanding the effectiveness of this Amendment and the Amended
Credit Agreement and the consummation of the transactions contemplated thereby,
(i) each Security Document to which it is a party shall continue to be in full
force and effect and (ii) all guarantees, pledges, grants and other commitments
thereunder shall continue to be in full force and effect and shall accrue to the
benefit of the Secured Parties, including the holders of the New Term Loans;
and    3

(c)
confirms that neither the amendment and restatement of the Existing Credit
Agreement effected pursuant to this Amendment nor the execution, delivery,
performance or effectiveness of this Amendment and the Amended Credit Agreement
(i) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Security Document, and such Liens continue unimpaired with the
same priority to secure repayment of all Obligations, whether heretofore or
hereafter incurred or (ii) requires that any new filings be made or other action
taken to perfect or to maintain the perfection of such Liens.    3



SCHEDULES:
1.1A    Commitments
1.1B    Existing Letters of Credit
1.1C    Rollover Letters of Credit
1.1D    Disqualified Lenders
3.1    Subsidiaries
4.15    Subsidiaries
4.19    UCC Filing Jurisdictions; Intellectual Property Filings
7.2(g)    Existing Indebtedness
7.3(f)    Existing Liens
7.7(n)    Existing Investments


EXHIBITS:
A    Form of Guarantee and Collateral Agreement
B    Form of Compliance Certificate
C-1    Form of Closing Certificate for Borrower
C-2    Form of Closing Certificate for Loan Parties
D    Form of Assignment and Assumption
E-1    Form of U.S. Tax Certificate
E-2     Form of U.S. Tax Certificate
E-3     Form of U.S. Tax Certificate
E-4     Form of U.S. Tax Certificate
F    Form of Borrowing Notice
G    Form of Loan Conversion and Continuation Notice
H-1    Form of Term Loan Note
H-2    Form of Revolving Loan Note
I     Form of Discounted Prepayment Option Notice
J    Form of Lender Participation Notice
K     Form of Discounted Voluntary Prepayment Notice






CREDIT AGREEMENT, dated as of September 9, 2014 (as amended by Amendment No. 1,
dated as of February 11, 2016, and as may be further amended, restated, amended
and restated, supplemented or otherwise modified from time to time, this
“Agreement”), among WEB.COM GROUP, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), JPMORGAN CHASE BANK,
N.A., BANK OF AMERICA, N.A. and SUNTRUST BANK, as syndication agents (in such
capacity, the “Co-Syndication Agents”), REGIONS BANK, FIFTH THIRD BANK, BARCLAYS
BANK PLC, WELLS FARGO BANK, NATIONAL ASSOCIATION, ROYAL BANK OF CANADA, DEUTSCHE
BANK SECURITIES INC. and COMPASS BANK, as documentation agents (in such
capacity, the “Co-Documentation Agents”), and JPMORGAN CHASE BANK, N.A., as
administrative agent.
WITNESSETH
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree as follows:
SECTION 1.    DEFINITIONS
1.1.
Defined Terms. As used in this Agreement, the terms listed in this Section 1.1
shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus ½ of 1% and (c) the
Eurodollar Rate that would be calculated as of such day (or, if such day is not
a Business Day, as of the next preceding Business Day) in respect of a proposed
Eurodollar Loan with a one-month Interest Period plus 1.0% (provided, that for
the avoidance of doubt, (x) the Eurodollar Rate for any day shall be based on
the rate appearing on the Libor Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such page) at approximately 11:00 a.m. London time on such
day and (y) if the Eurodollar Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement). Any change in the ABR due to
a change in the Prime Rate, the Federal Funds Rate or such Eurodollar Rate shall
be effective as of the opening of business on the day of such change in the
Prime Rate, the Federal Funds Rate or such Eurodollar Rate, respectively.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
“Acceptable Discount”: as defined in Section 2.26(c).
“Acceptance Date”: as defined in Section 2.26(b).
“Acquisition”: the acquisition of the Target by the Borrower pursuant to the
Acquisition Agreement.
“Acquisition Agreement”: Agreement and Plan of Merger, by and among the
Borrower, Merger Sub and the Target, dated as of February 11, 2016.
“Acquisition Agreement Representations”: such of the representations and
warranties made by the Target in the Acquisition Agreement as are material to
the interests of the Lenders, but only to the extent that (i) the accuracy of
any such representation is a condition to the obligations of the Borrower (or an
Affiliate thereof) to close under the Acquisition Agreement or (ii) the Borrower
(or an Affiliate thereof) has the right to terminate its obligations under the
Acquisition Agreement, or to otherwise not consummate the Acquisition, as a
result of a breach of such representations and warranties.
“Acquisition-Related Deferred Payments”: deferred payment obligations or similar
obligations in respect of the Acquisition under the Acquisition Agreement in an
aggregate amount not to exceed $42,000,000.
“Acquisition-Related Extensions of Credit”: collectively, (a) the Term Loans to
be funded on the Amendment No. 1 Effective Date pursuant to the Lenders’ Funding
Term Loan Commitments and (b) the Revolving Loans to be funded on the Amendment
No. 1 Effective Date and used to pay a portion of the consideration in respect
of the Acquisition and to pay fees and expenses in connection with the Amendment
No. 1 Transactions; provided that the Acquisition-Related Extensions of Credit
pursuant to this clause (b) shall not exceed $110,000,000.
“Additional Lender”: as defined in Section 2.24(b).
“Adjustment Date”: as defined in the Applicable Pricing Grid.
“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of determining the Affiliates of the Borrower, “control” of a
Person means the power, directly or indirectly, either to direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
“Agent Indemnitee”: as defined in Section 9.7.
“Agents”: the collective reference to the Co-Syndication Agents, the
Co-Documentation Agents and the Administrative Agent.
“Aggregate Exposure Percentage”: with respect to any Lender, the percentage of
the total Commitments represented by such Lender’s Commitment; provided, that in
the case of Section 2.23 when a Defaulting Lender shall exist, “Aggregate
Exposure Percentage” shall mean the percentage of the total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Aggregate
Exposure Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.
“Agreement”: as defined in the preamble hereto.
“Amendment No. 1”: Amendment No. 1 to this Agreement, dated as of February 11,
2016, by and among the Borrower, the Guarantors, the Administrative Agent and
the Lenders party thereto.
“Amendment No. 1 Effective Date”: as defined in Amendment No. 1.
“Amendment No. 1 Transactions”: collectively (i) the entering into of Amendment
No. 1 and the borrowing of Term Loans hereunder and (ii) the consummation of the
Acquisition.
“Amendment Signing Date”: the date on which Amendment No. 1 is executed by the
parties thereto, which date is February 11, 2016.
“Anti-Corruption Laws”: the United States Foreign Corrupt Practices Act of 1977,
the U.K. Bribery Act of 2010 and all other laws, rules, and regulations of any
jurisdiction applicable to the Borrower and the Subsidiaries concerning or
relating to bribery or corruption.
“Anti-Terrorism Law”: any Requirement of Law relating to money laundering or
financing terrorism, including the USA Patriot Act, the Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act of 1970”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act of 1917 (50 U.S.C. §1 et seq.) and Executive Order
13224 (effective September 24, 2001).
“Applicable Discount”: as defined in Section 2.26(c).
“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:
 
Eurodollar Loans
ABR Loans
Revolving Loans and Term Loans
3.00%
2.00%
 
 
 

; provided, that on and after the first Adjustment Date occurring after the
completion of the first full fiscal quarter of the Borrower after the Amendment
No. 1 Effective Date, the Applicable Margin with respect to Revolving Loans and
Term Loans will be determined pursuant to the Applicable Pricing Grid.
“Applicable Pricing Grid”: with respect to the Revolving Loans, Term Loans and
the Commitment Fee Rate, the table set forth below:
Consolidated First Lien Net Leverage Ratio
Applicable Margin for
Eurodollar Loans
(Revolving Loans and Term Loans)
Applicable Margin for
ABR Loans
(Revolving Loans and Term Loans)
Commitment Fee Rate
Greater than 2.75:1.00
3.00%
2.00%
0.45%
Less than or equal to
2.75:1.00 but greater than 2.25:1.00
2.50%
1.50%
0.45%
Less than or equal to
2.25:1.00 but greater than 1.75:1.00
2.25%
1.25%
0.40%
Less than or equal to
1.75:1.00 but greater than 1.50:1.00
1.75%
0.75%
0.35%
Less than or equal to
1.50:1.00
1.50%
0.50%
0.30%



For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin and the Commitment Fee Rate resulting from changes in the Consolidated
First Lien Net Leverage Ratio shall become effective on the date (the
“Adjustment Date”) that is three Business Days after the date on which financial
statements are delivered to the Lenders pursuant to Section 6.1 and shall remain
in effect until the next change to be effected pursuant to this paragraph. If
any financial statements referred to above are not delivered within the time
periods specified in Section 6.1, then, until the date that is three Business
Days after the date on which such financial statements are delivered, the
highest rate set forth in each column of the table set forth above shall apply.
In addition, at all times while an Event of Default under Section 8.1(a) or (f)
shall have occurred and be continuing, the highest rate set forth in each column
of the table set forth above shall apply. Each determination of the Consolidated
First Lien Net Leverage Ratio for purposes of the Applicable Pricing Grid shall
be made in a manner consistent with the determination thereof pursuant to
Section 7.1(a).
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
“Approved Fund”: as defined in Section 10.6(b).
“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (f), (g) or (h) of Section 7.5) that yields gross proceeds to the Borrower
or any of its Restricted Subsidiaries (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $1,000,000.
“Assignee”: as defined in Section 10.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.
“Available Amount”: as of any date of determination, an amount equal to the sum
of:
(a)    $75,000,000;
plus
(b)    the sum of (without duplication):


(i) 50% of the cumulative amount of the Excess Cash Flow generated after the
Amendment No. 1 Effective Date, added to such amount on the date on which
financial statements are delivered under Section 6.1(a) or (b); provided that
the cumulative amount pursuant to this clause (i) shall in no event be less than
zero;


(ii) the Net Cash Proceeds received after the Amendment No. 1 Effective Date and
on or prior to such date from any issuance of Capital Stock by the Borrower
(other than any such issuance to a Group Member), but excluding any issuance of
Disqualified Stock;


(iii) [reserved];


(iv) the aggregate amount received after the Amendment No. 1 Effective Date and
on or prior to such date by the Borrower or any Restricted Subsidiary in cash
from any dividend or other distribution by an Unrestricted Subsidiary;


(v) the net cash proceeds received after the Amendment No. 1 Effective Date and
on or prior to such date by the Borrower or any Restricted Subsidiary from the
issuance of convertible or exchangeable debt securities that have been converted
into or exchanged for Capital Stock of a Group Member (other than Disqualified
Stock);


(vi) the aggregate amount received in cash or Cash Equivalents after the
Amendment No. 1 Effective Date and on or prior to such date by the Borrower or
any Restricted Subsidiary in connection with the sale, transfer or other
disposition of its ownership interest in any then-existing joint venture that is
not a Subsidiary or in any Unrestricted Subsidiary, in each case, such amount
not to exceed, for purposes of the Available Amount, the amount of the
Investment in such joint venture or Unrestricted Subsidiary (with the amount of
such Investment being calculated in accordance with the last sentence of Section
7.7);


(vii) the aggregate amount received in cash or Cash Equivalents after the
Amendment No. 1 Effective Date and on or prior to such date by the Borrower or
any Restricted Subsidiary in connection with the sale, transfer or other
disposition to a Person (other than a Group Member) of any Investment made in
reliance on Section 7.7(m) and repurchases and redemptions (other than by a
Group Member) of such Investments from the Borrower or its Restricted
Subsidiaries and repayments of loans or advances (other than by a Group Member)
that constitute Investments made in reliance on Section 7.7(m); provided that
such amount shall not, for purposes of the Available Amount, exceed the amount
of such initial Investment made in reliance on Section 7.7(m); and


(viii) the amount equal to the net reduction in Investments made by the Borrower
or any Restricted Subsidiaries after the Amendment No. 1 Effective Date in any
Person resulting from the redesignation of Unrestricted Subsidiaries as
Restricted Subsidiaries or the merger or consolidation of an Unrestricted
Subsidiary with and into the Borrower or any of its Restricted Subsidiaries not
to exceed the amount of Investments previously made by the Borrower or any
Restricted Subsidiary in such Unrestricted Subsidiary (with the amount of such
Investments being calculated in accordance with the last sentence of Section
7.7);


minus


(c)     the amount of any Investments made in reliance on Section 7.7(m) prior
to such date, the amount of cash consideration paid prior to such date in
reliance on the Available Amount pursuant to Section 7.7(h)(iii) in respect of
Persons that do not, upon the acquisition thereof, become Subsidiary Guarantors
or assets that are not acquired by Loan Parties, any Restricted Payments made in
reliance on Section 7.6(f) prior to such date and any prepayments of
Indebtedness made in reliance on Section 7.8(a)(vi) prior to such date.
“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Event”: with respect to any Lender or any Person that directly or
indirectly controls such Lender (each, a “Distressed Person”), as the case may
be, a voluntary or involuntary case with respect to such Distressed Person under
any debt relief law, or a custodian, conservator, receiver or similar official
is appointed for such Distressed Person or any substantial part of such
Distressed Person’s assets, or such Distressed Person or any person that
directly or indirectly controls such Distressed Person is subject to a forced
liquidation, or such Distressed Person makes a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
governmental authority having regulatory authority over such Distressed Person
or its assets to be, insolvent or bankrupt; provided that a Bankruptcy Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Lender or any person that directly or
indirectly controls such Lender by a governmental authority or an
instrumentality thereof.  
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Board of Directors”: with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person (or any committee or
subcommittee thereof), (ii) in the case of any limited liability company, the
board of managers (or any committee or subcommittee thereof) or managing member
of such Person, (iii) in the case of any partnership, the board of directors of
the general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.
“Borrower”: as defined in the preamble hereto.
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: with respect to any Person, any and all shares, interests,
participations or other equivalents (however designated) of capital stock of
such Person (in the case of a corporation), any and all equivalent ownership
interests in such Person (in the case of a Person that is not a corporation),
any and all warrants, rights or options to purchase any of the foregoing and any
and all securities convertible into or exchangeable for shares of the foregoing
(but excluding, for the avoidance of doubt, Indebtedness convertible into or
exchangeable for shares of the foregoing), whether voting or nonvoting, and
whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
“Captive Insurance Subsidiary”:  any Subsidiary that is subject to regulation as
an insurance company (or any Subsidiary thereof).
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $500,000,000; (c) commercial paper of an issuer rated at least A-1 by
Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors Service,
Inc. (“Moody’s”), or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within 270 days from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A2 by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended from time to time,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
“Change in Control”: (a)(i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the Amendment Signing Date), other than any combination consisting solely of the
Permitted Investors, of shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Borrower on a fully diluted basis and (ii) the Permitted Investors shall
own, directly or indirectly, beneficially or of record, less than such Person or
“group” on a fully diluted basis; (b) the Permitted Investors (or any “group”
(within the meaning of the Exchange Act and the rules of the SEC thereunder as
in effect on the Amendment Signing Date) which includes one or more Permitted
Investors) shall acquire or hold, directly or indirectly, beneficially or of
record, shares representing more than 70% of the issued and outstanding Capital
Stock of the Borrower on a fully diluted basis; (c) the common stock of the
Borrower shall cease to be listed and traded on a nationally recognized stock
exchange as a result of, or in connection with, any increase in the percentage
of the issued and outstanding Capital Stock of the Borrower owned or held by the
Permitted Investors (or any “group” (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the Amendment Signing Date)
which includes one or more Permitted Investors); or (d) during any period of two
consecutive fiscal years, a majority of the seats (other than vacant seats) on
the Board of Directors of the Borrower shall cease to be occupied by individuals
(i) who were members of such Board of Directors on the first day of such period,
(ii) whose nomination or election to such Board of Directors was approved by
individuals referred to in clause (i) above constituting at the time of such
nomination or election at least a majority of such Board of Directors or (iii)
whose nomination or election to such Board of Directors was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such nomination or election at least a majority of such Board of Directors.
“Class”: when used in reference to (a) any Loan, refers to whether such Loan is
a Revolving Loan or Term Loan, (b) any Commitment, refers to whether such
Commitment is a Revolving Commitment or Term Commitment and (c) any Lender,
refers to whether such Lender has a Loan or Commitment with respect to a
particular Class of Loans or Commitments. Additional Classes may be added
pursuant to Section 2.24 and Section 10.1.
“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 were satisfied, which date was September 9, 2014.
“Closing Date Transactions”: the entering into of the Loan Documents on the
Closing Date and the initial borrowings hereunder on the Closing Date and the
payments of fees, commissions and expenses in connection with each of the
foregoing.
“Co-Documentation Agents”: as defined in the preamble hereto.
“Co-Syndication Agents”: as defined in the preamble hereto.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.
“Commitment Fee Rate”: 0.45% per annum; provided, that on and after the first
Adjustment Date occurring after the completion of the first full fiscal quarter
of the Borrower after the Amendment No. 1 Effective Date, the Commitment Fee
Rate will be determined pursuant to the Applicable Pricing Grid.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Competitor”: on any date, (a) any Person designated by the Borrower as a
“Competitor” by written notice delivered to the Administrative Agent on or prior
to the Amendment Signing Date; provided that (i) no Existing Lender may be
designated as a “Competitor” and (ii) the list of such Persons shall be posted
by the Administrative Agent to an Internet or intranet website to which the
Lenders have access and (b) any other Person that competes with the Borrower and
its Subsidiaries in a principal line of business of the Borrower and its
Subsidiaries, considered as a whole, and any Affiliate of any such Person (other
than an Affiliate that is a bona fide diversified debt fund or investment
vehicle), which Person or Affiliate has been designated by the Borrower as a
“Competitor” by written notice to the Administrative Agent and the Lenders
(including by posting such notice to an Internet or intranet website to which
the Administrative Agent and the Lenders have access) not less than 3 Business
Days prior to such date; provided that “Competitors” shall exclude any Person
that the Borrower has designated as no longer being a “Competitor” by written
notice delivered to the Administrative Agent from time to time.
“Competitor Affiliate”: any Person that is an Affiliate of a Competitor and is
clearly identifiable as such based solely on the similarity of its name;
provided that a Competitor Affiliate shall not include any Person that is a bona
fide diversified debt fund or investment vehicle.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender pursuant to an Assignment and Assumption;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
“Consolidated Cash Interest Expense” for any period, the excess of (a) the sum,
without duplication, of (i) the interest expense (including imputed interest
expense in respect of Capital Lease Obligations) of the Borrower and the
consolidated Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, (ii) any interest or other financing costs becoming
payable during such period in respect of Indebtedness of the Borrower or the
consolidated Subsidiaries to the extent such interest or other financing costs
shall have been capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP and (iii) any cash payments made
during such period in respect of obligations referred to in clause (b)(ii) below
that were amortized or accrued in a previous period, minus (b) to the extent
included in such consolidated interest expense for such period, the sum of (i)
noncash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in a previous period, (ii) noncash
amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period and (iii) any other non-cash amounts that would
otherwise be included in the determination of Consolidated Cash Interest Expense
for such period (but only to the extent that such amount is not required to be
paid in cash in any subsequent period). Notwithstanding anything to the contrary
contained herein, for purposes of determining the Consolidated Interest Coverage
for the periods ending on March 31, 2016, June 30, 2016 and September 30, 2016,
Consolidated Cash Interest Expense for the relevant period shall be deemed to
equal Consolidated Cash Interest Expense for the fiscal quarter ending on such
date (and, in the case of the latter two such determinations, for such fiscal
quarter and each previous fiscal quarter ending after the Amendment No. 1
Effective Date ) multiplied by 4, 2 and 4/3, respectively.
“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries at such date.
“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans to the extent otherwise included therein.
“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and (except with respect to clauses (g) and (h)) to
the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) provision for taxes based on income (or
similar taxes in lieu of income taxes), profits or capital (or equivalents),
including federal, foreign, state, local, franchise, excise and similar taxes
and foreign withholding taxes of such Person paid or accrued during such period
(including penalties and interest related to taxes or arising from tax
examinations), (b) interest expense and, to the extent not reflected in interest
expense, (i) any net losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, (ii)
amortization or writeoff of debt discount, debt issuance costs, commissions and
discounts, (iii) costs of surety bonds obtained in connection with financing
activities and (iv) other fees and charges associated with Indebtedness, (c)
depreciation and amortization expense, impairment charges (including
amortization of intangible assets (including goodwill) and deferred financing
fees), organization costs and amortization of unrecognized prior service costs
and actuarial gains and losses related to pensions and other post-employment
benefits, (d) extraordinary losses reducing Consolidated Net Income during any
such period, (e) cost-savings, operating expense reductions and synergies
projected by the Borrower in good faith to be realized as a result of mergers
and other business combinations, Permitted Acquisitions, divestitures, cost
savings initiatives and other similar initiatives consummated after the Closing
Date, in each case permitted by this Agreement (collectively, “Initiatives”)
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of the relevant
Reference Period (it being understood that cost savings, operating expense
reductions and synergies applicable to a fiscal quarter shall be added back for
such fiscal quarter)), net of the amount of actual benefits realized in respect
thereof; provided that such cost-savings, operating expense reductions and
synergies are reasonably expected within 12 months of the applicable Initiative
and factually supportable in the good faith determination of the Borrower;
provided further that, with respect to any Reference Period, the aggregate
amount added in the calculation of Consolidated EBITDA for such Reference Period
pursuant to clauses (e) and (f) shall not exceed 20% of Consolidated EBITDA
(calculated prior to giving effect to any add-backs pursuant to clauses (e) and
(f)), (f) unusual and non-recurring cash expenses recognized for restructuring
costs, including but not limited to severance costs, relocation costs and
litigation expenses, in connection with the Acquisition or any Initiative,
provided that the aggregate amount of restructuring costs added in the
calculation of Consolidated EBITDA pursuant to this clause (f) (i) in respect of
the Acquisition (x) shall not exceed $10,000,000 and (y) shall be incurred
solely in the Reference Periods ending on or prior to June 30, 2017 and (ii) in
respect of Initiatives (x) shall not exceed $10,000,000 in any Reference Period
and (y) shall be incurred within 12 months of the applicable Initiative;
provided further that, with respect to any Reference Period, the aggregate
amount added in the calculation of Consolidated EBITDA for such Reference Period
pursuant to clauses (e) and (f) shall not exceed 20% of Consolidated EBITDA
(calculated prior to giving effect to any add-backs pursuant to clauses (e) and
(f)), (g) the increase (if any) in the balance of the amount of deferred revenue
as of the end of any such period over the balance of the amount of deferred
revenue as of the end of the immediately prior period, (h) the decrease (if any)
in the balance of prepaid registry fees as of the end of any such period below
the balance of prepaid registry fees as of the end of the immediately prior
period, (i) non-cash stock-based or other equity-based compensation expenses,
(j) other non-cash expenses or losses reducing Consolidated Net Income during
any such period (excluding any such losses or expenses that represent an accrual
or reserve for a cash expenditure for a future period), (k) Transaction Expenses
in an aggregate amount not to exceed $10,000,000 over the term of this Agreement
(with such term commencing on the Amendment No. 1 Effective Date), (l) other
non-recurring transactional costs, fees or expenses (whether or not the
transaction is actually consummated) incurred or paid by any Group Member in
connection with any incurrence, modification or repayment of Indebtedness
(including any amendments or waivers of the Loan Documents), issuance of Capital
Stock, mergers and other consolidations, Dispositions, Permitted Acquisitions or
Investments by any Group Member, in each case permitted hereunder; provided that
the aggregate amount added in the calculation of Consolidated EBITDA pursuant to
this clause (l) shall not exceed $2,000,000 per transaction, (m) cash expenses
relating to earn-outs and similar obligations; provided that such earn-out or
similar obligation is in effect for no longer than two years from the closing
date of the underlying transaction, (n) non-recurring charges, losses, lost
profits, expenses or write-offs to the extent indemnified or insured by a third
party and actually reimbursed by such third party, and (o) losses and expenses
incurred in connection with the effect of currency and exchange rate
fluctuations on intercompany balances and other balance sheet items, provided
that, with respect to any Reference Period, the aggregate amount of cash losses
and expenses added in the calculation of Consolidated EBITDA for such Reference
Period pursuant to this clause (o) shall not exceed $500,000,, minus, (a) to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) interest income, (ii) any extraordinary income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, non-cash gains on the
sales of assets outside the ordinary course of business, but excluding any
non-cash gain to the extent it represents the reversal of an accrual or reserve
for a potential cash item in any prior period), (iii) income tax credits (to the
extent not netted from income tax expense), (iv) any other non-cash income and
(v) any gains in connection with the effect of currency and exchange rate
fluctuations on intercompany balances and other balance sheet items, provided
that, with respect to any Reference Period, the aggregate amount of cash gains
subtracted in the calculation of Consolidated EBITDA for such Reference Period
pursuant to this clause (v) shall not exceed $500,000, (b) any cash payments
made during such period in respect of items described in clause (j) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were reflected in Consolidated Net Income to the extent such amounts were
added back in any prior fiscal quarter, all as determined on a consolidated
basis, (c) the decrease (if any) in the balance of the amount of deferred
revenue as of the end of any such period below the balance of the amount of
deferred revenue as of the end of the immediately prior period and (d) the
increase (if any) in the balance of prepaid registry fees as of the end of any
such period above the balance of prepaid registry fees as of the end of the
immediately prior period. For the purposes of calculating Consolidated EBITDA
for any period of four consecutive fiscal quarters (each, a “Reference Period”)
pursuant to any determination of the Consolidated Leverage Ratio, (i) if at any
time during such Reference Period the Borrower or any Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any Permitted Acquisition made pursuant to Section
7.7(h) that involves the payment of cash consideration by the Borrower and its
Restricted Subsidiaries in excess of $25,000,000; and “Material Disposition”
means any Disposition of property or series of related Dispositions of property
to any Person that is not a Loan Party or a Restricted Subsidiary that yields
Net Cash Proceeds to the Borrower or any of its Restricted Subsidiaries in
excess of $10,000,000.
The financial results of Unrestricted Subsidiaries, joint ventures and variable
interest entities shall be excluded in calculating “Consolidated EBITDA” except
that Consolidated EBITDA for any period shall be increased by the amount of cash
dividends paid by such Unrestricted Subsidiaries, joint ventures and variable
interest entities to the Borrower or any of its Restricted Subsidiaries that are
Wholly Owned Subsidiaries.
Notwithstanding anything to the contrary contained herein (but subject (other
than with respect to the Acquisition) to the second to last sentence of the
second preceding paragraph), for the purposes of determining Consolidated EBITDA
under this Agreement for any period that includes any of the fiscal quarters
ended March 31, 2015, June 30, 2015, September 30, 2015 and December 31, 2015,
Consolidated EBITDA for such fiscal quarters shall be $48,156,000, $ 49,084,000,
$44,118,000 and $46,937,000, respectively.
“Consolidated First Lien Debt”: at any date, Consolidated Total Debt that is
secured by a first priority Lien on any of the assets of the Borrower or any of
its Restricted Subsidiaries.
“Consolidated First Lien Net Leverage Ratio”: as of any date of determination,
the ratio of (a) Consolidated First Lien Debt less unrestricted cash and Cash
Equivalents of the Loan Parties, in an aggregate amount not to exceed
$50,000,000, in each case as of such date to (b) (i) for purposes of Section
7.1(a), Consolidated EBITDA for the Reference Period ended as of such date and
(ii) otherwise, Consolidated EBITDA for the Reference Period most recently ended
prior to such date for which financial statements have been delivered.
“Consolidated Interest Coverage Ratio” the ratio of (a) Consolidated EBITDA to
(b) Consolidated Cash Interest Expense, in each case for any period of four
consecutive fiscal quarters.
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided, that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Restricted Subsidiaries, (b) the income (or deficit) of
any Person (other than a Restricted Subsidiary of the Borrower) in which the
Borrower or any of its Restricted Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Borrower or such
Restricted Subsidiary in the form of dividends or similar distributions and (c)
the undistributed earnings of any Restricted Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary is not at the time permitted by the terms of any
Contractual Obligation (other than under any Loan Document) or Requirement of
Law applicable to such Restricted Subsidiary.
“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Total Net Leverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated Total Debt less unrestricted cash and Cash Equivalents
of the Loan Parties, in an aggregate amount not to exceed $50,000,000, in each
case as of such date, to (b) Consolidated EBITDA for the Reference Period most
recently ended prior to such date for which financial statements have been
delivered.
“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound (it being
agreed that, for purposes of Section 6.4, “Contractual Obligation” shall not
include any Loan Document).
“Control”: the possession, directly or indirectly, of the power either to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  
“Convertible Securities”:  any Indebtedness of the Borrower or any Subsidiary of
the Borrower that is or will become, upon the occurrence of certain specified
events or after the passage of a specified amount of time, convertible into or
exchangeable for Capital Stock of the Borrower or any Subsidiary of the
Borrower, cash or any combination thereof.
“Converting Term Commitment”: as to any Term Lender, the obligation, if any, to
convert its Existing Term Loans to a Term Loan hereunder on the Amendment No. 1
Effective Date, which commitment as of the Amendment No. 1 Effective Date is in
an amount equal to the aggregate principal amount of its Existing Term Loans.
“Credit Party”: the Administrative Agent, the Issuing Lender or any other
Lender.
“Declined Prepayment Amount”: as defined in Section 2.11(f).
“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that (a) has refused (either verbally or in writing and has not retracted
such refusal) or failed to make available its portion of any incurrence of
Revolving Loans or reimbursement obligations required to be made by it, which
refusal or failure is not cured within one Business Day after the date of such
refusal or failure (unless, with respect to any incurrence of any Revolving
Loans, such Lender notifies the Administrative Agent in writing that such
failure is a result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied or waived), (b) has failed to pay over
to the Administrative Agent, any Issuing Lender or any other Lender any other
amount required to be paid by it within one Business Day of the date when due,
(c) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied), (d) has failed, within three Business Days after written
request by a Credit Party, acting in good faith and based on the reasonable
belief that such Lender may not fulfill its funding obligation, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Revolving Loans and
participations in then outstanding Letters of Credit under this Agreement,
unless the subject of a good faith dispute (provided, that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (d) upon such Credit
Party’s receipt of such certification in form and substance reasonably
satisfactory to it and the Administrative Agent), or (e) has admitted in writing
that it is insolvent or has become the subject of (i) a Bankruptcy Event or (ii)
a Bail-In Action.
“Discount Range”: as defined in Section 2.26(b).
“Discounted Prepayment Option Notice”: as defined in Section 2.26(b).
“Discounted Voluntary Prepayment”: as defined in Section 2.26(a).
“Discounted Voluntary Prepayment Notice”: as defined in Section 2.26(e).
“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Lender”: any Person set forth on Schedule 1.1D.
“Disqualified Stock”: with respect to any Person, any Capital Stock of such
Person which, by its terms, or by the terms of any security into which it is
convertible or for which it is putable or exchangeable, or upon the happening of
any event, matures or is mandatorily redeemable (other than solely as a result
of a change of control or asset sale) pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely as a result of a change of control or asset sale), in whole or in part,
in each case prior to the date that is 91 days after the Final Maturity Date (as
in effect on the date of the incurrence of such Disqualified Stock); provided
that if such Capital Stock is issued to any plan for the benefit of employees of
the Borrower or its Restricted Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower or its Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.
“Disregarded Domestic Subsidiary”: any Domestic Subsidiary (i) that is a direct
or indirect Subsidiary of a Foreign Subsidiary or (ii) where substantially all
of such Domestic Subsidiary’s directly or indirectly held assets consist of
Capital Stock or Indebtedness of one or more Foreign Subsidiaries.   
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.
“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Claim”: any written or oral notice, claim, demand, order, action,
suit, complaint, proceeding, request for information or other communication by
any person alleging liability or potential liability (including without
limitation liability or potential liability for investigatory costs, cleanup
costs, governmental response costs, natural resource damages, property damage,
personal injury, fines or penalties) arising out of, relating to, based on or
resulting from (i) the presence, discharge, emission, release or threatened
release of any Materials of Environmental Concern at any location; (ii)
circumstances forming the basis of any violation or alleged violation of any
Environmental Law or Environmental Permit or (iii) otherwise relating to
obligations or liabilities under any Environmental Laws.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning pollution or protection of the environment or
human health and safety.
“Environmental Permits”: any and all permits, licenses, registrations,
approvals, notifications, exemptions and any other authorization required under
any Environmental Law.
“Environmental Report”: any report, study, assessment, audit, or other similar
document that addresses any issue of actual or potential noncompliance with,
actual or potential liability under or cost arising out of, or actual or
potential impact on business in connection with, any Environmental Law or any
proposed or anticipated change in or addition to Environmental Law.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate”: any trade or business (whether or not incorporated) which is
under common control with a Group Member within the meaning of Section 4001 of
ERISA or is part of a group which includes any Group Member and which is treated
as a single employer under Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event”: (a) any Reportable Event; (b) the existence with respect to any
Plan of a Prohibited Transaction; (c) any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Section 412 or 430 of the
Code or Section 302 of ERISA) applicable to such Pension Plan, whether or not
waived; (d) the filing pursuant to Section 412 of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure by any Group Member or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of the Code
or any installment payment with respect to Withdrawal Liability; (d) the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or the incurrence by any Group Member or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan, including but not limited to the imposition of any Lien in favor of the
PBGC or any Pension Plan; (e) a determination that any Pension Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (f) the receipt by any Group Member or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan under Section 4042 of ERISA; (g) the incurrence by any Group
Member or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan; (h) the receipt
by any Group Member or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Group Member or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent or in “endangered” or
“critical” status, within the meaning of Section 432 of the Code or Section 305
or Title IV of ERISA or terminated (within the meaning of Section 4041A of
ERISA) or (i) the failure of any Plan to comply with any material provisions of
ERISA and/or the Code (and applicable regulations under either) or with the
material terms of such Plan, other than any such failure that is capable of
correction and is corrected within a reasonable period of time following the
later of its occurrence or its discovery and in all events before such failure
triggers any additional tax or penalty that is material.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the Eurodollar Base Rate shall be the Interpolated Rate at such time; provided
further that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. “Interpolated Rate” means, at
any time, the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period (for which that Screen Rate is available in
Dollars) that is shorter than the Impacted Interest Period and (b) the Screen
Rate for the shortest period (for which that Screen Rate is available for
Dollars) that exceeds the Impacted Interest Period, in each case, at such time,
provided that if the Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement, provided, further, that if
a Screen Rate is not available for the applicable Interest Periods, the
Eurodollar Base Rate shall be the arithmetic mean (rounded up to four decimal
places) of the rates quoted by the Reference Banks to leading banks in the
London interbank market for the offering of deposits in Dollars for such
Interest Period, in each case as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period.
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 8.1; provided, that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, (iv) the
aggregate net amount of non‑cash loss on the Disposition of property by the
Group Members during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income, (v) the increase (if any) in the balance of the amount
of deferred revenue of the Borrower and its Restricted Subsidiaries for such
fiscal year, (vi) the decrease (if any) in the balance of prepaid registry fees
of the Borrower and its Restricted Subsidiaries for such fiscal year and (vii)
the decrease (if any) in the balance of the amount of deferred tax assets of the
Borrower and its Restricted Subsidiaries over deferred tax liabilities of the
Borrower and its Restricted Subsidiaries for such fiscal year minus (b) the sum,
without duplication, of (i) the amount of all non-cash gains or credits included
in arriving at such Consolidated Net Income (including credits included in the
calculation of deferred tax assets and liabilities), (ii) the aggregate amount
actually paid by the Group Members in cash during such fiscal year on account of
Capital Expenditures and Permitted Acquisitions (to the extent not funded with
(A) the proceeds of Indebtedness or the issuance of Capital Stock, (B) the
Reinvestment Deferred Amount or (C) the Available Amount), (iii) to the extent
not funded with the proceeds of Indebtedness, the net amount of Investments made
during such period pursuant to Section 7.7(k) and (l) (excluding Investments
among the Group Members), (iv) to the extent not funded with (A) the proceeds of
Indebtedness or (B) the Available Amount, the aggregate amount of all scheduled
principal repayments of Funded Debt (other than the Term Loans and the Revolving
Loans) of the Group Members made in cash during such fiscal year (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (v) to the extent not
funded with the proceeds of Indebtedness, the aggregate amount of all scheduled
principal repayments of the Term Loans made during such fiscal year, (vi)
increases in Consolidated Working Capital for such fiscal year, (vii) the
aggregate net amount of non-cash gain on the Disposition of property by the
Group Members during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income, (viii) non-recurring cash fees and expenses incurred in
connection with the Transactions or any Permitted Acquisition (whether or not
consummated), (ix) cash expenditures in respect of purchase price adjustments
paid in connection with the Transactions, any Permitted Acquisition or any other
acquisition or other Investment permitted hereunder, (x) the amount (determined
by the Borrower) of such Consolidated Net Income (if any) that is mandatorily
prepaid or reinvested pursuant to this Agreement (or as to which a waiver of the
requirements of such Section applicable thereto has been granted thereunder)
prior to the date of determination of Excess Cash Flow for such fiscal year as a
result of any Asset Sale or Recovery Event giving rise to such Consolidated Net
Income, (xi) the aggregate amount of any premium or penalty actually paid in
cash that is required to be made in connection with any prepayment of
Indebtedness, (xii) cash expenditures in respect of Swap Agreements during such
period to the extent not deducted in arriving at such Consolidated Net Income,
(xiii) the amount representing accrued expenses for cash payments (including
with respect to retirement plan obligations) that are not paid in cash in such
fiscal year; provided, that such amounts will be added to Excess Cash Flow for
the following fiscal year to the extent not paid in cash during such following
fiscal year (and no future deduction shall be made for purposes of this
definition when such amounts are paid in cash in any future period), (xiv) the
decrease (if any) in the balance of the amount of deferred revenue of the
Borrower and its Restricted Subsidiaries for such fiscal year, (xv) the increase
(if any) in the balance of prepaid registry fees of the Borrower and its
Restricted Subsidiaries for such fiscal year and (xvi) the increase (if any) in
the balance of the amount of deferred tax assets of the Borrower and its
Restricted Subsidiaries over deferred tax liabilities of the Borrower and its
Restricted Subsidiaries for such fiscal year; provided that the aggregate amount
subtracted in the calculation of Excess Cash Flow pursuant to clauses (b)(ii)
(in respect of Permitted Acquisitions), (b)(iii) and (b)(ix) above shall not
exceed (x) $35,000,000 in any fiscal year and (y) $50,000,000 over the term of
this Agreement (with such term commencing on the Amendment No. 1 Effective
Date).
“Exchange Act”: the Securities Exchange Act of 1934, as amended.
“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure to constitute an “eligible contract participant,” as defined in the
Commodity Exchange Act and the regulations thereunder, at the time the guarantee
of (or grant of such security interest by, as applicable) such Subsidiary
Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.
“Existing Credit Agreement”: the Credit Agreement, dated as of September 9,
2014, among the Borrower, the lenders and agents party thereto and JPMorgan
Chase Bank, N.A., as administrative agent.
“Existing Lender”: any Lender (as defined in the Existing Credit Agreement)
immediately prior to the Amendment Signing Date.
“Existing Letters of Credit”: the letters of credit identified on Schedule 1.1B.
“Existing Term Lender”: a Term Lender (as defined in the Existing Credit
Agreement) immediately prior to the Amendment No. 1 Effective Date.
“Existing Term Loans”: Term Loans (as defined in the Existing Credit Agreement)
outstanding immediately prior to the Amendment No. 1 Effective Date.
“Extended Revolving Commitment”: as defined in Section 2.25(a).
“Extended Revolving Loans”: as defined in Section 2.25(a).
“Extended Term Loans”: as defined in Section 2.25(a).
“Extension”: as defined in Section 2.25(a).
“Extension Offer”: as defined in Section 2.25(a).
“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”). Additional Facilities may be
added pursuant to Section 2.24 and Section 10.1.
“FATCA”: (a) Sections 1471 through 1474 of the Code, as of the Amendment Signing
Date, any substantially similar amendments or successor statutes that are
substantively comparable and not materially more onerous to comply with, any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code, (b) any
treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the United
States and any other jurisdiction with the purpose (in either case) of
facilitating the implementation of (a) above, and (c) any agreement pursuant to
the implementation of paragraphs (a) or (b) above with the United States
Internal Revenue Service, the United States government or any governmental or
taxation authority in the United States.
“Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided, that (a), if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the immediately
preceding Business Day as so published on the next succeeding Business Day, (b)
if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent and (c) if such rate is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period; provided that the Amendment No. 1 Effective Date shall
constitute a Fee Payment Date with respect to accrued and unpaid fees up to but
excluding the Amendment No. 1 Effective Date.
“Final Maturity Date”: as at any date, the latest to occur of (a) the Maturity
Date, (b) the maturity date in respect of any outstanding Extended Term Loans
and (c) the maturity date in respect of any outstanding Term Loans under any
Incremental Term Facility.
“Final Revolving Termination Date”: as at any date, the latest to occur of (a)
the Revolving Termination Date, (b) the maturity date in respect of any
outstanding Extended Revolving Commitments and (c) the maturity date in respect
of any outstanding Incremental Revolving Facility.
“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate, other than a Foreign Plan.
“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate, other
than a Foreign Benefit Arrangement.
“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; or (c) the material and uncorrected failure of any
Foreign Benefit Arrangement or Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Benefit Arrangement or Foreign Plan.
“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans and any Permitted
Refinancings thereof.
“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“Funding Term Commitment”: as to any Term Lender, the obligation, if any, to
make a Term Loan hereunder on the Amendment No. 1 Effective Date through a
funding, which commitment as of the Amendment No. 1 Effective Date is as set
forth under the heading “Funding Term Commitment” opposite such Lender’s name on
Schedule 1.1A. The original aggregate amount of the Funding Term Commitments is
$200,000,000.
“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners), and the Internet Corporation
for Assigned Names and Number, the Internet Assigned Number Authority and any
other Person that governs, regulates or administers the creation, ownership,
registration and/or use of domain names, URLs and Internet addresses, including
all gTLDs and ccTLDs).
“Group Member”: collectively, the Borrower and any of its Restricted
Subsidiaries.
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided that
the term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
“Immaterial Subsidiary”: on any date, any Restricted Subsidiary that represented
1% or less of consolidated total assets and 1% or less of annual consolidated
revenues (for the most recent Reference Period for which financial statements
are available) of the Borrower and its Restricted Subsidiaries as reflected on
the most recent financial statements delivered pursuant to Section 6.1(a) prior
to such date; provided, that (i) at such time as any such Subsidiary becomes a
party to this Agreement or any other Loan Document or executes and delivers a
guarantee, security agreement, mortgage or other similar agreement supporting
the Obligations, such Subsidiary shall at all times thereafter not be an
Immaterial Subsidiary irrespective of the value of its assets or its revenues
and (ii) the aggregate assets and aggregate annual consolidated revenues (for
the most recent Reference Period for which financial statements are available)
of all Immaterial Subsidiaries shall at no time exceed 5% of consolidated total
assets and 5% of annual consolidated revenues of the Borrower and its Restricted
Subsidiaries, respectively (the “5% Requirement”); provided further, that in the
event that the designation of any Restricted Subsidiary as an Immaterial
Subsidiary would result in the failure to comply with the 5% Requirement, the
Borrower shall notify the Administrative Agent as to the Restricted Subsidiary
or Restricted Subsidiaries which shall no longer be deemed Immaterial
Subsidiaries, to the extent required to ensure compliance with the 5%
Requirement.
“Incremental Facilities”: as defined in Section 2.24(a).
“Incremental Facility Amendment”: as defined in Section 2.24(b).
“Incremental Facility Closing Date”: as defined in Section 2.24(b).
“Incremental Revolving Facility”: as defined in Section 2.24(a).
“Incremental Revolving Loans ”: as defined in Section 2.24(a).
“Incremental Term Facility”: as defined in Section 2.24(a).
“Incremental Term Loans”: as defined in Section 2.24(a).
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than (i)
trade payables and accrued expense payable incurred in the ordinary course of
such Person’s business and not more than 90 days overdue, (ii) payroll
liabilities or deferred compensation and (iii) Acquisition-Related Deferred
Payments and Investment-Related Deferred Payments), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (d)
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, letters of credit, surety bonds or similar
arrangements, (g) the liquidation value of all redeemable preferred Disqualified
Stock of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, and (i)
all obligations of the kind referred to in clauses (a) through (h) above secured
by (or for which the holder of such obligation has an existing right, contingent
or otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, valued at the lesser of (i) if
recourse is limited to such property, the fair market value of such property or
(ii) the amount of the Indebtedness of such other Person; provided that
Indebtedness shall not include indemnifications, purchase price adjustments,
earnouts, contingent payments or deferred payment obligations of a similar
nature incurred in connection with Investments permitted by Section 7.7 until
such obligations become a liability on the balance sheet of such Person in
accordance with GAAP. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
“Indemnified Liabilities”: as defined in Section 10.5.
“Indemnitee”: as defined in Section 10.5.
“Insolvent”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Intellectual Property”: the collective reference to all intellectual property
and all rights, priorities and privileges relating to intellectual property,
whether arising under United States, multinational or foreign laws or otherwise,
including, without limitation, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks and the Trademark Licenses (each as
defined in the Guarantee and Collateral Agreement), trade secrets, know-how and
other proprietary information and related documentation, and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any ABR Loan, the first Business Day
following the last day of each March, June, September and December (or, if an
Event of Default is in existence, the first Business Day following last day of
each calendar month) to occur while such Loan is outstanding and the final
maturity date of such Loan, (b) as to any Eurodollar Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan), the date of any repayment or prepayment made in respect thereof;
provided that the Amendment No. 1 Effective Date shall constitute an Interest
Payment Date with respect to accrued and unpaid interest up to but excluding the
Amendment No. 1 Effective Date for all Loans.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or, if agreed
to by all Lenders under the relevant Facility, twelve months or a shorter
period) thereafter, as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months (or, if agreed to by all Lenders under the relevant Facility, twelve
months or a shorter period) thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 1:00 P.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
(i)     if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)     the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date (or, with
respect to any Extended Revolving Loans or any Loans under an Incremental
Revolving Facility, the maturity date with respect thereto) or beyond the date
final payment is due on the Term Loans (or, with respect to any Extended Term
Loans or any Loans under an Incremental Term Facility, the maturity date with
respect thereto);
(iii)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)     the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
“Interpolated Rate”: as defined in the definition of “Eurodollar Base Rate”.
“Investment-Related Deferred Payments”: indemnifications, purchase price
adjustments, earnouts, contingent payments or deferred payment obligations of a
similar nature incurred in connection with Investments permitted by Section 7.7
to the extent required to be recorded as liabilities on a balance sheet of the
applicable Person in accordance with GAAP; provided that at the time of
incurrence of any Investment-Related Deferred Payment (and after giving effect
thereto), the aggregate amount of Investment-Related Deferred Payments
outstanding shall not exceed 50% of Consolidated EBITDA for the Reference Period
most recently ended prior to such date for which financial statements have been
delivered.
“Investments”: as defined in Section 7.7.
“Issuing Lender”: JPMorgan Chase Bank, N.A. or any affiliate thereof or any
other Revolving Lender (or any affiliate thereof) which agrees to be an Issuing
Lender and is reasonably acceptable to the Borrower and the Administrative
Agent, in their respective capacity as issuer of any Letter of Credit. Each
reference herein to “the Issuing Lender” shall be deemed to be a reference to
the relevant Issuing Lender with respect to the relevant Letter of Credit.
“L/C Commitment”: $35,000,000.
“L/C Disbursement”: a payment made by an Issuing Lender pursuant to a Letter of
Credit.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.
“Lead Arrangers”: the collective reference to JPMorgan Chase Bank, N.A., Merrill
Lynch, Pierce, Fenner & Smith Incorporated and SunTrust Robinson Humphrey, Inc.
“Lender Participation Notice”: as defined in Section 2.26(c).
“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
“Letters of Credit”: as defined in Section 3.1(a).
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement and any capital lease
having substantially the same economic effect as any of the foregoing).
“Limited Condition Acquisition”: any Permitted Acquisition or other acquisition
permitted hereunder by one or more of the Borrower and its Restricted
Subsidiaries whose consummation is not expressly subject to a condition
precedent that requires the availability of, or obtaining, debt or equity
financing from a third party.
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Security Documents, any amendment or
supplement entered into in connection with any Incremental Facility and any
amendment, waiver, supplement or other modification to any of the foregoing.
“Loan Parties”: the Borrower and each of its Subsidiaries that is a party to a
Loan Document.
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).
“Management Group”: the group consisting of the directors, executive officers
and other management personnel of the Borrower on the Amendment Signing Date
together with (a) any new directors of the Borrower whose election by such Board
of Directors or whose nomination for election by the shareholders of the
Borrower was approved by a vote of a majority of the directors of the Borrower
then still in office who were either directors on the Amendment Signing Date or
whose election or nomination was previously so approved and (b) executive
officers and other management personnel of the Borrower hired at a time when the
directors on the Amendment Signing Date together with the directors so approved
constituted a majority of the directors of the Borrower.
“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property, or financial condition of the Group Members taken as a
whole or (b) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights and remedies of the Administrative Agent or
the Lenders hereunder or thereunder.
“Material Restricted Subsidiary”: at any date of determination, each Restricted
Subsidiary other than Immaterial Subsidiaries.    
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, asbestos, polychlorinated
biphenyls, urea-formaldehyde insulation or any hazardous, toxic or other
substances, materials or wastes, regulated pursuant to or that could give rise
to liability under any Environmental Law.
“Maturity Date”: March 31, 2021.
“Merger Sub”: Barton Creek Web.com, LLC, a Delaware limited liability company.
“Minimum Extension Condition”: as defined in Section 2.25(b).
“Minimum Tranche Amount”: as defined in Section 2.25(b).
“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking and other customary advisor fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of Capital Stock
or any incurrence of Indebtedness, the cash proceeds received from such issuance
or incurrence, net of attorneys’ fees, investment banking and other customary
advisor fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.
“Non-Consenting Lender”: as defined in Section 10.1.
“Non-Excluded Taxes”: as defined in Section 2.19(a).
“Non-U.S. Lender”: as defined in Section 2.19(e).
“Non-Wholly Owned Subsidiary”:  any Domestic Subsidiary that is not a Wholly
Owned Subsidiary.  
“Notes”: the collective reference to any promissory note evidencing Loans,
substantially in the form of Exhibit H-1 in the case of a Note with respect to a
Term Loan and substantially in the form of Exhibit H-2 in the case of a Note
with respect to Revolving Loans.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of (a) Specified Swap Agreements, a Person that is a Lender or an
Affiliate of a Lender at the time such Specified Swap Agreement is entered into
(or, in respect of any Swap Agreement entered into prior to the Closing Date,
any Person that is a Lender or an Affiliate of a Lender on the Closing Date),
notwithstanding whether such Person subsequently ceases at any time to be a
Lender or an Affiliate thereof under this Agreement for any reason, and (b)
Specified Cash Management Agreements, any Affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Swap Agreement, any Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided that for purposes of
determining any Guarantee Obligations of any Subsidiary Guarantor pursuant to
the Guarantee and Collateral Agreement, the definition of “Obligations” shall
not create any guarantee by any Subsidiary Guarantor of (or grant of security
interest by any Subsidiary Guarantor to support, if applicable) any Excluded
Swap Obligations of such Subsidiary Guarantor.
“Offered Loans”: as defined in Section 2.26(c).
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto.
“Participant”: as defined in Section 10.6(c).
“Participant Register”: as defined in Section 10.6(c).
“Patriot Act”: as defined in Section 10.17.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Pension Plan”: any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.
“Permitted Acquisition”: as defined in Section 7.7(h).
“Permitted Investors”: the Management Group.
“Permitted Refinancing”: with respect to any Indebtedness of any person, any
modification, refinancing, refunding, replacement, renewal or extension of such
Indebtedness, in whole or in part; provided, that (i) in the case of any
modification, refinancing, refunding, replacement, renewal or extension of
Indebtedness assumed pursuant to Section 7.2(q), no person that is not an
obligor with respect to such Indebtedness immediately prior to such
modification, refinancing, refunding, replacement, renewal or extension shall be
an obligor with respect to such Indebtedness after giving effect to such
modification, refinancing, refunding, replacement, renewal or extension, (ii)
the final maturity and weighted average life to maturity of such Indebtedness
shall not be shortened as a result of such modification, refinancing, refunding,
replacement, renewal or extension, (iii) in the case of any modification,
refinancing, refunding, replacement, renewal or extension of Indebtedness
incurred pursuant Section 7.2(e), the other material terms and conditions of
such Indebtedness after giving effect to such modification, refinancing,
refunding, replacement, renewal or extension, taken as a whole, including the
collateral if any securing such Indebtedness, shall not be materially more
restrictive as determined by the Borrower in good faith, (iv) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, replaced, renewed or extended except by an amount (such
amount, the “Additional Permitted Amount”) equal to unpaid accrued interest and
premium thereon at such time plus reasonable fees and expenses incurred in
connection with such modification, refinancing, refunding, replacement, renewal
or extension and (v) for the avoidance of doubt, the Indebtedness being so
modified, refinanced, refunded, replaced, renewed or extended is paid down (or
commitments in respect thereof are reduced) on a dollar-for-dollar basis by such
Permitted Refinancing (other than by the Additional Permitted Amount).
“Permitted Sale and Leaseback”: the sale and leaseback of the property located
at 1425 North Washington Street, Spokane, Washington.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA but excluding
any Multiemployer Plan), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Group
Member or any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in section 3(5)
of ERISA.
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).
“Prohibited Transaction”: as described in Section 406 of ERISA and Section
4975(c)(1) of the Code.
“Properties”: as defined in Section 4.17(a).
“Proposed Change”: as defined in Section 10.1.
“Proposed Discounted Prepayment Amount”: as defined in Section 2.26(b).
“Qualifying Lenders”: as defined in Section 2.26(d).
“Qualifying Loans”: as defined in Section 2.26(d).
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Restricted Subsidiaries.
“Reference Banks”: two or more banks as may be appointed by the Administrative
Agent (and agreed by such bank) in consultation with the Borrower.
“Refinancing Indebtedness”: as defined in Section 7.2(a).
“Register”: as defined in Section 10.6(b)(iv).
“Regulation S-X”: Regulation S-X of the Securities Act of 1933, as amended from
time to time.
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Restricted
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans or reduce the Revolving Commitments pursuant to Section 2.11(b) as a
result of the delivery of a Reinvestment Notice.
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business, other than
current assets.
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business, other than current assets.
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
(or, if the Borrower enters into a legally binding commitment to reinvest the
Net Cash Proceeds from such Reinvestment Event within such 12-month period, the
date that is 180 days after the end of such 12-month period) and (b) the date on
which the Borrower shall have determined not to, or shall have otherwise ceased
to, acquire or repair assets useful in the Borrower’s business, other than
current assets, with all or any portion of the relevant Reinvestment Deferred
Amount.
“Replaced Revolving Facility”: as defined in Section 10.1.
“Replacement Revolving Facility”: as defined in Section 10.1.
“Replaced Term Loans”: as defined in Section 10.1.
“Replacement Term Loans”: as defined in Section 10.1.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
the regulations issued pursuant to Section 4043(b) of ERISA.
“Required Lenders”: the holders of more than 50% of the sum of (a) the aggregate
unpaid principal amount of the Term Loans then outstanding and (b) the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.
“Requirement of Law”: as to any Person, the certificate of incorporation and
by‑laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.
“Restricted Payments”: as defined in Section 7.6.
“Restricted Subsidiary”: any Subsidiary other than an Unrestricted Subsidiary.  
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $150,000,000.
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.
“Revolving Credit Exposure”: with respect to any Lender at any time, the sum of
the outstanding principal amount of such Revolving Lender's Revolving Loans and
its L/C Obligations at such time.  
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Loans”: as defined in Section 2.4(a).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding; provided, that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Revolving Lenders on a comparable basis.
“Revolving Termination Date”: March 31, 2021.
“Rollover Letters of Credit”: the letters of credit identified on Schedule 1.1C.
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of specially designated Persons maintained by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. Department of State,
the U.S. Department of Commerce or the U.S. Department of the Treasury, (b) any
Person operating, organized or resident in a jurisdiction subject to any
Sanctions or (c) any Person Controlled by any such Person.
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State, the U.S. Department of
Commerce or the U.S. Department of the Treasury.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Parties”: the collective reference to the Administrative Agent, the
Issuing Lender, the Lenders and any Affiliate of any Lender to which Obligations
are owed by any Loan Party (including, (i) with respect to Specified Swap
Agreements, any Person that is a Lender or an Affiliate of a Lender at the time
such Specified Swap Agreement is entered into (or, in respect of any Swap
Agreement entered into prior to the Closing Date, any Person that is a Lender or
an Affiliate of a Lender on the Closing Date), and (ii) any Lender or any
Affiliate of any Lender party to a Specified Cash Management Agreement,
notwithstanding in each of clauses (i) and (ii) whether such Person subsequently
ceases at any time to be a Lender or an Affiliate thereof under this Agreement
for any reason).
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, any Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition, (i)
“debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, or bank card products
or services provided in connection therewith, including in connection with any
automated clearing house transfers of funds or any similar transactions between
any Loan Party and any Lender or an Affiliate thereof, which has been designated
by such Lender and the Borrower, by notice to the Administrative Agent not later
than 90 days after the execution and delivery by such Loan Party (or, if
executed prior to the Closing Date, not later than 90 days after the Closing
Date), as a “Specified Cash Management Agreement”.
“Specified Representations”: the representations of the Borrower (after giving
effect to the Acquisition) set forth in Sections 4.3 (solely with respect to the
Loan Parties), 4.4, 4.5 (insofar as it relates to Amendment No. 1 and this
Agreement not violating organizational documents), 4.11, 4.14, 4.20 and 4.21 of
this Agreement.
“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by any Loan Party and
any Person that is a Lender or an Affiliate of a Lender at the time such Swap
Agreement is entered into (or, in respect of any Swap Agreement entered into
prior to the Closing Date, any Person that is a Lender or an Affiliate of a
Lender on the Closing Date), notwithstanding whether such Person subsequently
ceases at any time to be a Lender or an Affiliate thereof under this Agreement
for any reason.
“Specified Target Debt”: collectively, (a) the Second Amended and Restated Loan
and Security Agreement, dated February 6, 2015, as amended, between the Target,
ProfitFuel, Inc., Lighthouse Practice Management Group, Inc. and Silicon Valley
Bank and (b) the Loan And Security Agreement, dated September 9, 2013, between
the Target, ProfitFuel, Inc., Lighthouse Practice Management Group, Inc. and
Rogers Communications Inc.
“Subordinated Indebtedness”: any Indebtedness of any Group Member that is
subordinated in right of payment to the Obligations.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the Board of Directors of such corporation, partnership or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower.
“Subsidiary Guarantor”: each direct or indirect Material Restricted Subsidiary
of the Borrower (other than any Foreign Subsidiary, Disregarded Domestic
Subsidiary, Non-Wholly Owned Subsidiary or Captive Insurance Subsidiary) that
becomes a party to the Guarantee and Collateral Agreement pursuant to Section
5.1(a) or 6.10(c).
“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or any of its Restricted Subsidiaries shall be a “Swap Agreement”.
“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.
“Taxes”: as defined in Section 2.19(a).
“Target”: Yodle, Inc., a Delaware corporation.
“Target Material Adverse Effect”: any event, development, circumstance, change,
effect, or occurrence that, individually or in the aggregate, with all other
events, developments, circumstances, changes, effects, or occurrences, (A) has a
material adverse effect on or with respect to the business of the Target as
conducted on the date of the Acquisition Agreement, financial condition or
results of operations of the Target or the Surviving Corporation, as applicable,
and the Target's Subsidiaries (taken as a whole) or (B) prevents, materially
delays or materially impairs the ability of the Target to timely consummate the
Transactions (as defined in the Acquisition Agreement); provided, however, that
none of the following shall be deemed to constitute, and none of the following
(or the effects thereof) shall be taken into account in determining whether
there has been, a Target Material Adverse Effect: (a) any adverse change, event,
development, or effect arising from or relating to (i) general business or
economic conditions, (ii) national or international political or social
conditions, including the engagement by the United States in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack upon the United States, or
any of its territories, possessions, or diplomatic or consular offices or upon
any military installation, equipment or personnel of the United States, (iii)
financial, banking or securities markets (including any disruption thereof and
any decline in the price of any security or any market index), (iv) changes in
GAAP, (v) changes in Legal Requirements, (vi) the negotiation, execution and
delivery of the Acquisition Agreement, the identity or business plans of the
Borrower or its Affiliates, or the announcement or consummation of the
Transactions (as defined in the Acquisition Agreement), including any impact
thereof on relationships, contractual or otherwise, with customers, suppliers,
distributors, partners or employees, (vii) the resignation, retirement, death or
permanent disability of any employee of the Target or its Subsidiaries or (viii)
the taking of any action expressly contemplated by the Transaction Documents;
(b) any existing event, occurrence or circumstance with respect to which (i)
Borrower or Merger Sub and (ii) the Lenders have Knowledge (as defined in the
Acquisition Agreement) as of the date of the Acquisition Agreement; or (c) any
adverse change in or effect on the business of the Target as conducted on the
date of the Acquisition Agreement that is timely cured by the Target. For
purposes of this definition, capitalized terms used herein but not defined in
this Agreement shall have the meanings assigned to them in the Acquisition
Agreement.
“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower through a funding and/or, in the case of a
Lender that is an Existing Term Lender, convert its Existing Term Loan to a Term
Loan hereunder, in each case on the Amendment No. 1 Effective Date. The original
aggregate amount of the Term Commitments is the sum of the Funding Term
Commitments and the Converting Term Commitments.
“Term Lenders”: each Lender that has a Term Commitment or that holds a Term
Loan.
“Term Loans”: the Loans made pursuant to Section 2.1.
“Term Percentage”: the percentage which the aggregate principal amount of such
Lender’s Term Loans then outstanding constitutes of the aggregate principal
amount of the Term Loans then outstanding.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
“Transaction Expenses”: any non-recurring fees or expenses incurred or paid by
any Group Member in connection with the Amendment No. 1 Transactions.
“Transactions”: the Closing Date Transactions and the Amendment No. 1
Transactions.
“Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“United States”: the United States of America.
“Unrestricted Subsidiary”: any Subsidiary of the Borrower designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.11.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
described in Sections 4203 and 4205, respectively, of ERISA.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.2.
Other Definitional Provisions. (a) Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in the other
Loan Documents or any certificate or other document made or delivered pursuant
hereto or thereto.

(a)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to the Borrower or any of its Restricted Subsidiaries not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided, that except as expressly specified in the definition of Consolidated
EBITDA, notwithstanding anything to the contrary herein, all accounting or
financial terms used herein shall be construed, and all financial computations
pursuant hereto shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Restricted Subsidiaries at “fair
value”, as defined therein), (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(iii) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time. In the event that any Accounting Change (as defined below) shall occur
and such change results in a change in the method of determination or
calculation under this Agreement, then the Borrower and the Administrative Agent
agree to enter into good faith negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Change with the
desired result that the criteria for evaluating the Borrower and its Restricted
Subsidiaries consolidated financial condition shall be the same after such
Accounting Change as if such Accounting Change had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all accounting
determinations and computations made hereunder (including under Section 7.1 and
the definitions used in such calculation) shall continue to be calculated or
construed as if such Accounting Change had not occurred.  “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.  Unless otherwise expressly provided, Section 7.1 and all
defined financial terms shall be computed on a consolidated basis for the
Borrower and its Restricted Subsidiaries, in each case without duplication.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, for the purposes of calculating compliance with any covenant in this
Agreement or any other Loan Document, no effect shall be given to any change in
GAAP arising out of a change described in the Proposed Accounting Standards
Update to Leases (Topic 840) dated August 17, 2010 or a substantially similar
pronouncement.
(b)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(c)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
2.1.
Term Commitments. Subject to the terms and conditions hereof, each Term Lender
severally agrees to make term loans to the Borrower on the Amendment No. 1
Effective Date in an aggregate amount equal to its Term Commitment, which term
loans shall be made by (i) such Term Lender making a Term Loan in an aggregate
amount equal to its Funding Term Commitment and (ii) such Lender converting its
Existing Term Loans into Term Loans in an aggregate amount equal to its
Converting Term Commitment. The Term Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.12.

2.2.
Procedure for Term Loan Borrowing. The Borrower shall give the Administrative
Agent irrevocable notice in the form of Exhibit F (which notice must be received
by the Administrative Agent prior to 12:00 Noon, New York City time, (a) two
Business Days prior to the anticipated Amendment No. 1 Effective Date, in the
case of Eurodollar Loans, or (b) one Business Day prior to the anticipated
Amendment No. 1 Effective Date, in the case of ABR Loans) requesting that the
Term Lenders make the Term Loans on the Amendment No. 1 Effective Date and
specifying the amount to be borrowed (which shall include the amount of Existing
Term Loans to be converted to Term Loans). Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Lender thereof. Not later
than 9:00 A.M., New York City time, on the Amendment No. 1 Effective Date each
Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Term Loan or Term
Loans to be made by such Lender (it being understood that on the Amendment No. 1
Effective Date, the Existing Term Loans of each Term Lender that is an Existing
Term Lender shall automatically convert to Term Loans and no additional funds
shall be provided by such Term Lender in respect thereof); provided, that if any
Term Lender has not funded its portion of the Term Loan to be funded by it by
9:00 A.M., New York City time on the Amendment No. 1 Effective Date and has not
indicated to the Administrative Agent that it will not be funding such portion
of its Term Loan, the Administrative Agent is authorized to advance such Term
Lender’s portion of its Term Loan; provided further, that such Term Lender shall
fund the portion of its Term Loan to be funded by it on the Amendment No. 1
Effective Date no later than 12:00 Noon, New York City time on the Amendment No.
1 Effective Date. The Administrative Agent shall credit the account of the
Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available through a funding to the Administrative
Agent by the Term Lenders in immediately available funds.

2.3.
Repayment of Term Loans. Subject to adjustment as a result of prior payments in
accordance with the terms of this Agreement, the Borrower shall repay, and there
shall become due and payable (together with accrued interest thereon), on the
last Business Day of each fiscal quarter listed below, commencing on June 30,
2016, the aggregate principal amount of Term Loans indicated opposite such
fiscal quarter:

Fiscal Quarter
Amortized Payment of Term Loans
June 2016


$2,437,500


September 2016


$2,437,500


December 2016


$2,437,500


March 2017


$2,437,500


June 2017


$4,875,000


September 2017


$4,875,000


December 2017


$4,875,000


March 2018


$4,875,000


June 2018


$7,312,500


September 2018


$7,312,500


December 2018


$7,312,500


March 2019


$7,312,500


June 2019


$9,750,000


September 2019


$9,750,000


December 2019


$9,750,000


March 2020


$9,750,000


June 2020


$9,750,000


September 2020


$9,750,000


December 2020


$9,750,000


March 2021


$9,750,000



Any remaining unpaid principal amount of Term Loans shall be due and payable on
the Maturity Date.
2.4.
Revolving Commitments(a)    . (a) Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the L/C Obligations
then outstanding, does not exceed the amount of such Lender’s Revolving
Commitment. During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.12.

(b)    The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.
2.5.
Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided, that the Borrower shall give the Administrative Agent irrevocable
notice in the form of Exhibit F (which notice must be received by the
Administrative Agent prior to (a) 12:00 Noon, New York City time, three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) 12:00 Noon, New York City time on the Business Day of the requested
Borrowing Date, in the case of ABR Loans), specifying (i) the amount and Type of
Revolving Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in
the case of Eurodollar Loans, the respective amounts of each such Type of Loan
and the respective lengths of the initial Interest Period therefor. Each
borrowing under the Revolving Commitments shall be in an amount equal to (x) in
the case of ABR Loans, $500,000 or a whole multiple thereof (or, if the then
aggregate Available Revolving Commitments are less than $500,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $2,500,000 or a whole multiple
of $500,000 in excess thereof. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon (or in the case of ABR Loans
borrowed on same day notice, 2:30 P.M.), New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Notwithstanding the foregoing, solely with respect to the
Revolving Loans made on the Closing Date (other than ABR Loans made on same day
notice), not later than 9:00 A.M., New York City time, on the Closing Date each
Revolving Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to its pro rata share of
such Revolving Loans; provided, that if any Revolving Lender has not funded its
pro rata share of such Revolving Loans by 9:00 A.M., New York City time on the
Closing Date and has not indicated to the Administrative Agent that it will not
be funding its pro rata share of such Revolving Loans, the Administrative Agent
is authorized to advance such Revolving Lender’s pro rata share of such
Revolving Loans; provided further, that such Revolving Lender shall fund its pro
rata share of applicable Revolving Loans (including any ABR Loans made on same
day notice) no later than 12:00 Noon (or in the case of ABR Loans borrowed on
same day notice, 2:30 P.M.), New York City time on the Closing Date. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

2.6.
[Reserved](a)    .

2.7.
[Reserved].

2.8.
Commitment Fees, etc(a)    . (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the Closing Date to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the Amendment No. 1 Effective Date and on each such
date to occur thereafter.

(b)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
2.9.
Termination or Reduction of Revolving Commitments. The Borrower shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided, that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans made on the effective date
thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Each notice delivered by the Borrower pursuant to this
Section 2.9 shall be irrevocable; provided, that such notice may state that it
is conditioned upon the effectiveness of other credit facilities, settlement of
an offering of securities or a Change in Control, in each case, which such
notice may be revoked by the Borrower (by notice to the Administrative Agent no
later than 10:00 A.M., New York City time, on the specified effective date) if
such condition is not satisfied. Any such reduction shall be in an amount equal
to $1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.

2.10.
Optional Prepayments. The Borrower may at any time and from time to time prepay
the Loans, in whole or in part, without premium or penalty, upon notice
delivered to the Administrative Agent no later than 12:00 Noon, New York City
time, three Business Days prior thereto, in the case of Eurodollar Loans, and no
later than 12:00 Noon, New York City time, one Business Day prior thereto, in
the case of ABR Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurodollar Loans or ABR Loans;
provided, that if a Eurodollar Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.20. Each notice delivered by the Borrower
pursuant to this Section 2.10 shall be irrevocable; provided, that such notice
may state that it is conditioned upon the occurrence of one or more events
specified therein, which such notice may be revoked by the Borrower (by notice
to the Administrative Agent no later than 10:00 A.M., New York City time, on the
specified effective date) if such condition is not satisfied. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are ABR Loans) accrued interest to such date on
the amount prepaid. Partial prepayments of Term Loans shall be in an aggregate
principal amount of $1,000,000 (or, if the Term Loans then outstanding are less
than $1,000,000, such lesser amount). Amounts to be applied in connection with
prepayments and Commitment reductions made pursuant to this Section 2.10 shall
be applied, in the case of Term Loans, to the prepayment of the Term Loans in
accordance with Section 2.17(b) and as directed by the Borrower (or, absent such
direction, in direct order of maturity) and, in the case of Commitment
reductions, to reduce permanently the Revolving Commitments.

2.11.
Mandatory Prepayments. (a) If any Indebtedness shall be incurred by the Borrower
or any of its Restricted Subsidiaries (excluding any Indebtedness permitted by
Section 7.2 (other than Refinancing Indebtedness)), an amount equal to 100% of
the Net Cash Proceeds thereof shall be applied within one Business Day of the
date of such issuance or incurrence toward the prepayment of the Term Loans as
set forth in Section 2.11(d).

(a)    If on any date the Borrower or any of its Restricted Subsidiaries shall
have received Net Cash Proceeds of at least $7,500,000 in any fiscal year from
any Asset Sales or Recovery Events then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied within one
Business Day of such date toward the prepayment of the Term Loans as set forth
in Section 2.11(d); provided, that notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 2.11(d).
(b)    [Reserved].
(c)    Partial prepayments of the Term Loans pursuant to Section 2.11 shall be
applied in accordance with Section 2.17(b) first, to the next eight installments
thereof scheduled to be paid in direct order, and second, to the remaining
installments on a pro rata basis (other than the repayment to be made on the
Maturity Date). The application of any prepayment pursuant to Section 2.11 shall
be made, first, to ABR Loans and, second, to Eurodollar Loans. Each prepayment
of the Loans under Section 2.11 shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.
(d)    Notwithstanding any other provisions of Section 2.11, to the extent any
or all of the Net Cash Proceeds of any Asset Sale by a Foreign Subsidiary or the
Net Cash Proceeds of any Recovery Event received by a Foreign Subsidiary are
prohibited or delayed by any applicable local law (including, without
limitation, financial assistance, corporate benefit restrictions on upstreaming
of cash intra group and the fiduciary and statutory duties of the directors of
such Foreign Subsidiary) from being repatriated or passed on to or used for the
benefit of the Borrower or any applicable Domestic Subsidiary or if the Borrower
has determined in good faith that repatriation of any such amount to the
Borrower or any applicable Domestic Subsidiary would have material adverse tax
consequences (including a material acceleration of the point in time when such
earnings would otherwise be taxed) with respect to such amount, the portion of
such Net Cash Proceeds so affected will not be required to be applied to prepay
the Term Loans at the times provided in this Section 2.11 but may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local law will not permit repatriation or the passing on to or otherwise using
for the benefit of the Borrower or the applicable Domestic Subsidiary, or the
Borrower believes in good faith that such material adverse tax consequence would
result, and once such repatriation of any of such affected Net Cash Proceeds is
permitted under the applicable local law or the Borrower determines in good
faith such repatriation would no longer have such material adverse tax
consequences, such repatriation will be promptly effected and such repatriated
Net Cash Proceeds will be promptly (and in any event not later than five
Business Days after such repatriation) applied (net of additional taxes payable
or reasonably estimated to be payable as a result thereof) to the prepayment of
the Term Loans pursuant to Section 2.11 (provided that no such prepayment of the
Term Loans pursuant to Section 2.11 shall be required in the case of any such
Net Cash Proceeds the repatriation of which the Borrower believes in good faith
would result in material adverse tax consequences, if on or before the date on
which such Net Cash Proceeds so retained would otherwise have been required to
be applied to reinvestments or prepayments pursuant to a Reinvestment Notice,
the Borrower applies an amount equal to the amount of such Net Cash Proceeds to
such reinvestments or prepayments as if such Net Cash Proceeds had been received
by the Borrower rather than such Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds had been repatriated (or, if less, the Net Cash Proceeds that
would be calculated if received by such Foreign Subsidiary).  
(e)    Notwithstanding anything to the contrary contained in this Section 2.11,
if any Term Lender shall notify the Administrative Agent (i) on the date of such
prepayment, with respect to any prepayment under Section 2.11(a) or (b) or (ii)
at least one Business Day prior to the date of a prepayment under Section
2.11(c) that it wishes to decline its share of such prepayment, such share (the
“Declined Prepayment Amount”) may be retained by the Borrower.  
2.12.
Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to ABR Loans by giving the Administrative Agent
prior irrevocable notice in the form of Exhibit G of such election no later than
1:00 P.M., New York City time, on the Business Day preceding the proposed
conversion date; provided, that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent prior irrevocable notice in the form of Exhibit G of
such election no later than 1:00 P.M., New York City time, on the third Business
Day preceding the proposed conversion date (which notice shall specify the
length of the initial Interest Period therefor); provided, that no ABR Loan
under a particular Facility may be converted into a Eurodollar Loan when any
Event of Default has occurred and is continuing and the Administrative Agent or
the Majority Facility Lenders in respect of such Facility have determined in its
or their sole discretion not to permit such conversions. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(a)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent in the form of Exhibit G, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans; provided, that no Eurodollar Loan under a particular Facility may
be continued as such when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Majority Facility Lenders in respect of
such Facility have determined in its or their sole discretion not to permit such
continuations; provided further, that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
2.13.
Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary in
this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that no more than ten Eurodollar Tranches
shall be outstanding at any one time.

2.14.
Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear interest
for each day during each Interest Period with respect thereto at a rate per
annum equal to the Eurodollar Rate determined for such day plus the Applicable
Margin.

(a)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
(b)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding overdue Loans and
Reimbursement Obligations shall bear interest at a rate per annum equal to (x)
in the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2.0% or (y) in the
case of Reimbursement Obligations, the rate applicable to ABR Loans under the
Revolving Facility plus 2.0%, and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans under the
relevant Facility plus 2.0% (or, in the case of any such other amounts that do
not relate to a particular Facility, the rate then applicable to ABR Loans under
the Revolving Facility plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such non‑payment until such amount is paid in full
(as well after as before judgment).
(c)    Interest shall be payable in arrears on each Interest Payment Date;
provided, that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
2.15.
Computation of Interest and Fees. (a) Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurodollar Rate shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.

(a)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).
2.16.
Inability to Determine Interest Rate. If prior to the first day of any Interest
Period:

(a)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower in the absence of manifest error)
that, by reason of circumstances affecting the relevant market, adequate and
reasonable means (including, without limitation, by means of an Interpolated
Rate) do not exist for ascertaining the Eurodollar Base Rate or the Eurodollar
Rate for such Interest Period, or
(b)     the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Base
Rate or the Eurodollar Rate, as applicable, determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.
2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a) Each borrowing
by the Borrower from the Lenders hereunder, each payment by the Borrower on
account of any commitment fee and any reduction of the Commitments of the
Lenders shall be made pro rata according to the respective Term Percentages or
Revolving Percentages, as the case may be, of the relevant Lenders.

(a)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Term Loans, pro rata
based upon the respective then remaining principal amounts thereof. Except as
otherwise may be agreed by the Administrative Agent and the Required Lenders,
any prepayment of Loans shall be applied to the then outstanding Term Loans on a
pro rata basis regardless of Type. Amounts prepaid on account of the Term Loans
may not be reborrowed. For the avoidance of doubt, no payment made to any Lender
pursuant to Section 2.26 shall be subject to this Section 2.17(b).
(b)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.
(c)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to each
relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 9.7. If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
(d)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the Borrower.
(e)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Rate. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Borrower.
(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.4, 3.1, 2.17(e), 2.17(f) or 9.7, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent, the Issuing
Lender to satisfy such Lender’s obligations to it under such Section until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
2.18.
Requirements of Law. (a) If the adoption of or any change in any Requirement of
Law or in the interpretation or application thereof or compliance by any Lender
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the Amendment
Signing Date:

(i)    shall subject any Lender to any Tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for the excluded taxes described in the first sentence
of Section 2.19, taxes imposed pursuant to FATCA and changes in the rate of tax
on the overall net income of such Lender);
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
(iii)    shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans (or, in the case of (i), any Loan) or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender, within 10 days after receipt of an invoice
therefor, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the Amendment Signing Date shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.
(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, in each case shall be
deemed to be a change in a Requirement of Law, regardless of the date enacted,
adopted or issued. 
(d)    A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided,
that if the circumstances giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
2.19.
Taxes. (a) All payments made by or on behalf of any Loan Party under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto (“Taxes”), excluding net income taxes, franchise
taxes (imposed in lieu of net income taxes), branch-level income tax and branch
profits taxes imposed on the Administrative Agent or any Lender by the United
States (or any jurisdiction thereof) or as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document); provided, that if any such non-excluded
Taxes (“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender as determined in good
faith by the applicable withholding agent, (i) such amounts shall be paid to the
relevant Governmental Authority in accordance with applicable law and (ii) the
amounts so payable by the applicable Loan Party to the Administrative Agent or
such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in this Agreement as if such withholding or
deduction had not been made; provided further, that the Borrower shall not be
required to increase any such amounts payable to the Administrative Agent or any
Lender with respect to any Non-Excluded Taxes (w) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (e) or (f) of this
Section (x) that are United States withholding taxes imposed on amounts payable
to such Lender at the time such Lender becomes a party to this Agreement, or
designates a new lending office except to the extent that such Lender (or its
assignor if any) was entitled, at the time of such change in lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such Non-Excluded Taxes pursuant to this paragraph or (y) that are imposed
pursuant to FATCA.

(a)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(b)    Whenever any Taxes are payable by the Borrower pursuant to this Section
2.19, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If (i) the Borrower fails to
pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, (ii) the Borrower fails to remit to the Administrative Agent the
required receipts or other required documentary evidence or (iii) any
Non-Excluded Taxes or Other Taxes are imposed directly upon the Administrative
Agent or any Lender, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure, in the case of (i) and (ii), or any such direct imposition of tax,
excluding interest and penalties caused by the willful misconduct or gross
negligence of the Administrative Agent or any Lender, in the case of (iii).
(c)    Each Lender shall indemnify the Administrative Agent for the full amount
of any taxes, levies, imposts, duties, charges, fees, deductions, withholdings
or similar charges imposed by any Governmental Authority that are attributable
to such Lender and that are payable or paid by the Administrative Agent,
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto, as determined by the Administrative Agent in
good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.
(d)    Any Lender that is entitled to an exemption from or reduction of
withholding tax, backup withholding tax or information reporting requirements
under the law of any applicable jurisdiction with respect to payments under the
Loan Documents shall deliver to the Borrower and the Administrative Agent at any
time or times reasonably requested by such Borrower or the Administrative Agent,
such properly completed and executed documentation as prescribed by applicable
law or reasonably requested by the Borrower or the Administrative Agent to
permit such payments to be made without such withholding tax or at a reduced
rate and to enable the Borrower or the Administrative Agent to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements.
Without limiting the generality of the foregoing, any Lender that is not a
“United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Non-U.S. Lender is legally entitled to do so), whichever of the following is
applicable:


(i)    duly completed signed originals of Internal Revenue Service Form W-8BEN
or W-8BEN-E (or any successor forms) claiming eligibility for benefits of an
income tax treaty to which the United States is a party,


(ii)    duly completed signed originals of Internal Revenue Service Form W-8ECI
(or any successor forms),


(iii)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a signed original
certificate, in substantially the form of Exhibit E-1, or any other form
approved by the Administrative Agent and the Borrower, to the effect that such
Non-U.S. Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (B) a “10 percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no payments in
connection with the Loan Documents are effectively connected with such Non-U.S.
Lender’s conduct of a United States trade or business and (y) duly completed
signed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any
successor forms),


(iv)    to the extent a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender
granting a typical participation), a signed original Internal Revenue Service
Form W-8IMY, accompanied by a signed original Form W-8ECI, W-8BEN, W-8BEN-E, a
certificate in substantially the form of Exhibit E-2, Exhibit E-3 or Exhibit
E-4, as applicable, Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Non-U.S. Lender is a
partnership (and not a participating Lender) and one or more partners of such
Non-U.S. Lender are claiming the portfolio interest exemption, such Non-U.S.
Lender may provide a certificate, in substantially the form of Exhibit E-2, on
behalf of such beneficial owner(s), or


(v) any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.


Any Lender that is a “United States person” (within the meaning of Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter as prescribed by applicable law or
upon the request of the Borrower or the Administrative Agent), duly executed and
properly completed copies of Internal Revenue Service Form W-9 certifying that
it is not subject to backup withholding.


Each Lender shall, from time to time after the initial delivery by Lender of the
forms described above, whenever a lapse in time or change in such Lender’s
circumstances renders such forms, certificates or other evidence so delivered
obsolete, expired or inaccurate, promptly (1) deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Non-U.S. Lender’s status or that such Lender is entitled to an exemption from or
reduction in withholding tax or backup withholding tax with respect to payments
under any Loan Document or (2) notify the Administrative Agent and the Borrower
of the invalidity of any previously delivered forms, certifications, or other
evidence (including invalidity due to a change in the Lender’s status as the
beneficial owner (for United States tax purposes) of any payments (or portions
thereof) due under the Loan Documents) and its inability to deliver any such
forms, certificates or other evidence.


Each Lender on or prior to the date on which such Lender becomes a Lender
hereunder and from time to time thereafter, either upon the request of the
Borrower or the Administrative Agent or its agents or upon the expiration or
obsolescence of any previously delivered documentation, shall furnish to the
Borrower and the Administrative Agent any documentation that is required under
FATCA (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation
reasonably requested by the Borrower or the Administrative Agent to enable the
Borrower or the Administrative Agent to determine and execute its obligations,
duties and liabilities with respect to FATCA, including but not limited to any
Taxes it may be required to withhold in respect of FATCA. Solely for purposes of
this paragraph, “FATCA” shall include any amendments made to FATCA after
the Amendment No. 1 Effective Date.


(e)    A Lender that is entitled to an exemption from or reduction of non-United
States withholding tax with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate; provided, that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
judgment such completion, execution or submission would not materially prejudice
the legal position of such Lender.
(f)    If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Loan Party or any other Person.
(g)    The Borrower and the Administrative Agent shall reasonably cooperate to
provide any information reasonably requested by the Borrower or the
Administrative Agent, respectively, for the purpose of complying with the
requirements of Code Sections 1271 through 1275 and the Treasury Regulations
promulgated thereunder. Neither the Borrower nor the Administrative agent shall
indemnify each other or any other Person with respect to, or provide any
guarantee concerning the accuracy of, information provided pursuant to the
preceding sentence.
(h)    The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
2.20.
Indemnity. The Borrower agrees to indemnify each Lender for, and to hold each
Lender harmless from, any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment (including any payment made to a Lender in connection with a forced
assignment by such Lender of Loans in accordance with Section 2.22(b) or Section
10.1) of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder. Notwithstanding the foregoing, no Lender shall demand, and
the Borrower shall not be obligated to make to any Lender, any funding loss
payments pursuant to this Section 2.20 with respect to the payment of accrued
interest on the Amendment No. 1 Effective Date with respect to Existing Term
Loans.

2.21.
Change of Lending Office. Each Lender agrees that, upon the occurrence of any
event giving rise to the operation of Section 2.18 or 2.19(a) with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no material economic, legal or regulatory disadvantage;
provided further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
2.18 or 2.19(a).

2.22.
Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 2.18, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section
2.19(a), then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.18 or
2.19(a), as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    If any Lender requests compensation under Section 2.18, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section
2.19(a), or if any Lender becomes a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon three Business Days’ written notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.6; provided that such Lender shall be deemed to have executed the
applicable Assignment and Assumption), all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided,
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent (and if a Commitment is being assigned, the Issuing
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in L/C Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder (including amounts
payable pursuant to Section 2.20), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.18 or payments required
to be made pursuant to Section 2.19(a), such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
2.23.
Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.8(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.1); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
(c)    if any L/C Obligation exists at the time such Lender becomes a Defaulting
Lender then:
(i)    all or any part of the L/C Obligation of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Aggregate Exposure Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
L/C Obligation does not exceed the total of all non-Defaulting Lenders’
Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Lender only the Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Obligation (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 8 for so long as such L/C Obligation is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligation pursuant to Section 2.23(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Obligation during the period such
Defaulting Lender’s L/C Obligation is cash collateralized;
(iv)    if the L/C Obligation of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.8(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Aggregate Exposure Percentages; and
(v)    if all or any portion of such Defaulting Lender’s L/C Obligation is
neither reallocated nor cash collateralized pursuant to Section 2.23, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such L/C Obligation) and letter of
credit fees payable under Section 3.3(a) with respect to such Defaulting
Lender’s L/C Obligation shall be payable to the Issuing Lender until and to the
extent that such L/C Obligation is reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligation will be 100% covered by the Commitments of the non-Defaulting
Lenders, including obligations to participate in Letters of Credit, and/or cash
collateral will be provided by the Borrower in accordance with Section 2.23(c),
and participating interests in any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and such Defaulting Lender shall not participate therein).
In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Obligation of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Aggregate
Exposure Percentage.
2.24.
Incremental Facility. (a) The Borrower may from time to time amend this
Agreement in order to provide to the Borrower additional revolving loan
facilities and/or increased revolving commitments in respect of the Revolving
Facility or any other existing revolving facility hereunder (each, an
“Incremental Revolving Facility” and loans pursuant thereto “Incremental
Revolving Loans”) and additional term loan facilities hereunder (each, an
“Incremental Term Facility” and loans pursuant thereto “Incremental Term Loans”;
together with any Incremental Revolving Facility, the “Incremental Facilities”),
provided that (i) the aggregate principal amount of the Incremental Facilities
shall not exceed $200,000,000, plus additional amounts to the extent the
Consolidated First Lien Net Leverage Ratio (determined (x) on a pro forma basis
after giving effect to the provision of such Incremental Facility, (y) assuming
such Incremental Facility is fully drawn as of such date and (z) disregarding
the proceeds of such Incremental Facility in calculating such leverage ratio (it
being understood that, if applicable, the use of such proceeds shall be given
pro forma effect in such calculation)) as of the last day of the most recently
ended fiscal quarter for which financial statements have been delivered to the
Administrative Agent and the Lenders pursuant to Section 6.1(a) or (b) is less
than 2.50:1.00, (ii) each Incremental Facility shall be in a minimum aggregate
principal amount of $25,000,000, (iii) the Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 7.1 after giving
effect to the incurrence of such Incremental Facility, such compliance to be
determined (x) on the basis of the financial information most recently delivered
to the Administrative Agent and the Lenders pursuant to Section 6.1(a) or (b) as
though such incurrence had been consummated as of the first day of the fiscal
period covered thereby, (y) assuming such Incremental Facility is fully drawn as
of such date and (z) disregarding the proceeds of such Incremental Facility in
calculating such leverage ratio (it being understood that, if applicable, the
use of such proceeds shall be given pro forma effect in such calculation) and
(iv) at the time and after giving effect to the incurrence of any Incremental
Facility, no Event of Default shall have occurred and be continuing; provided
that, in the event that any tranche of an Incremental Term Facility is used to
finance a Limited Conditionality Acquisition and to the extent the Additional
Lenders participating in such tranche of an Incremental Term Facility agree, the
foregoing clause (iv) shall be tested solely at the time of the execution of the
acquisition agreement or other similar document having similar effect related to
such Limited Conditionality Acquisition. The Loans and Commitments in respect of
any Incremental Facility and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral and guaranteed on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. Each Incremental
Term Facility must have a weighted average life to maturity which is the same or
longer than the then remaining weighted average life to maturity of the Term
Facility (provided that any Incremental Term Facility may amortize in an amount
such that it is fungible with the Term Loan Facility) and a final maturity no
earlier than the Final Maturity Date. Incremental Facilities will be entitled to
prepayments and voting rights on the same basis as the comparable Facility
unless the applicable Incremental Facility Amendment specifies a lesser
treatment. Each Incremental Revolving Facility shall have a final maturity no
earlier than the Final Revolving Termination Date. The Applicable Margin
(including all upfront or similar fees or original issue discount payable to all
Lenders providing such Incremental Facility and any Eurodollar or ABR floor
applicable to such Incremental Facility) relating to such Incremental Facility
shall be on such terms as are reasonably satisfactory to the Administrative
Agent, the Borrower and the Lenders providing such Incremental Facility. The
terms of the applicable Incremental Facility shall be as set forth in the
applicable Incremental Facility Amendment; provided that (i) other than
amortization (with respect to any Incremental Term Facility), pricing or
maturity date, each Incremental Facility shall have the same terms as the Term
Facility or the Revolving Facility, as applicable, or such terms as are
reasonably satisfactory to the Administrative Agent and the Borrower and (ii) no
Incremental Revolving Facility shall have any amortization. In the case of any
Incremental Revolving Facility that increases the commitments under the
Revolving Facility or any other existing revolving credit facility hereunder,
the manner in which such increase is implemented shall be reasonably
satisfactory to the Administrative Agent. At no time shall there be Revolving
Commitments hereunder (including revolving commitments in respect of any
Incremental Revolving Facility, Extended Revolving Commitments and any original
Revolving Commitments) that have more than four different maturity dates.

(a)    An Incremental Facility shall be made available hereunder upon delivery
to the Administrative Agent of notice thereof executed by the Borrower. Any
additional bank, financial institution, existing Lender or other Person that
elects to extend loans or commitments under an Incremental Facility shall be
reasonably satisfactory to the Borrower (any such bank, financial institution,
existing Lender or other Person being called an “Additional Lender”) and, if not
already a Lender, shall (i) be subject to the consent (not to be unreasonably
withheld or delayed) of the Administrative Agent, the Issuing Lender (to the
extent such consent would be required with respect to an assignment to such
Additional Lender pursuant to Section 10.6) and (ii) become a Lender under this
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Additional Lender and the Administrative Agent. No Incremental
Facility Amendment shall require the consent of any Lenders other than the
Additional Lenders with respect to such Incremental Facility Amendment. No
Lender shall be obligated to provide any Incremental Facility, unless it so
agrees. Commitments in respect of any Incremental Facility shall become
Commitments under this Agreement. An Incremental Facility Amendment may, without
the consent of any other Lenders, effect such amendments to any Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section (including to provide for voting
provisions applicable to the Additional Lenders). The effectiveness of any
Incremental Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Lenders, be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) that at the
time and after giving effect to the incurrence of any Incremental Facility and
the use of proceeds thereof, each of the representations and warranties made by
any Loan Party in or pursuant to the Loan Documents shall be true and correct in
all material respects (or in all respects if qualified by materiality) on and as
of such date as if made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or in all respects
if qualified by materiality) on and as of such earlier date; provided that, in
the event that any tranche of an Incremental Term Facility is used to finance a
Limited Conditionality Acquisition and to the extent the Additional Lenders
participating in such tranche of an Incremental Term Facility agree, the
foregoing shall be limited to customary “specified representations” and those
representations included in the acquisition agreement or other document having
similar effect related to such Limited Conditionality Acquisition that are
material to the interests of the Lenders and only to the extent that the
Borrower or its applicable Subsidiary has the right to terminate its obligations
(or decline to consummate the acquisition) under such agreement as a result of a
breach of such representations. The proceeds of any Incremental Facility will be
used only for general corporate purposes (including, for the avoidance of doubt,
Permitted Acquisitions and other Investments and Restricted Payments).
2.25.
Extensions of Term Loans and Revolving Commitments. (a) Notwithstanding anything
to the contrary in this Agreement, pursuant to one or more offers (each, an
“Extension Offer”) made from time to time by the Borrower to all Lenders of Term
Loans with a like maturity date or Revolving Commitments with a like maturity
date, in each case on a pro rata basis (based on the aggregate outstanding
principal amount of the respective Term Loans or Revolving Commitments with a
like maturity date, as the case may be) and on the same terms to each such
Lender, the Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Term Loans
and/or Revolving Commitments and otherwise modify the terms of such Term Loans
and/or Revolving Commitments pursuant to the terms of the relevant Extension
Offer (including by increasing the interest rate or fees payable in respect of
such Term Loans and/or Revolving Commitments (and related outstandings) and/or
modifying the amortization schedule in respect of such Lender’s Term Loans)
(each, an “Extension”, and each group of Term Loans or Revolving Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Commitments (in each case not so extended), being a
“tranche”; any Extended Term Loans shall constitute a separate tranche of Term
Loans from the tranche of Term Loans from which they were converted, and any
Extended Revolving Commitments shall constitute a separate tranche of Revolving
Commitments from the tranche of Revolving Commitments from which they were
converted), so long as the following terms are satisfied: (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders, (ii)
except as to interest rates, fees and final maturity (which shall be determined
by the Borrower and set forth in the relevant Extension Offer), the Revolving
Commitment of any Revolving Lender that agrees to an extension with respect to
such Revolving Commitment extended pursuant to an Extension (an “Extended
Revolving Commitment”; and the Loans thereunder, “Extended Revolving Loans”),
and the related outstandings, shall be a Revolving Commitment (or related
outstandings, as the case may be) with the same terms as the original Revolving
Commitments (and related outstandings); provided that (x) subject to the
provisions of Section 3.1(c) to the extent dealing with Letters of Credit which
mature or expire after a maturity date when there exist Extended Revolving
Commitments with a longer maturity date, all Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Revolving Commitments in
accordance with their Revolving Percentages (and except as provided in Section
3.1(c), without giving effect to changes thereto on an earlier maturity date
with respect to Letters of Credit theretofore incurred or issued) and all
borrowings under Revolving Commitments and repayments thereunder shall be made
on a pro rata basis (except for (A) payments of interest and fees at different
rates on Extended Revolving Commitments (and related outstandings) and (B)
repayments required upon the maturity date of the non-extending Revolving
Commitments) and (y) at no time shall there be Revolving Commitments hereunder
(including Extended Revolving Commitments, any revolving commitments under any
Incremental Revolving Facility and any original Revolving Commitments) that have
more than four different maturity dates, (iii) except as to interest rates,
fees, amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v) and (vi), be determined between the Borrower and set forth in
the relevant Extension Offer), the Term Loans of any Term Lender that agrees to
an extension with respect to such Term Loans extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer until the maturity of such Term Loans, (iv) the
final maturity date of any Extended Term Loans shall be no earlier than the then
latest maturity date hereunder and the amortization schedule applicable to Term
Loans pursuant to Section 2.3 for periods prior to the Term Loan Maturity Date,
as applicable, may not be increased, (v) the weighted average life of any
Extended Term Loans shall be no shorter than the remaining weighted average life
of the Term Loans extended thereby, (vi) any Extended Term Loans may participate
on a pro rata basis or a less than pro rata basis (but not greater than a pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder,
in each case as specified in the respective Extension Offer, (vii) if the
aggregate principal amount of Term Loans (calculated on the face amount thereof)
or Revolving Commitments, as the case may be, in respect of which Term Lenders
or Revolving Lenders, as the case may be, shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Term
Loans or Revolving Commitments, as the case may be, offered to be extended by
the Borrower pursuant to such Extension Offer, then the Term Loans or Revolving
Loans, as the case may be, of such Term Lenders or Revolving Lenders, as the
case may be, shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Term Lenders or Revolving Lenders, as the case may be,
have accepted such Extension Offer, (viii) all documentation in respect of such
Extension shall be consistent with the foregoing, (ix) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower and (x) the
Minimum Tranche Amount shall be satisfied unless waived by the Administrative
Agent.



(a)    With respect to all Extensions consummated by the Borrower pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.9, 2.10, 2.11 or 2.17 and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that (x) the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Term Loans or Revolving Commitments (as applicable) of any or all applicable
tranches be tendered and (y) no tranche of Extended Term Loans shall be in an
amount of less than $50,000,000 (or, if less, the then aggregate outstanding
amount of the Term Loans) (the “Minimum Tranche Amount”), unless such Minimum
Tranche Amount is waived by the Administrative Agent. The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Commitments on
such terms as may be set forth in the relevant Extension Offer) and hereby waive
the requirements of any provision of this Agreement (including Sections 2.9,
2.10, 2.11 or 2.17 or any other Loan Document that may otherwise prohibit any
such Extension or any other transaction contemplated by this Section.
(b)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Commitments (or a portion thereof) and (B) with respect to any Extension of the
Revolving Commitments, the consent of the Issuing Lender, which consent shall
not be unreasonably withheld or delayed. All Extended Term Loans, Extended
Revolving Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral and guaranteed on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of
Revolving Commitments or Term Loans so extended and such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new tranches
or sub-tranches, in each case on terms consistent with this Section. Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the then
latest maturity date so that such maturity date is extended to the then latest
maturity date (or such later date as may be advised by local counsel to the
Administrative Agent).
(c)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section.
2.26.
Prepayments Below Par. (a) Notwithstanding anything to the contrary set forth in
this Agreement (including Sections 2.17 or 10.7) or any other Loan Document, the
Borrower shall have the right at any time and from time to time to prepay Term
Loans to the Lenders at a discount to the par value of such Loans and on a non
pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.26; provided that (A) on the date of the
Discounted Prepayment Option Notice and after giving effect to the Discounted
Voluntary Prepayment, there shall be no outstanding Revolving Loans, (B) any
Discounted Voluntary Prepayment shall be offered to all Term Lenders of a
particular tranche on a pro rata basis, (C) the Borrower shall deliver to the
Administrative Agent, together with each Discounted Prepayment Option Notice, a
certificate of a Responsible Officer of the Borrower (1) stating that no Event
of Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment, (2) containing a customary representation and warranty
that there is no material non-public information as of such date, (3) stating
that each of the conditions to such Discounted Voluntary Prepayment contained in
this Section 2.26 has been satisfied and (4) specifying the aggregate principal
amount of Term Loans to be prepaid pursuant to such Discounted Voluntary
Prepayment and (D) the aggregate amount of Term Loans prepaid pursuant to this
Section 2.26 (valued at the par amount thereof) shall not exceed $100,000,000.



(a)    To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit I hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Loans
as specified below. The Proposed Discounted Prepayment Amount of any Loans shall
not be less than $10,000,000 (unless otherwise agreed by the Administrative
Agent). The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment (A) the Proposed
Discounted Prepayment Amount for Loans to be prepaid, (B) a discount range
(which may be a single percentage) selected by the Borrower with respect to such
proposed Discounted Voluntary Prepayment equal to a percentage of par of the
principal amount of the Loans to be prepaid (the “Discount Range”), and (C) the
date by which Lenders are required to indicate their election to participate in
such proposed Discounted Voluntary Prepayment, which shall be at least five
Business Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).
(b)    Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit J hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a purchase price of 80% of the par value of the Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of the Loans to be prepaid held by such
Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of the Loans to be prepaid specified
by the Lenders in the applicable Lender Participation Notice, the Administrative
Agent, in consultation with the Borrower, shall determine the applicable
discount for such Loans to be prepaid (the “Applicable Discount”), which
Applicable Discount shall be (A) the percentage specified by the Borrower if the
Borrower has selected a single percentage pursuant to Section 2.26(b) for the
Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided that in
the event that such Proposed Discounted Prepayment Amount cannot be repaid in
full at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Voluntary Discounted Prepayment and have Qualifying Loans (as
defined below). Any Lender with outstanding Loans to be prepaid whose Lender
Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.
(c)    The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Loans to be prepaid (or the respective portions thereof) offered by the
Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is equal
to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.
(d)    Each Discounted Voluntary Prepayment shall be made within five Business
Days of the Acceptance Date (or such later date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (and not subject to Section 2.20), upon irrevocable notice
substantially in the form of Exhibit K hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than 1:00
p.m. New York City Time, three Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall (i) specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent, (ii) provide a customary representation
and warranty that there is no material non-public information at the time of
such purchase or a statement that such representation and warranty cannot be
made at such time and (iii) state that no Event of Default has occurred and is
continuing or would result from the Discounted Voluntary Prepayment. Upon
receipt of any Discounted Voluntary Prepayment Notice, the Administrative Agent
shall promptly notify each relevant Lender thereof. If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Loans, on the date specified therein together with accrued interest
(on the par principal amount) to but not including such date on the amount
prepaid. The par principal amount of each Discounted Voluntary Prepayment of a
Term Loan shall be applied ratably to reduce the remaining installments of such
Term Loans.
(e)    To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.26(c) above)
established by the Administrative Agent and the Borrower.
(f)    Prior to the delivery of a Discounted Voluntary Prepayment Notice, (A)
upon written notice to the Administrative Agent, the Borrower may withdraw or
modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice. Within one Business Day of delivery of a Discounted
Voluntary Prepayment Notice, a Lender may withdraw its offer to participate in a
Discounted Voluntary Prepayment solely if the Borrower is unable to provide a
customary representation and warranty in the Discounted Voluntary Prepayment
Notice that there is no material non-public information.
(g)    Nothing in this Section 2.26 shall require the Borrower to undertake any
Discounted Voluntary Prepayment.
SECTION 3.    LETTERS OF CREDIT
3.1.
L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue standby letters of credit (“Letters of
Credit”) for the account of the Borrower or the Subsidiaries listed on Schedule
3.1 (as such schedule may be updated from time to time to the satisfaction of
the Issuing Lender), and to amend or extend Letters of Credit previously issued
by it, on any Business Day during the Revolving Commitment Period in such form
as may be approved from time to time by the Issuing Lender; provided, that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date that is five Business Days prior to the
Revolving Termination Date; provided that any Letter of Credit with a one-year
term may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (y) above);
provided further, that in the event any such Letter of Credit is renewed beyond
the date referred to in clause (y) above, such Letter of Credit shall be cash
collateralized or otherwise credit supported to the reasonable satisfaction of
the Administrative Agent and the Issuing Lender on or prior to the date that is
five Business Days prior to the Revolving Termination Date.

(a)    The Issuing Lender shall not at any time be obligated to issue or amend
any Letter of Credit if such issuance or amendment would conflict with, or cause
the Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.
(b)    If the maturity date in respect of any tranche of Revolving Commitments
occurs prior to the expiration of any Letter of Credit, then (i) if one or more
other tranches of Revolving Commitments in respect of which the maturity date
shall not have occurred are then in effect, (x) the outstanding Revolving Loans
shall be repaid pursuant to Section 2.10 on such maturity date in an amount
sufficient to permit the reallocation of the L/C Obligations relating to the
outstanding Letters of Credit contemplated by clause (y) below and (y) such
Letters of Credit shall automatically be deemed to have been issued (including
for purposes of the obligations of the Revolving Lenders to purchase
participations therein and to make payments in respect thereof pursuant to
Section 3.4) under (and ratably participated in by Lenders pursuant to) the
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the Revolving
Commitments in respect of such non-terminating tranches at such time (it being
understood that (A) the participations therein of Revolving Lenders under the
maturing tranche shall be correspondingly released and (B) no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to immediately preceding clause (i), but without limiting
the obligations with respect thereto, the Borrower shall cash collateralize any
such Letter of Credit in a manner reasonably satisfactory to the Administrative
Agent and the Issuing Lender. If, for any reason, such cash collateral is not
provided or the reallocation does not occur, the Revolving Lenders under the
maturing tranche shall continue to be responsible for their participating
interests in the Letters of Credit; provided that, notwithstanding anything to
the contrary contained herein, upon any subsequent repayment of the Revolving
Loans, the reallocation set forth in clause (i) shall automatically and
concurrently occur to the extent of such repayment (it being understood that no
partial face amount of any Letter of Credit may be so reallocated). Except to
the extent of reallocations of participations pursuant to clause (i) of the
second preceding sentence, the occurrence of a maturity date with respect to a
given tranche of Revolving Commitments shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Lenders in any Letter
of Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Commitments, the sublimit for Letters of Credit under
any tranche of Revolving Commitments that has not so then matured shall be as
agreed with such Revolving Lenders; provided that in no event shall such
sublimit be less than the sum of (x) the L/C Obligations of the Revolving
Lenders under such extended tranche immediately prior to such maturity date and
(y) the face amount of the Letters of Credit reallocated to such tranche of
Revolving Commitments pursuant to clause (i) above (assuming Revolving Loans are
repaid in accordance with clause (i)(x)).
(c)    The Rollover Letters of Credit shall, as of and after the Closing Date,
be deemed issued and outstanding pursuant to, and shall constitute “Letters of
Credit” for all purposes of, this Agreement; provided that the Rollover Letters
of Credit shall not be extended unless agreed by the applicable Issuing Lender.
3.2.
Procedure for Issuance and Amendment of Letter of Credit. The Borrower may from
time to time request that the Issuing Lender issue or amend, as the case may be,
a Letter of Credit by delivering to the Issuing Lender and the Administrative
Agent at their respective addresses for notices specified herein an Application
therefor, completed to the satisfaction of each of the Issuing Lender and the
Administrative Agent, and such other certificates, documents and other papers
and information as the Issuing Lender may request. Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures (including
receiving information from the Administrative Agent that there is sufficient
availability under the L/C Commitment and the Revolving Commitment) and shall
promptly issue or amend, as applicable, the Letter of Credit requested thereby
(but in no event shall the Issuing Lender be required to issue or amend any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof, amending an existing Letter of Credit, or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance or amendment thereof. The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance or amendment of each Letter of Credit (including
the amount thereof).

3.3.
Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
undrawn and unexpired Letters of Credit at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each Fee Payment Date after the issuance date. In
addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee of 0.125% per annum on the undrawn and unexpired amount of each
Letter of Credit, payable quarterly in arrears on each Fee Payment Date after
the issuance date or amendment date, as applicable.

(a)    In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
3.4.
L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned to it at any time), such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount
that is not so reimbursed (or is so returned). Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against the Issuing Lender,
the Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(a)    If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4 a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.4(a) is not
made available to the Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans under the Revolving Facility. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.
(b)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of Collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided that in
the event that any such payment received by the Issuing Lender shall be required
to be returned by the Issuing Lender, such L/C Participant shall return to the
Issuing Lender the portion thereof previously distributed by the Issuing Lender
to it.
3.5.
Reimbursement Obligation of the Borrower. If any draft is paid under any Letter
of Credit, the Borrower shall reimburse the Issuing Lender for the amount of (a)
the draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by the Issuing Lender in connection with such payment, not later than
1:00 P.M., New York City time, on (i) the Business Day that the Borrower
receives notice of such draft, if such notice is received on such day prior to
10:00 A.M., New York City time, or (ii) if clause (i) above does not apply, the
Business Day immediately following the day that the Borrower receives such
notice; provided, that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.5 that such payment be
financed with an ABR Revolving Loan in an equivalent amount and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Loan. Each such payment shall be
made to the Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds. Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at the rate set forth in (x) until the Business Day next succeeding the
date of the relevant notice, Section 2.14(b) and (y) thereafter, Section
2.14(c).

3.6.
Obligations Absolute. The Borrower’s obligations under this Section 3 shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

3.7.
Letter of Credit Payments. If any draft shall be presented for payment under any
Letter of Credit, the Issuing Lender shall promptly notify the Borrower of the
date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8.
Applications. To the extent that any provision of any Application related to any
Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9.
Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations, or is
for the account of, a Subsidiary, the Borrower shall be obligated to reimburse
the Issuing Lender hereunder of any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

SECTION 4.    REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
4.1.
Financial Condition. The Borrower has heretofore delivered to the Lenders (if
disclosed in SEC Filings, such statements are deemed delivered to the Lenders)
the financial statements referred to in Section 5.2(e). Such financial
statements and all financial statements delivered pursuant to Sections 6.01(a)
and (b) have been prepared in accordance with GAAP and present fairly and
accurately the financial condition and results of operations and cash flows of
the Borrower, in each case as of the dates and for the periods to which they
relate (subject, in the case of financial statements referred to in clause (ii)
of Section 5.2(e), to normal year-end audit adjustment and the absence of
footnotes).

4.2.
No Change. Since December 31, 2014, there has been no development or event that
has had or could reasonably be expected to have a Material Adverse Effect.

4.3.
Existence; Compliance with Law. Each Group Member (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law, except in the case of each of (b) through (d), to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

4.4.
Power; Authorization; Enforceable Obligations. Each Loan Party has the power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party and, in the case of the Borrower, to obtain extensions of
credit hereunder. Each Loan Party has taken all necessary organizational action
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party and, in the case of the Borrower, to authorize the
extensions of credit on the terms and conditions of this Agreement. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
execution, delivery, performance, validity or enforceability of any of the Loan
Documents, except (i) the filings referred to in Section 4.19 or otherwise
required in order to perfect, record or maintain the security interests granted
under the Security Documents and (ii) those that, if not obtained or made, could
not reasonably be expected to have a Material Adverse Effect.

4.5.
No Legal Bar. The execution, delivery and performance of this Agreement and the
other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member, except for any such
violation other than with respect to a violation of the organizational documents
of any Group Member, which could not reasonably be expected to have a Material
Adverse Effect, and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
such Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents).

4.6.
Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Responsible Officer of the Borrower, threatened in writing by or against any
Group Member or against any of the properties or revenues of any Group Member
(a) with respect to any of the Loan Documents or any of the transactions
contemplated hereby or thereby, or (b) that could reasonably be expected to have
a Material Adverse Effect.

4.7.
Insurance. The properties of the Group Members are insured with financially
sound and reputable insurance companies, in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are customarily insured against by Persons engaged
in the same general area by companies engaged in the same or a similar business,
and owning similar properties, as the Group Members.

.
4.8.
Ownership of Property; Liens. Each Group Member has title in fee simple to, or a
valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property except as could not
reasonably be expected to materially interfere with the conduct of business of
the Group Members, taken as a whole, and none of such property is subject to any
Lien except as permitted by Section 7.3.

4.9.
Intellectual Property. Each Group Member owns, is licensed to use or possesses
the right to use all material Intellectual Property necessary for the conduct of
its business as currently conducted. No claim has been asserted in writing and
is pending by any Person challenging the use of any Intellectual Property owned
by any Group Member or the validity or effectiveness of any such Intellectual
Property, nor does any Responsible Officer of the Borrower know of any valid
basis for any such claim. The conduct of the business by each Group Member does
not infringe on the rights of any Person in any material respect.

4.10.
Taxes. (i) Each Group Member has filed or caused to be filed all material
federal, state and other tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); and (ii) no
tax Lien has been filed, and, to the knowledge of the Borrower, no claim is
being asserted, with respect to any such tax, fee or other charge.

4.11.
Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U‑1, as
applicable, referred to in Regulation U.

4.12.
Labor Matters. Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect: (a) there are no strikes or other labor disputes
against any Group Member pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of each Group
Member have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters (including but not
limited to meal and rest breaks); (c) all payments due from any Group Member on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant Group Member; (d) all individuals have
been properly classified as employees or contractors; (e) there is no litigation
or other proceeding pending, or to the knowledge of the Borrower, threatened,
against any Group Member arising out of employment matters; and (f) no Group
Member is subject to any consent decree arising out of employment matters.

4.13.
ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is drafted and has
been operated and administered in compliance with the applicable provisions of
ERISA and the provisions of the Code relating to Plans and the regulations and
published interpretations thereunder; (ii) no ERISA Event or Foreign Plan Event
has occurred or is reasonably expected to occur; (iii) all amounts required by
applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by any Group Member or any ERISA Affiliate or to which
any Group Member or any ERISA Affiliate has an obligation to contribute have
been accrued in accordance with ASC Topic 715-60. The present value of all
accrued benefits under each Pension Plan (determined based on the assumptions
used by such Pension Plans pursuant to Section 430(h) of the Code) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed by more than a material amount the value of the
assets of such Pension Plan (as determined pursuant to Section 430(g) of the
Code) allocable to such accrued benefits, and the present value of all
accumulated benefit obligations of all underfunded Pension Plans (based on the
assumptions used for purposes of ASC Topic 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than a material amount the fair market value of the assets of all such
underfunded Pension Plans; (iv) no Group Member nor any ERISA Affiliate has had
a complete or partial withdrawal from any Multiemployer Plan, and, to the
knowledge of the Loan Parties, none of the Loan Parties nor any ERISA Affiliate
would become subject to any liability under ERISA if the Loan Parties or any
such ERISA Affiliate were to withdraw completely from all Multiemployer Plans as
of the valuation date most closely preceding the date on which this
representation is made or deemed made; and (f) no such Multiemployer Plan is
Insolvent.

4.14.
Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended from time to time. No
Loan Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

4.15.
Subsidiaries. Except as disclosed to the Administrative Agent by the Borrower in
writing from time to time after the Amendment Signing Date, (a) Schedule 4.15
(i) sets forth the name and jurisdiction of organization of each Subsidiary and,
as to each such Subsidiary, the percentage of each class of Capital Stock owned
by any Loan Party and (ii) identifies all of the Unrestricted Subsidiaries and
(b) there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of any Subsidiary of the Borrower, except to the extent permitted
by the Loan Documents.

4.16.
Use of Proceeds. The proceeds of the Loans made on the Closing Date were used to
satisfy the condition in Section 5.1(b). The proceeds of the Term Loans and the
Revolving Loans funded on the Amendment No. 1 Effective Date shall be used to
pay a portion of the consideration in respect of the Acquisition and to pay fees
and expenses in connection with the Amendment No. 1 Transactions. The proceeds
of the Revolving Loans funded after the Amendment No. 1 Effective Date and the
Letters of Credit shall be used for working capital or for other general
corporate purposes of the Group Members (including to finance a portion of the
Acquisition, to pay related fees and expenses, for Permitted Acquisitions and
other Investments and Restricted Payments).

4.17.
Environmental Matters.

(a)    Except as, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:
(i)    the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could reasonably
be expected give rise to liability under, any applicable Environmental Law;
(ii)    each Group Member (A) is in compliance with all, and has not violated
any, applicable Environmental Laws; (B) holds all Environmental Permits (each of
which is in full force and effect) required for any of its current or intended
operations or for any property owned, leased, or otherwise operated by it; and
(C) is in compliance with all, and has not violated any, of its Environmental
Permits;
(iii)    no Group Member is aware of any past, present, or reasonably
anticipated future events, circumstances, practices, plans, or legal
requirements that could reasonably be expected to prevent it from (or increase
the burden on it of) complying with applicable Environmental Laws or obtaining,
renewing, or complying with all Environmental Permits required under such laws;
(iv)    Materials of Environmental Concern are not present at, on, under, in or
about any current or former Properties or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
in amounts or concentrations or under circumstances that: (A) constitute or
constituted a violation of, or could give rise to liability under, any
Environmental Law or otherwise result in costs to any Group Member; or (B)
interfere with the continuing operations of any Group Member;
(v)    no Group Member has received notice of any pending or threatened
Environmental Claim with regard to any of the Properties or the business
operated by the any Group Member, nor is the Borrower aware of any facts,
conditions or circumstances that could reasonably be expected to give rise to
such an Environmental Claim; and
(vi)    no Group Member has assumed or retained any obligations or liabilities
of any kind, fixed or contingent, known or unknown, under any Environmental Law
or with respect to any Material of Environmental Concern.
(b)    The Borrower has provided to the Administrative Agent true and complete
copies of all Environmental Reports that are in the possession or control of any
Group Member.
4.18.
Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement (other than projections, budgets, estimates, other forward-looking
information, pro forma financial information and information of a general or
industry specific nature) furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, on or prior to the
Amendment No. 1 Effective Date for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, taken as a whole,
contain as of the date such statement, information, document or certificate was
so furnished any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
materially misleading in light of the circumstances when made. The projections,
budgets, estimates, other forward-looking information, pro forma financial
information and information of a general or industry specific nature, contained
in the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

4.19.
Security Documents(a)    . (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the certificated Pledged
Stock described in the Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent (together with a properly completed and signed stock power or
endorsement), and in the case of the other Collateral described in the Guarantee
and Collateral Agreement, when financing statements and other filings specified
on Schedule 4.19 in appropriate form are filed in the offices specified on
Schedule 4.19, the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3).

(b)     If and when delivered, each of the Mortgages, upon proper filing, shall
be effective to create in favor of the Administrative Agent, for the benefit of
the Lenders, a legal, valid and enforceable security interest in the properties
described therein and proceeds thereof, and if and when such Mortgages are filed
in the appropriate recording offices, each such Mortgage shall constitute a
fully perfected (if and to the extent perfection may be achieved by such
filings) Lien on, and security interest in, all right, title and interest of the
Loan Parties in the property subject to such Mortgage and the proceeds thereof,
as security for the Obligations (as defined in the relevant Mortgage), in each
case prior and superior in right to any other Person (except that the security
interest created in such property may be subject to the Liens permitted by
Section 7.3).


4.20.
Solvency. As of the Amendment No. 1 Effective Date, the Loan Parties on a
consolidated basis are, and immediately after giving effect to the Amendment No.
1 Transactions (and the payment of fees and expenses in connection therewith)
will be, Solvent.

4.21.
Anti-Terrorism Law; Anti-Corruption Laws. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, the Subsidiaries and their directors, officers, employees and agents
with applicable Anti-Terrorism Law, Anti-Corruption Laws and Sanctions, and the
Borrower and its Subsidiaries are in compliance with applicable Anti-Terrorism
Law, Anti-Corruption Laws and Sanctions in all material respects. None of (a)
the Borrower or any Subsidiary or (b) to the knowledge of the Borrower, (i) any
director, officer or employee of the Borrower or any Subsidiary or (ii) any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person or in violation of any Sanctions. The Closing Date
Transactions did not, and the Amendment No. 1 Transactions will not, violate any
applicable Anti-Terrorism Law, Anti-Corruption Laws or Sanctions.

SECTION 5.    CONDITIONS PRECEDENT
5.1.
Conditions to Initial Extension of Credit. The agreement of each Lender to make
the initial extensions of credit requested to be made by it on the Closing Date
was subject to the satisfaction, prior to or concurrently with the making of
such extension of credit on the Closing Date, of the following conditions
precedent (it being understood that terms used in this Section 5.1 shall have
the meanings assigned thereto in the Existing Credit Agreement and Section or
Schedule references used in this Section 5.1 shall be references to such Section
or Schedule in respect of the Existing Credit Agreement):

(a)    Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Person listed on Schedule 1.1A, (ii)
the Guarantee and Collateral Agreement, executed and delivered by the Borrower
and each Subsidiary Guarantor and (iii) an Acknowledgement and Consent in the
form attached to the Guarantee and Collateral Agreement, executed and delivered
by each Issuer (as defined therein), if any, that is not a Loan Party.
(b)    Refinancing. The Administrative Agent shall have received evidence
reasonably satisfactory to it that the Refinancing shall have been (or
substantially simultaneously with the initial fundings hereunder shall be)
completed.
(c)    Financial Statements. The Lenders shall have received the financial
statements referred to in Section 4.1.
(d)    [Reserved].
(e)    Lien Searches. The Administrative Agent shall have received the results
of a recent Lien search with respect to each Loan Party, and such search shall
reveal no Liens on any of the assets of the Loan Parties except for Liens (A)
permitted by Section 7.3 or (B) discharged on or prior to the Closing Date
pursuant to documentation satisfactory to the Administrative Agent.
(f)    Fees. The Lenders, the Administrative Agent and the Lead Arrangers shall
have received all fees required to be paid, and all expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), on or before the third Business Day prior to the Closing Date pursuant
to the fee letters executed on such date. All such amounts will be paid with
proceeds of Loans made on the Closing Date and will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Closing Date.
(g)    Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
charter, articles, certificate of organization or incorporation of each Loan
Party certified by the relevant authority of the jurisdiction of organization of
such Loan Party (if applicable), and (ii) a long-form good standing certificate
for each Loan Party from its jurisdiction of organization (if applicable).
(h)    Legal Opinion. The Administrative Agent shall have received the legal
opinion of Cooley LLP, counsel to the Group Members, in form and substance
reasonably satisfactory to the Administrative Agent.
(i)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.
(j)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall be in proper form
for filing, registration or recordation.
(k)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower.
(l)    Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2 of the Guarantee and
Collateral Agreement.
(m)    No Material Adverse Effect. Since December 31, 2013, no Material Adverse
Effect has occurred.
(n)    Patriot Act. Before the end of the third Business Day prior to the
Closing Date, the Administrative Agent shall have received all documentation and
other information, which has been requested in writing at least five Business
Days prior to the Closing Date, required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.
(o)    Representations and Warranties; No Default. All of the representations
and warranties made by any Loan Party in the Loan Documents shall be true and
correct in all material respects (or in all respects if qualified by
materiality). No Default or Event of Default shall have occurred and be
continuing on the Closing Date or after giving effect to the extensions of
credit requested to be made on the Closing Date.
For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
5.2.
Conditions to Extensions of Credit on the Amendment No. 1 Effective Date. The
agreement of each Lender to make the Acquisition-Related Extensions of Credit
requested to be made by it on the Amendment No. 1 Effective Date is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Amendment No. 1 Effective Date, of the following conditions
precedent:

(a)    Credit Agreement. The Administrative Agent shall have received Amendment
No. 1, executed and delivered by the Administrative Agent, the Borrower, the
Guarantors and each Person listed on Schedule 1.1A (which Persons shall
constitute “Required Lenders” as defined in the Existing Credit Agreement) and
all Existing Term Loans shall have been replaced with Term Loans hereunder,
executed and delivered by the Loan Parties.
(b)    Fees. (i) The Lenders, the Administrative Agent and the Lead Arrangers
shall have received all fees required to be paid, and all expenses for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the third Business Day prior to the Amendment No. 1
Effective Date pursuant to fee letters in effect on such date. All such amounts
will be paid with proceeds of Loans made on the Amendment No. 1 Effective Date
and will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Amendment No. 1 Effective Date and (ii)
the Administrative Agent shall have received payment of all accrued interest and
fees in respect of the Loans (as defined in the Existing Credit Agreement) and
the Revolving Commitments (as defined in the Existing Credit Agreement).
(c)    Acquisition. The Acquisition shall have been consummated, or shall be
consummated substantially concurrently with the Amendment No. 1 Effective Date
in all material respects in accordance with the terms of the Acquisition
Agreement, without giving effect to any amendments, consents or waivers thereto
that are materially adverse to the Lenders or the Lead Arrangers, without the
prior consent of the Lead Arrangers (such consent not to be unreasonably
withheld, delayed or conditioned) (it being understood that (i) any reduction in
the purchase price of, or consideration for, the Acquisition in an amount not to
exceed $50,000,000 is not material and adverse to the interests of the Lenders
or the Lead Arrangers, (ii) any reduction in the purchase price of, or
consideration for, the Acquisition shall be applied to reduce the amount of
Funding Term Commitments, ratably among the Lenders with such commitments and
(iii) any increase in the purchase price of, or consideration for, the
Acquisition is not material and adverse to the interests of the Lenders or the
Lead Arrangers to the extent paid for with equity (or proceeds of equity) of the
Borrower).
(d)    Material Adverse Effect. There shall not have occurred any event,
occurrence or development of a state of circumstances or facts which would
reasonably be expected to have a Target Material Adverse Effect.
(e)    Financial Statements. The Administrative Agent shall have received (i)
audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower for the three most recently
completed fiscal years ended at least 90 days prior to the Amendment No. 1
Effective Date and (ii) unaudited consolidated balance sheets and related
statements of income and cash flows of the Borrower for each subsequent fiscal
quarter (other than the fourth fiscal quarter of the Borrower’s fiscal year)
ended at least 45 days prior to the Amendment No. 1 Effective Date.
(f)    Pro Forma Financial Statements. The Lenders shall have received (a) pro
forma consolidated balance sheets and related pro forma consolidated statements
of income, stockholders’ equity and cash flows of the Borrower for the three
most recently completed fiscal years ended at least 90 days prior to the
Amendment No. 1 Effective Date and (b) pro forma consolidated balance sheets and
related pro forma consolidated statements of income and cash flows of the
Borrower for each subsequent fiscal quarter (other than the fourth fiscal
quarter of the Borrower’s fiscal year) ended at least 45 days prior to the
Amendment No. 1 Effective Date, in each case, prepared in good faith giving
effect to the Amendment No. 1 Transactions as if the Amendment No. 1
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of the statement of income).
(g)    Target Financial Statements. The Administrative Agent shall have received
(i) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Target for the three most recently
completed fiscal years ended at least 120 days prior to the Amendment No. 1
Effective Date and (ii) unaudited consolidated balance sheets and related
statements of income and cash flows of the Target for each subsequent fiscal
quarter (other than the fourth fiscal quarter of the Target’s fiscal year) ended
at least 45 days prior to the Amendment No. 1 Effective Date.
(h)    Lien Searches. The Administrative Agent shall have received the results
of a recent Lien search with respect to each Loan Party, and such search shall
reveal no Liens on any of the assets of the Loan Parties except for Liens (A)
permitted by Section 7.3 or (B) discharged on or prior to the Amendment No. 1
Effective Date pursuant to documentation satisfactory to the Administrative
Agent.
(i)    Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Amendment No. 1 Effective Date,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, including the charter, articles, certificate of organization or
incorporation of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party (if applicable), and (ii) a
long-form good standing certificate for each Loan Party from its jurisdiction of
organization (if applicable).
(j)    Legal Opinion. The Administrative Agent shall have received the legal
opinion of Cooley LLP, counsel to the Group Members, in form and substance
reasonably satisfactory to the Administrative Agent.
(k)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower.
(l)    Patriot Act. Before the end of the third Business Day prior to the
Amendment No. 1 Effective Date, the Administrative Agent shall have received all
documentation and other information, which has been requested in writing at
least ten Business Days prior to the Amendment No. 1 Effective Date, required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.
(m)    Representations and Warranties. (a) The Acquisition Agreement
Representations shall be true and correct as of the Amendment No. 1 Effective
Date and (b) the Specified Representations shall be true and correct in all
material respects (or in all respects if qualified by materiality) as of the
Amendment No. 1 Effective Date.
(n)    Expiration Date. The Amendment No. 1 Effective Date shall occur no later
than March 31, 2016.
(o)    Refinancing. The Administrative Agent shall have received satisfactory
evidence that (i) the Specified Target Debt and any other material third party
indebtedness for borrowed money of the Target and its Subsidiaries shall have
been (or shall, substantially simultaneously with the funding hereunder on the
Amendment No. 1 Effective Date be) terminated and all amounts thereunder shall
have been (or shall, substantially simultaneously with the funding hereunder on
the Amendment No. 1 Effective Date be) paid in full and (ii) all Liens granted
in connection therewith shall have been terminated or arrangements satisfactory
to the Administrative Agent shall have been made for such termination.
5.3.    Conditions to Each Extension of Credit After the Amendment No. 1
Effective Date. The agreement of each Lender (other than as agreed by the
Administrative Agent and the Additional Lenders as set forth in Section 2.24(b))
to make any extension of credit requested to be made by it on any date (other
than the Acquisition-Related Extensions of Credit requested to be made by it on
the Amendment No. 1 Effective Date), is subject to the satisfaction of the
following conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (or in all respects if qualified by
materiality) on and as of such date as if made on and as of such date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or in all respects if qualified by materiality) on and as of such
earlier date.
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder (other than on the Amendment No. 1 Effective Date and as agreed by the
Administrative Agent and the Additional Lenders as set forth in Section 2.24(b))
shall constitute a representation and warranty by the Borrower as of the date of
such extension of credit that the conditions contained in this Section 5.3 have
been satisfied.
SECTION 6.    AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Restricted Subsidiaries to:
6.1.
Financial Statements. Furnish to the Administrative Agent and each Lender:

(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on,
in the case of audited financial statements, without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young, LLP or other independent certified public accountants
of nationally recognized standing; and
(b)    as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower as at the end
of such quarter and the related unaudited consolidated statements of income and
of cash flows for such quarter and the portion of the fiscal year through the
end of such quarter, setting forth in each case in comparative form the figures
for the previous year, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year‑end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
6.2.
Certificates; Other Information. Furnish to the Administrative Agent and each
Lender:

(a)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each of the Borrower and its Restricted Subsidiaries with the provisions of
this Agreement referred to therein as of the last day of the fiscal quarter or
fiscal year of the Borrower, as the case may be, and (y) to the extent not
previously disclosed to the Administrative Agent, (1) a description of any
change in the jurisdiction of organization of any Loan Party, (2) a list of any
Intellectual Property acquired by any Loan Party and (3) a description of any
Person that has become a Borrower or any of its Restricted Subsidiaries, in each
case since the date of the most recent report delivered pursuant to this clause
(y) (or, in the case of the first such report so delivered, since the Amendment
No. 1 Effective Date);
(b)    as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year;
(c)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, a narrative discussion and analysis of the financial condition and
results of operations of the Borrower and its Restricted Subsidiaries for such
fiscal quarter and for the period from the beginning of the then current fiscal
year to the end of such fiscal quarter, as compared to the comparable periods of
the previous year;
(d)    within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC;
(e)    promptly following receipt thereof, copies of (i) any documents described
in Section 101(k) of ERISA that the Borrower, any of its Subsidiaries or any
ERISA Affiliate may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l) of ERISA that the Borrower, any of its
Subsidiaries or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided, that if the Borrower, any of its relevant
Subsidiaries or ERISA Affiliate has not requested such documents or notices from
the administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Borrower, any of its
Subsidiaries or the ERISA Affiliate shall promptly make a request for such
documents or notices from such administrator or sponsor and the Borrower shall
provide copies of such documents and notices promptly after receipt thereof;
(f)    promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act;
(g)    promptly following any request therefor, such other information regarding
the operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Borrower or any Subsidiary, or
compliance with the terms of this Agreement or any other Loan Document, or with
the Patriot Act, as the Administrative Agent, any Issuing Lender or any Lender
may reasonably request; and
(h)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof as the
Administrative Agent may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(c) or (d) shall be deemed to have been delivered on the date (i) on which
the Borrower files such documents with the SEC and such documents are publicly
available on the SEC’s EDGAR filing system or any successor thereto, (ii) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website or (iii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that (A) the Borrower
shall deliver paper copies of such documents to the Administrative Agent for
further distribution to any Lender that requests that the Borrower deliver such
paper copies and (B) in the case of clauses (i) and (ii) above, the Borrower
shall (x) notify the Administrative Agent of the filing or posting of any such
documents and (y) provide copies of all such documents to the Administrative
Agent for posting on an Internet or intranet website to which the Lenders have
access; provided however that failure to provide notice to the Administrative
Agent of such filing or posting pursuant to clause (x) in this paragraph shall
not constitute an Event of Default.
6.3.
Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, including tax liabilities, except where such
obligation is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or any of its relevant Restricted Subsidiaries.

6.4.
Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in full
force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises reasonably necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 or 7.5 and except, in the case of clause (ii)
above, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (b) comply with Requirements of Law, except
(i) to the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect or (ii) to the extent
such Requirement of Law is currently being contested in good faith by
appropriate proceedings. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their directors, officers, employees and agents with applicable
Anti-Terrorism Law, Anti-Corruption Laws and Sanctions.

6.5.
Maintenance of Property; Insurance. (a)  Keep all material property reasonably
necessary in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are customarily
insured against by Persons engaged in the same general area by companies engaged
in the same or a similar business and owning similar properties.

6.6.
Inspection of Property; Books and Records; Discussions. (a) Keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP (or, in the case of Foreign Subsidiaries, generally accepted accounting
principles in effect from time to time in their respective jurisdictions of
organization) and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities and (b) at reasonable
times and upon reasonable advance notice, as often as may be desired, permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants; provided, that
(i) representatives of the Group Members may be present and participate in any
such discussion with such accountants and (ii) unless an Event of Default has
occurred and is continuing, such visits, inspections and making of abstracts
shall occur not more than once in any fiscal quarter for the Administrative
Agent and all of the Lenders taken together.

6.7.
Notices. Promptly after a Responsible Officer or any Loan Party obtains
knowledge thereof, give notice to the Administrative Agent and each Lender of:

(a)    the occurrence of any Default or Event of Default;
(b)    any litigation or proceeding affecting any Group Member (i) in which the
amount sought against any Group Member is $10,000,000 or more and not covered by
insurance, (ii) in which injunctive or similar relief is sought as to which
there is a reasonable probability of an adverse determination and, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
(iii) which relates to any Loan Document;
(c)    an ERISA Event; and
(d)    any other development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
6.8.
Environmental Laws. (a) Comply with, and undertake reasonable efforts to ensure
compliance, by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and undertake
reasonable efforts to ensure that all tenants and subtenants obtain and comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws.

(a)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.
6.9.
Ratings. Use commercially reasonable efforts to obtain and maintain a public
corporate family and/or corporate credit rating, as applicable, and public
ratings in respect of the Facilities, in each case from each of S&P and Moody’s.

6.10.
Further Assurances; Additional Collateral, etc. (a) With respect to any property
acquired after the Closing Date by any Loan Party (other than (x) any property
described in paragraph (c) below, (y) any property subject to a Lien expressly
permitted by Section 7.3(g) and (z) any Excluded Collateral (as defined in the
Guarantee and Collateral Agreement)) as to which the Administrative Agent, for
the benefit of the Secured Parties, does not have a perfected Lien, promptly
(and in any event within 30 days of acquisition) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in such property and (ii) take all actions necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and the filing of
documents with the United States Patent and Trademark Office and the United
States Copyright Office as may be required by the Security Documents or by law
or as may be requested by the Administrative Agent.

(a)    With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Sections 7.3(g) and (o)), promptly (i) execute and
deliver a first priority Mortgage, in favor of the Administrative Agent, for the
benefit of the Lenders, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, (iv) deliver a “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to such real property (if such
real property is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards, together
with a notice about special flood hazard area status and flood disaster
assistance required pursuant to Section 208.25(i) of Regulation H of the Board,
duly executed by the Borrower or the applicable Subsidiary) and (v) if such real
property is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards, obtain
flood insurance made available under the National Flood Insurance Act of 1968,
if such insurance is available, or otherwise provide evidence of flood
insurance, reasonably satisfactory to the Administrative Agent.
(b)    With respect to any new Material Restricted Subsidiary created or
directly acquired after the Closing Date by the Borrower or any other Loan Party
(which, for the purposes of this paragraph (c), shall include any directly-held
existing Subsidiary of a Loan Party that becomes a Material Restricted
Subsidiary (other than any Disregarded Domestic Subsidiary, Foreign Subsidiary,
Non-Wholly Owned Subsidiary or Captive Insurance Subsidiary) or ceases to be a
Disregarded Domestic Subsidiary, a Foreign Subsidiary, a Non-Wholly Owned
Subsidiary or a Captive Insurance Subsidiary), promptly (and in any event within
30 days of creation or acquisition) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
directly owned by any Loan Party (provided that such security interest shall be
limited, in the case of a Foreign Subsidiary or a Disregarded Domestic
Subsidiary, to 65% of such voting Capital Stock in such Foreign Subsidiary or
Disregarded Domestic Subsidiary, as applicable), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such new Subsidiary (if such new
Subsidiary is a Material Restricted Subsidiary, unless such Subsidiary is a
Foreign Subsidiary, a Disregarded Domestic Subsidiary, a Non-Wholly Owned
Subsidiary or a Captive Insurance Subsidiary) (A) to become a party to the
Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest in the Collateral described
in the Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit C, with appropriate insertions and attachments, and (iv) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
6.11.
Designation of Subsidiaries. (a) The Board of Directors of the Borrower may at
any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that (i)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing, (ii) no Subsidiary may be designated as
an Unrestricted Subsidiary if it has Indebtedness with recourse to any Group
Member, (ii) no Subsidiary may be designated as an Unrestricted Subsidiary if it
was previously designated an Unrestricted Subsidiary, (iv) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is party to any agreement or
contract with any Group Member, unless the terms of such agreement are no less
favorable to the applicable Group Member than those that might be obtained from
an unaffiliated third-party, (v) no Subsidiary may be designated as an
Unrestricted Subsidiary if such Subsidiary is a Person with respect to which any
Group Member has any direct or indirect obligation to make capital contributions
or to maintain such Subsidiary’s financial condition, (vi) no Disregarded
Domestic Subsidiary may be designated an Unrestricted Subsidiary, (vii) no
Subsidiary may be designated an Unrestricted Subsidiary if after giving effect
to such designation, the Consolidated Total Net Leverage Ratio for the most
recently ended fiscal quarter for which financial statements have been delivered
to the Administrative Agent and the Lenders pursuant to Section 6.1(a) or (b)
would exceed 3.00 to 1.00 (with such compliance to be determined (x)
disregarding the proceeds of any Indebtedness incurred as of the date of such
designation in calculating such leverage ratio (it being understood that, if
applicable, the use of such proceeds shall be given pro forma effect in such
calculation) and (y) as though such designation happened at the beginning of the
applicable fiscal period) and (viii) no Unrestricted Subsidiary may engage in
any transaction described in Section 7.8 (with respect to the prepayment of any
Indebtedness) if the Borrower is prohibited from engaging in such transaction.

(b)    The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein, at the date of designation in
an amount equal to the fair market value of the Borrower’s investment therein as
determined in good faith by the Board of Directors of the Borrower. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall, at
the time of such designation, constitute the incurrence of any Indebtedness or
Liens of such Subsidiary existing at such time. Upon a redesignation of any
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent Investment in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Borrower’s Investment in such Subsidiary at the time
of such redesignation less (b) the fair market value of the net assets of such
Subsidiary at the time of such redesignation.  Any property transferred to or
from an Unrestricted Subsidiary shall be valued at its fair market value at the
time of such transfer, in each case as determined in good faith by the Board of
Directors of the Borrower.  


SECTION 7.    NEGATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly:
7.1.
Financial Covenants.

(a)    Consolidated First Lien Net Leverage Ratio. Permit the Consolidated First
Lien Net Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Borrower ending with any fiscal quarter set forth below
to exceed the ratio set forth below opposite such fiscal quarter:
Fiscal Quarter Ending


Consolidated First Lien Leverage Ratio
March 31, 2016 through June 30, 2018
3.25:1.00


September 30, 2018 through December 31, 2019
3.00:1.00


March 31, 2020 and thereafter
2.50:1.00



(b)    Minimum Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Borrower beginning with the fiscal quarter ending March
31, 2016 to be less than 2.00 to 1.00.
7.2.
Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a)    (i) Indebtedness of any Loan Party under this Agreement (including
Indebtedness in respect of any Incremental Facility) and (ii) any Permitted
Refinancing in respect of the Term Loans (any Indebtedness under such Permitted
Refinancing, the “Refinancing Indebtedness”); provided that (w) such Refinancing
Indebtedness, if secured, is secured only by the Collateral on a pari passu or
junior basis with the Obligations under this Agreement (provided that the
Refinancing Indebtedness shall not consist of bank loans that are secured on a
pari passu basis with the Obligations under this Agreement), (x) no Loan Party
that is not originally obligated with respect to repayment of the Indebtedness
being refinanced is obligated with respect to the Refinancing Indebtedness, (y)
the terms of any such Refinancing Indebtedness are (excluding pricing, fees,
rate floors and optional prepayment or redemption terms), taken as a whole, no
more favorable to the lenders providing such Refinancing Indebtedness than those
applicable to the Indebtedness being refinanced (other than any covenants or
other provisions applicable only to periods after the later of the Final
Maturity Date and the Final Revolving Termination Date); provided that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Refinancing Indebtedness (or such shorter period of time as may reasonably be
agreed by the Administrative Agent), together with a reasonably detailed
description of the material terms and conditions of such resulting Refinancing
Indebtedness or drafts of the material definitive documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the requirements of this clause (y) shall be conclusive
unless the Administrative Agent provides notice to the Borrower of its
reasonable objection during such period together with a reasonable description
of the basis upon which it objects and (z) such Refinancing Indebtedness (if
secured) shall be subject to an intercreditor agreement reasonably satisfactory
to the Administrative Agent;
(b)    Indebtedness of (i) the Borrower to any Restricted Subsidiary, (ii) any
Subsidiary Guarantor to the Borrower or any other Restricted Subsidiary or (iii)
any Restricted Subsidiary that is not a Loan Party to any other Restricted
Subsidiary that is not a Loan Party;
(c)    Guarantee Obligations incurred by any Group Member of obligations of any
Loan Party to the extent such obligations are permitted hereunder; provided that
to the extent any such obligations are subordinated to the Obligations, any such
related Guarantee Obligations incurred by a Loan Party shall be subordinated to
the guarantee of such Loan Party of the Obligations on terms no less favorable
to the Lenders than the subordination provisions of the obligations to which
such Guarantee Obligation relates;
(d)    [reserved];
(e)    the Existing Letters of Credit; provided that the aggregate face value of
the Existing Letters of Credit shall not exceed $3,000,000 at any time;
(f)    Indebtedness (including, without limitation, Capital Lease Obligations
and purchase money obligations) to finance the acquisition of fixed or capital
assets in an aggregate principal amount not to exceed $10,000,000 at any one
time outstanding;
(g)    Indebtedness outstanding on the Amendment Signing Date and listed on
Schedule 7.2(g) and any Permitted Refinancing thereof;
(h)    [reserved]
(i)    Indebtedness of the Borrower in respect of Specified Cash Management
Agreements, netting services, overdraft protections and other cash management,
intercompany cash pooling and similar arrangements in connection with deposit
accounts, in each case in the ordinary course of business;
(j)    Indebtedness arising under any Swap Agreement permitted by Section 7.11;
(k)    Indebtedness (other than for borrowed money) that may be deemed to exist
pursuant to any guarantees, warranty or contractual service obligations,
performance, surety, statutory, appeal, bid, prepayment guarantee, payment
(other than payment of Indebtedness) or completion of performance guarantees or
similar obligations incurred in the ordinary course of business;
(l)    Indebtedness in respect of workers’ compensation claims, payment
obligations in connection with health, disability or other types of social
security benefits, unemployment or other insurance obligations, reclamation and
statutory obligations, in each case in the ordinary course of business;
(m)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds, so long as such Indebtedness is covered or extinguished within five
Business Days;
(n)    Indebtedness consisting of (i) the financing of insurance premiums or
self-insurance obligations or (ii) take-or-pay obligations contained in supply
or similar agreements in each case in the ordinary course of business;
(o)    client advance or deposits received in the ordinary course of business;
(p)    [reserved];
(q)    Indebtedness acquired by any Group Member in connection with a Permitted
Acquisition; provided, that such Indebtedness is not incurred in connection
with, or in contemplation of, such transaction; provided further, that on the
date of the incurrence of such Indebtedness, after giving effect to the
incurrence thereof and otherwise determined on a pro forma basis in accordance
with the provisions set forth in the definition of Consolidated EBITDA, the
Consolidated First Lien Net Leverage Ratio would not exceed the Consolidated
First Lien Net Leverage Ratio then in effect pursuant to Section 7.1(a) minus
0.25:1.00; provided further that (x) such Indebtedness is not guaranteed in any
respect by the Borrower or any Restricted Subsidiary (other than by any such
Person that so becomes a Restricted Subsidiary or is the survivor of a merger
with such Person and any of its Restricted Subsidiaries) and (y) such Person
executes a supplement to the Guarantee and Collateral Agreement to the extent
required under Section 6.10;
(r)    the capitalized amount of the remaining lease or similar payments under
the relevant lease or other applicable agreement or instrument that would appear
on a balance sheet of such Person as of such date in accordance with GAAP
arising from the Permitted Sale and Leaseback;
(s)    additional Indebtedness of the Group Members in an aggregate principal
amount (for all Group Members) not to exceed $20,000,000 at any one time
outstanding;
(t)    Indebtedness pursuant to an arrangement with a Governmental Authority
having terms substantially similar to those of the Promissory Note, dated as of
June 9, 2008, issued in favor of Her Majesty the Queen in Right of the Province
of Nova Scotia pursuant to the Letter of Offer, dated March 27, 2008, from Nova
Scotia Economic Development to Register.com, Inc. in an aggregate amount not to
exceed $5,000,000 at any time and guarantees provided in connection therewith;
(u)    time-based licenses of the Borrower or any Subsidiary in the ordinary
course of business;
(v)    additional unsecured Indebtedness; provided that (i) immediately before
and immediately after giving effect on a pro forma basis to the incurrence of
such Indebtedness, no Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to the incurrence of such Indebtedness, the
Borrower shall be in pro forma compliance with the covenants set forth in
Section 7.1, such compliance to be determined (x) on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.1(a) or (b) as though such incurrence had been consummated
as of the first day of the fiscal period covered thereby and (y) disregarding
the proceeds of such Indebtedness in calculating such leverage ratio (it being
understood that, if applicable, the use of such proceeds shall be given pro
forma effect in such calculation) and (iii) immediately after giving effect to
the incurrence of such Indebtedness, the Consolidated Total Net Leverage Ratio
shall be less than or equal to 5.00:1.00, with such Consolidated Total Net
Leverage Ratio determined in accordance with clauses (x) and (y) above; provided
further that the aggregate amount of Indebtedness incurred in reliance on this
clause (v) by Restricted Subsidiaries that are not Subsidiary Guarantors shall
not exceed $15,000,000; and
(w)    any Permitted Refinancing with respect to Sections 7.2(e) and (q).
7.3.
Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a)    Liens for taxes, assessments or governmental charges or claims not yet
due or that are being contested in good faith by appropriate proceedings;
provided, that adequate reserves with respect thereto are maintained on the
books of the Borrower or its Restricted Subsidiaries, as the case may be, in
conformity with GAAP;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other similar Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings;
(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
(d)    deposits to secure the performance of tenders, bids, trade contracts
(other than for borrowed money), leases, regulatory or statutory obligations,
surety or appeal bonds, tender or performance bonds, return of money bonds,
bankers’ acceptances, government contracts and other obligations of a like
nature incurred in the ordinary course of business, or any letter of credit or
other similar instrument issued to support the same;
(e)    easements, rights-of-way, municipal and zoning and building ordinances
and similar charges, encumbrances, title defects or other irregularities,
governmental restrictions on the use of property or conduct of business, and
Liens in favor of governmental authorities and public utilities, restrictions
and other similar encumbrances incurred in the ordinary course of business that,
in the aggregate, are not substantial in amount and that do not in any case
materially interfere with the ordinary conduct of the business of the Group
Members (taken as a whole);
(f)    Liens in existence on the Amendment Signing Date listed on Schedule
7.3(f) and any modifications, replacements, renewals or extensions thereof;
provided, that (i) such Lien shall not apply to any other property or asset
(other than products or proceeds) of any Group Member and (ii) such Lien shall
secure only those obligations that it secures on the Amendment Signing Date and
any Permitted Refinancing thereof permitted by Section 7.2(w);
(g)    (i) Liens securing Indebtedness of any Group Member incurred pursuant to
Section 7.2(f) to finance the acquisition of fixed or capital assets; provided,
that (A) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets and (B) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and the proceeds and products thereof; and (ii) Liens securing any refinancing
with respect to such Indebtedness permitted by Section 7.2;
(h)    (i) Liens created pursuant to the Security Documents and (ii) Liens
securing Refinancing Indebtedness permitted by Section 7.01(a)(ii); provided
that such Refinancing Indebtedness shall be subject to an intercreditor
agreement reasonably satisfactory to the Administrative Agent;
(i)    any interest or title of a lessor under any lease or sublease or any
licensor under any license or sublicense entered into by any Group Member in the
ordinary course of its business and covering only the assets so leased;
(j)    Liens pursuant to Indebtedness permitted pursuant to Section 7.2(t) on
the assets, other than real property, of Register.Com located at 150 Barrington
Street, 12N, Halifax, Nova Scotia, and all proceeds thereof;
(k)    Liens in favor of any Loan Party so long as such Liens are junior to the
Liens created pursuant to the Security Documents;
(l)    Liens arising from filing Uniform Commercial Code or personal property
security financing statements (or substantially equivalent filings outside of
the United States) regarding leases;
(m)    any option or other agreement to purchase any asset of any Group Member,
the purchase, sale or other disposition of which is not prohibited by Section
7.5;
(n)    Liens arising from the rendering of an interim or final judgment or order
against any Group Member that does not give rise to an Event of Default, and
Liens imposed against any Group Member in connection with any claim against such
Group Member so long as the claim is being contested in good faith and does not
materially adversely affect the business and operations of the Group Members,
taken as a whole;
(o)    Liens on property (including Capital Stock) existing at the time of the
permitted acquisition of such property by any Group Member to the extent the
Liens on such assets secure Indebtedness permitted by Section 7.2(q) or other
obligations permitted by this Agreement, provided that such Liens attach at all
times only to the same assets or category of assets that such Liens (other than
after acquired property that is affixed or incorporated into the property
covered by such Lien) attached to, and secure only the same Indebtedness or
obligations (or any Permitted Refinancing permitted by Section 7.2(w)) that such
Liens secured, immediately prior to such permitted acquisition;
(p)    cash collateral arrangements made with respect to Existing Letters of
Credit permitted by Section 7.2(e);
(q)    licenses, sublicenses, leases and subleases in the ordinary course of
business;
(r)    Liens not otherwise permitted by this Section so long as the aggregate
principal amount of the obligations secured thereby does not exceed (as to all
Group Members) $12,500,000 at any one time.
7.4.
Fundamental Changes. Enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a)    any Restricted Subsidiary of the Borrower may be merged or consolidated
with or into the Borrower (provided, that the Borrower shall be the continuing
or surviving corporation) or with or into any other Restricted Subsidiary
(provided, that when any Subsidiary Guarantor is merging with or into another
Restricted Subsidiary, such Subsidiary Guarantor shall be the continuing or
surviving corporation or the continuing or surviving corporation shall,
substantially simultaneously with such merger or consolidation, become a
Subsidiary Guarantor);
(b)    (i) any Restricted Subsidiary of the Borrower may Dispose of any or all
of its assets (x) to the Borrower or any Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (y) pursuant to a Disposition permitted by Section
7.5 and (ii) the Borrower may dispose of its assets pursuant to a Disposition
permitted by Section 7.5;
(c)    any Restricted Subsidiary of the Borrower that is not a Loan Party may
dispose of all or substantially all of its assets to any Group Member;
(d)    any Restricted Subsidiary of the Borrower may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that if such Restricted Subsidiary is a Loan Party, any assets
or business not otherwise disposed of or transferred in accordance with Section
7.5 or, in the case of any such business, discontinued, shall be transferred to,
or otherwise owned or conducted by, a Loan Party after giving effect to such
liquidation or dissolution; and
(e)    any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation.
7.5.
Disposition of Property. Dispose of any of its property, whether now owned or
hereafter acquired, or, in the case of any Restricted Subsidiary, issue or sell
any shares of such Restricted Subsidiary’s Capital Stock to any Person, except:

(a)    the Disposition of obsolete, worn out, retired or surplus property (other
than current assets) in the ordinary course of business and Dispositions of
property (other than current assets) no longer used or useful in the conduct of
the business of Group Members;
(b)    Dispositions of inventory and Cash Equivalents in the ordinary course of
business;
(c)    Dispositions permitted by clause (i) of Section 7.4(b);
(d)    the sale or issuance of any Restricted Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor;
(e)    Dispositions consisting of the sale, transfer, assignment or other
disposition of unpaid and overdue accounts receivable in connection with the
collection, compromise or settlement thereof in the ordinary course of business
and not as part of a financing transaction;
(f)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
(g)    Dispositions resulting from casualty events;
(h)    licenses, sublicenses, leases and subleases of Intellectual Property of
the Group Members in the ordinary course of business;
(i)    the Disposition of any property acquired in connection with a Permitted
Acquisition;
(j)    the Disposition of other property having a fair market value not to
exceed $7,500,000 in the aggregate for any period of two fiscal years of the
Borrower;
(k)    Dispositions of other property in an aggregate amount not to exceed
$20,000,000; provided that (i) such Disposition shall be made for fair value
(determined as if such Disposition was consummated on an arms’-length basis),
(ii) the consideration for such sale or other disposition consists of at least
75% in cash and Cash Equivalents and (iii) no Event of Default then exists or
would result therefrom;
(l)    Dispositions by any Restricted Subsidiary that is not a Loan Party to any
other Restricted Subsidiary that is not a Loan Party; and
(m)    Dispositions of intangible property to Foreign Subsidiaries that are
Restricted Subsidiaries made as part of the tax planning strategy of the
Borrower and its Subsidiaries; provided that (i) the aggregate consideration
received or receivable in respect of any such Disposition pursuant to this
clause (m) shall be in an amount not less than the fair market value thereof and
(ii) the aggregate fair market value (as reasonably determined by the Borrower)
of all assets transferred under this clause (m) after the Amendment No. 1
Effective Date shall not exceed the greater of (x) $150,000,000 and (y) 15% of
the consolidated total assets of the Borrower and its Restricted Subsidiaries.
7.6.
Restricted Payments. Declare or pay any dividend (other than dividends payable
solely in common stock (including warrants, rights or options relating thereto
of the Person making such dividend)) on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, “Restricted
Payments”), except that:

(a)    any Restricted Subsidiary may make Restricted Payments to the Borrower or
any Subsidiary Guarantor;
(b)    any Restricted Subsidiary that is not a Loan Party may make Restricted
Payments to any other Restricted Subsidiary that is not a Loan Party;
(c)    the Borrower may make repurchases of Capital Stock deemed to occur upon
(i) the exercise of stock options, rights or warrants issued in accordance with
any stock option plan, any management, director and/or employee stock ownership
or incentive plan if such Capital Stock represents a portion of the exercise
price of such options, rights or warrants or (ii) the election of an employee to
have the Borrower withhold shares of Capital Stock to cover withholding taxes
due upon the vesting of restricted stock awards with any stock option plan or
any management, director and/or employee stock ownership or incentive plan to
the extent that such Capital Stock represents the amount that the Borrower is
required to withhold to cover state and federal income taxes;
(d)    so long as (i) no Default or Event of Default then exists or would result
therefrom and (ii) immediately after giving effect to the making of such
Restricted Payment and the incurrence of any Indebtedness in connection
therewith, the Consolidated First Lien Net Leverage Ratio shall be equal to or
less than 2.00:1.00 and the Consolidated Total Net Leverage Ratio shall be equal
to or less than 3.00:1.00 in each case for the most recently ended fiscal
quarter for which financial information has been delivered to the Administrative
Agent and the Lenders pursuant to Section 6.1(a) or (b) (with such compliance to
be determined (x) as though such incurrence had been consummated as of the first
day of the applicable fiscal period and (y) disregarding the proceeds of any
such Indebtedness in calculating such leverage ratio (it being understood that,
if applicable, the use of such proceeds shall be given pro forma effect in such
calculation)), the Borrower may make Restricted Payments;
(e)    the Borrower may make repurchases of its Capital Stock not to exceed
$25,000,000 in any fiscal year of the Borrower; and
(f)    so long as (i) no Default or Event of Default then exists or would result
therefrom and (ii) immediately after giving effect to the making of such
Restricted Payment and the incurrence of any Indebtedness in connection
therewith, the Consolidated First Lien Net Leverage Ratio shall be equal to or
less than the ratio required pursuant to Section 7.1(a) for the most recently
ended fiscal quarter for which financial information has been delivered to the
Administrative Agent and the Lenders pursuant to Section 6.1(a) or (b) (with
such compliance to be determined (x) as though such incurrence had been
consummated as of the first day of the applicable fiscal period and (y)
disregarding the proceeds of any such Indebtedness in calculating such leverage
ratio (it being understood that, if applicable, the use of such proceeds shall
be given pro forma effect in such calculation)), the Borrower may make
Restricted Payments in an aggregate amount not to exceed the Available Amount;
provided, that the requirement set forth in clause (ii) above shall not apply
until the aggregate amount of Restricted Payments made pursuant to this Section
7.6(f) shall exceed $5,000,000.
7.7.
Investments. Make any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any other Person (all of the
foregoing, “Investments”), except:

(a)    extensions of trade credit in the ordinary course of business;
(b)    investments in Cash Equivalents;
(c)    Guarantee Obligations permitted by Section 7.2;
(d)    loans and advances to directors, officers and employees of any Group
Member in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount for the Group Members not to
exceed $1,000,000 at any one time outstanding;
(e)    [reserved];
(f)    Investments in assets useful in the business, other than current assets,
of the Group Members made by any Group Member with the proceeds of any
Reinvestment Deferred Amount;
(g)    intercompany Investments (i) by any Group Member in the Borrower or any
Person that, prior to such investment, is a Subsidiary Guarantor and (ii) by any
Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is not a Loan Party; and
(h)    the purchase or other acquisition (a “Permitted Acquisition”) of all
(other than immaterial amounts of such Capital Stock such as directors’
qualifying shares) of the Capital Stock of any Person, or all or substantially
all of the assets of any Person, or all or substantially all of a line of
business, division or business unit of any Person; provided, that with respect
to each purchase or other acquisition made pursuant to this Section 7.7(h):
(i)    such Person (in the case of the acquisition of all of the Capital Stock
of such Person) or any existing or newly created Subsidiary that acquires the
applicable property shall be (or upon consummation of such acquisition, become)
wholly owned directly by the Borrower or one or more of its wholly-owned
Restricted Subsidiaries (including as a result of a merger or consolidation) and
such Person shall comply with any applicable requirements of Section 6.10;
(ii)    (A) immediately before and immediately after giving effect on a pro
forma basis to any such purchase or other acquisition, no Event of Default shall
have occurred and be continuing and (B) immediately after giving effect to such
purchase or other acquisition (and any related Dispositions and retirement of
Indebtedness), the Group Members shall be in pro forma compliance with the
covenants set forth in Section 7.1 for the most recently ended fiscal quarter
for which financial information has been delivered to the Administrative Agent
and the Lenders pursuant to Section 6.1(a) or (b) (with such compliance to be
determined (x) as though such purchase or other acquisition had been consummated
as of the first day of the applicable fiscal period, (y) as if such purchase or
acquisition is a Material Acquisition (even if such purchase or acquisition does
not involve the payment of consideration by the Group Members in excess of
$25,000,000) and (z) disregarding the proceeds of any Indebtedness incurred in
connection therewith in calculating the Consolidated First Lien Net Leverage
Ratio (it being understood that, if applicable, the use of such proceeds shall
be given pro forma effect in such calculation)); and
(iii)    the aggregate cash consideration given by the Group Members for all
acquisitions consummated after the Amendment No. 1 Effective Date in reliance on
this clause (h) of (A) Persons that do not, upon the acquisition thereof, become
Subsidiary Guarantors or (B) assets that are not acquired by Loan Parties shall
not exceed (x) $100,000,000 (or $150,000,000, if on a pro forma basis the
Consolidated First Lien Net Leverage Ratio is equal to or less than 2.25:1.00
for the most recently ended fiscal quarter for which financial information has
been delivered to the Administrative Agent and the Lenders pursuant to Section
6.1(a) or (b) (with such compliance to be determined (1) as though such purchase
or other acquisition had been consummated as of the first day of the applicable
fiscal period and (2) disregarding the proceeds of any Indebtedness incurred in
connection therewith in calculating the Consolidated First Lien Net Leverage
Ratio (it being understood that, if applicable, the use of such proceeds shall
be given pro forma effect in such calculation)) plus (y) the Available Amount.
(i)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5 or received in connection with
collections and compromises of accounts receivable in the ordinary course of
business;
(j)    Investments acquired as a result of the purchase or other acquisition by
any Group Member in connection with a Permitted Acquisition; provided, that such
Investments were not made in contemplation with such Permitted Acquisition and
were in existence at the time of such Permitted Acquisition;
(k)    Investments in joint ventures in an aggregate amount (valued at cost) not
to exceed $10,000,000; provided, that with respect to joint ventures in which no
Group Member has any existing Investment on the Amendment No. 1 Effective Date,
the aggregate amount (valued at cost) of such Investments shall not exceed
$5,000,000;
(l)    in addition to Investments otherwise expressly permitted by this Section,
Investments by the Group Members in an aggregate amount (valued at cost) not to
exceed $75,000,000 since the Amendment No. 1 Effective Date;
(m)    the Group Members may make other Investments in an aggregate amount not
to exceed the Available Amount at such time; and
(n)    Investments existing on the Amendment Signing Date and set forth on
Schedule 7.7(n) and any modification, refinancing, renewal, refunding,
replacement or extension thereof; provided that the amount of any Investment
permitted pursuant to this Section 7.7(n) is not increased from the amount of
such Investment on the Amendment Signing Date.
For purposes of calculating the amount of any Investment, such amount shall
equal (x) the amount actually invested less (y) any repayments, interest,
returns, profits, dividends, distributions, income and similar amounts actually
received in cash from such Investment (from dispositions or otherwise) (which
amount referred to in this clause (y) shall not exceed the amount of such
Investment at the time such Investment was made).


7.8.
Payments and Modifications of Certain Debt Instruments. (a) Make or offer to
make any optional or voluntary payment or prepayment of principal, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to any unsecured Indebtedness or any Subordinated Indebtedness,
other than (i) with the Declined Prepayment Amount to the extent that it has not
otherwise been applied by the Borrower to make any payment of any other
Indebtedness of the Group Members, (ii) intercompany Indebtedness among Loan
Parties, (iii) intercompany Indebtedness among Subsidiaries that are not Loan
Parties, (iv) payments by a Subsidiary that is not a Loan Party in respect of
Indebtedness owed to a Loan Party, (v) any cash settlement elected to be
delivered by the Borrower upon the conversion of Convertible Securities in
accordance with its terms and (vi) in an amount equal to the Available Amount;
provided that no payment of Subordinated Indebtedness (including any scheduled
payments of principal or interest) shall be permitted if an Event of Default has
occurred and is continuing or if such payment is otherwise in violation of the
subordination provisions of such Subordinated Indebtedness; provided further
that no payment of Subordinated Indebtedness (including any scheduled payments
of principal or interest) shall be permitted pursuant to clause (vi) above
unless immediately after giving effect to the making of such payment, the
Consolidated First Lien Net Leverage Ratio shall be equal to or less than the
ratio required pursuant to Section 7.1(a) for the most recently ended fiscal
quarter, such compliance to be determined (x) on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.1(a) or (b).

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
unsecured Indebtedness or any Subordinated Indebtedness (other than any such
amendment, modification, waiver or other change that (i) would not adversely
affect the interests of the Lenders and (ii) does not involve the payment of a
consent fee).
(c) Designate any Indebtedness (other than (i) obligations of the Loan Parties
pursuant to the Loan Documents and Indebtedness incurred pursuant to Section
7.2(b) and (ii) obligations of the Loan Parties with respect to Refinancing
Indebtedness and any Permitted Refinancing of the Indebtedness outstanding under
Section 7.2(b), which obligations are, in each case, pari passu in right of
payment to the Obligations) as “Senior Indebtedness” (or any other defined term
having a similar purpose) for the purposes of any Subordinated Indebtedness.
7.9.
Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary Guarantor) unless such transaction is
(a) otherwise permitted under this Agreement and (b) upon fair and reasonable
terms no less favorable to the Borrower or any of its relevant Restricted
Subsidiaries than it would obtain in a comparable arm’s length transaction with
a Person that is not an Affiliate; provided, that the foregoing restriction in
clause (b) shall not apply to (i) transactions between or among the Loan
Parties; (ii) transactions permitted under Section 7.6; (iii) the payment of
customary directors’ fees and indemnification and reimbursement of expenses to
directors, officers or employees; (iv) any issuance of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by the Borrower’s Board of Directors; (v) employment and severance
arrangements entered into in the ordinary course of business between the
Borrower or any Subsidiary and any employee thereof and approved by the
Borrower’s Board of Directors; and (vi) intercompany transactions undertaken in
good faith (as certified by a Responsible Officer of the Borrower) for the
purpose of improving the consolidated tax efficiency of the Group Members.

7.10.
Sales and Leasebacks. Enter into any arrangement with any Person providing for
the leasing by any Group Member of real or personal property that has been or is
to be sold or transferred by any Group Member to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of any Group Member, other than
the Permitted Sale and Leaseback.

7.11.
Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Group Member has actual
exposure (other than those in respect of Capital Stock) and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate,
from floating to fixed rates or otherwise) with respect to any interest-bearing
liability or investment of any Group Member.

7.12.
Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on a
day other than December 31 or change the Borrower’s method of determining fiscal
quarters.

7.13.
Negative Pledge Clauses. Enter into or suffer to exist or become effective any
agreement that prohibits or limits the ability of the any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) (i) this
Agreement and the other Loan Documents, (ii) any agreement governing any
Indebtedness incurred pursuant to Section 7.2(v), so long as any such agreement
is not more restrictive than the Loan Documents and (iii) any agreement
governing any Permitted Refinancing in respect of the Loans or Indebtedness
incurred pursuant to Section 7.2(v), in each case, with respect to this clause
(iii), so long as any such agreement is not more restrictive than the Loan
Documents and such Indebtedness, as applicable, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), (c) any agreement in effect at the time any Restricted
Subsidiary becomes a Restricted Subsidiary of the Borrower, so long as such
agreement was not entered into in contemplation of such Person becoming a
Restricted Subsidiary of the Borrower, as such agreement may be amended,
restated, supplemented, modified extended renewed or replaced, so long as such
amendment, restatement, supplement, modification, extension, renewal or
replacement does not expand in any material respect the scope of any restriction
contemplated by this Section 7.13 contained therein or (d) customary provisions
restricting assignments, subletting, sublicensing, pledging or other transfers
contained in leases, subleases, licenses or sublicenses, so long as such
restrictions are limited to the property or assets subject to such leases,
subleases, licenses or sublicenses, as the case may be.

7.14.
Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist or
become effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary of the Borrower to (a) make Restricted Payments in respect
of any Capital Stock of such Restricted Subsidiary held by, or pay any
Indebtedness owed to, any Group Member, (b) make loans or advances to, or other
Investments in, any Group Member or (c) transfer any of its assets to any Group
Member, except for such encumbrances or restrictions existing under or by reason
of (i) any restrictions existing under (A) the Loan Documents, (B) any agreement
governing Indebtedness incurred pursuant to Section 7.2(v) or (C) any agreement
governing Permitted Refinancing in respect of the Loans or any Indebtedness
incurred pursuant to Section 7.2(v), in each case so long as any such agreement
is not more restrictive than the Loan Documents and such Indebtedness, as
applicable, (ii) any restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Restricted Subsidiary, (iii) any restriction under any agreement in effect
at the time any Restricted Subsidiary becomes a Restricted Subsidiary of the
Borrower, so long as such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower, as such agreement
may be amended, restated, supplemented, modified extended renewed or replaced,
so long as such amendment, restatement, supplement, modification, extension,
renewal or replacement does not expand in any material respect the scope of any
restriction contemplated by this Section 7.14 contained therein or (iv)
customary provisions restricting assignments, subletting, sublicensing, pledging
or other transfers contained in leases, subleases, licenses or sublicenses, so
long as such restrictions are limited to the property or assets subject to such
leases, subleases, licenses or sublicenses, as the case may be.

7.15.
Lines of Business. Enter into any business, either directly or through any
Restricted Subsidiary, except for those businesses in which the Group Members
are engaged on the Amendment No. 1 Effective Date or that are reasonably
related, incidental or complementary thereto, or reasonable extensions thereof.

7.16.
Use of Proceeds and Letters of Credit. No Borrowing will be made or Letter of
Credit issued, and no proceeds of any Borrowing will be used, (i) for the
purpose of funding payments to any officer or employee of a Governmental
Authority, Person controlled by a Governmental Authority, political party,
official of a political party, candidate for political office or other Person
acting in an official capacity, in each case in violation of applicable
Anti-Corruption Laws, (ii) for the purpose of financing the activities of any
Sanctioned Person or (iii) in any manner that would result in the violation of
Anti-Terrorism Law or Sanctions by any party hereto.

SECTION 8.    EVENTS OF DEFAULT
8.1.
Events of Default. If any of the following events shall occur and be continuing:

(a)    the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or
(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
(c)    any Loan Party shall default in the observance or performance of any
agreement contained in Section 3.1(c), clause (i) or (ii) of Section 6.4(a)
(with respect to the Borrower only), Section 6.7(a) or Section 7 of this
Agreement or Section 5.5(b) of the Guarantee and Collateral Agreement; or
(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
(e)    the Borrower or any Restricted Subsidiary shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
Obligation, and including, for purposes of this Section 8.1(e), obligations in
respect of Swap Agreements, but excluding the Loans) on the scheduled or
original due date with respect thereto; (ii) default in making any payment of
any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, but without any further lapse of
time, such Indebtedness to become due prior to its stated maturity or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that (A) a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the aggregate outstanding principal amount (valued, in the case of a Swap
Agreement, as the maximum aggregate amount (giving effect to any netting
arrangements) that the Borrower or any Restricted Subsidiary would be required
to pay if such Swap Agreement were terminated at such time) of which is
$15,000,000 or more and (B) an event or condition described in clause (iii) of
this paragraph (e) shall not include any conversion or exchange of Convertible
Securities or the occurrence of any conversion or exchange trigger (other than
any conversion or exchange trigger that would otherwise constitute an Event of
Default) that results in such Convertible Securities becoming convertible or
exchangeable, as applicable; or
(f)    (i) the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it as
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding‑up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against the
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary) any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against the Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary) any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall authorize any action set forth in clause (i), (ii),
or (iii) above; or (v) the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or (vi) or
the Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary)
shall make a general assignment for the benefit of its creditors; or
(g)    (i) an ERISA Event or a Foreign Plan Event shall have occurred, (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan, (iii) the PBGC shall institute proceedings to terminate any
Pension Plan(s), (iv) any Group Member or any of their respective ERISA
Affiliates shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner; or (v) any other event or condition shall occur or exist
with respect to a Plan, a Foreign Benefit Arrangement or a Foreign Plan; and in
each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to have a Material Adverse Effect; or
(h)    one or more final monetary judgments or decrees shall be entered against
any Group Member (to the extent not paid or covered by insurance as to which the
relevant insurance company has not denied coverage) of $15,000,000 or more,
which such judgments or decrees are not paid, discharged, satisfied, annulled,
rescinded, vacated, discharged, stayed or bonded pending appeal for a period of
60 consecutive days; or
(i)    any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
other than pursuant to the terms hereof or such Security Document; or
(j)    the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
(k)    a Change in Control shall occur;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.
8.2.
Application of Proceeds. The proceeds received by the Administrative Agent in
respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Administrative Agent of
its remedies shall be applied, in full or in part, together with any other sums
then held by the Administrative Agent pursuant to this Agreement, promptly by
the Administrative Agent as follows:

(a)    First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith and all amounts for which the Administrative Agent is
entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount pursuant to Section 2.14 from and
after the date such amount is due, owing or unpaid until paid in full;  
(b)    Second, to the payment of all other reasonable out-of-pocket costs and
expenses of such sale, collection or other realization including compensation to
the other Secured Parties and their agents and counsel and all costs,
liabilities and advances made or incurred by the other Secured Parties in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;  
(c)    Third, to the payment in full in cash of the principal amount of the
Obligations (excluding Obligations in respect of Specified Cash Management
Agreements), any interest and premium thereon and any breakage, termination or
other payments under agreements giving rise to Obligations and any interest
accrued thereon; and  
(d)    Fourth, to the payment in full in cash of the principal amount of the
Obligations in respect of Specified Cash Management Agreements, and any interest
and premium thereon; and  
(e)    Fifth, the balance remaining after the Obligations shall have been paid
in full, no Letters of Credit shall be outstanding and the Commitments shall
have terminated, if any, to the person lawfully entitled thereto (including the
applicable Loan Party or its successors or assigns) or as a court of competent
jurisdiction may direct.  
Notwithstanding the foregoing, no amount received from any Subsidiary Guarantor
shall be applied to any Excluded Swap Obligation of such Subsidiary Guarantor.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.2, the Loan Parties shall
remain liable, jointly and severally, for any deficiency.
SECTION 9.    THE AGENTS
9.1.
Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement, the other
Loan Documents, and the Specified Swap Agreements and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement, the other Loan
Documents, and the Specified Swap Agreements and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement, the other Loan Documents, and the Specified Swap
Agreements, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

9.2.
Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys‑in‑fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in‑fact
selected by it with reasonable care.

9.3.
Exculpatory Provisions. (a) Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys‑in‑fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

(b) Any assignor of a Loan or seller of a participation hereunder shall be
entitled to rely conclusively on a representation of the assignee Lender or
Participant in the relevant Assignment and Assumption or participation
agreement, as applicable, that it meets the requirements of this Agreement to be
an assignee or Participant. No Agent shall have any responsibility or liability
for monitoring the list or identities of, or enforcing provisions relating to,
Disqualified Lenders or Competitors.
9.4.
Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. If the payee of any Note is listed as a Lender in the
Register, the Administrative Agent may deem and treat the payee of any Note as
the owner thereof to the extent of such Payee’s registered principal and stated
interest on any Loan for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or, if
so specified by this Agreement, all Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans.

9.5.
Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided, that unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders.

9.6.
Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys‑in‑fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys‑in‑fact
or affiliates.

9.7.
Indemnification. The Lenders agree to indemnify the Administrative Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence, bad faith or willful misconduct.
The agreements in this Section shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

9.8.
Agent in Its Individual Capacity. Each Agent and its affiliates may make loans
to, accept deposits from and generally engage in any kind of business with any
Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9.
Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
a successor agent for the Lenders, which shall be a financial institution, which
successor agent shall (unless an Event of Default under Section 8.1(a) or
Section 8.1(f) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Loan Documents.

9.10.
Agents. None of the Co-Syndication Agents, the Co-Documentation Agents or the
Lead Arrangers shall have any duties or responsibilities hereunder in its
capacity as such.

SECTION 10.    MISCELLANEOUS
10.1.
Amendments and Waivers(a)    . Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby; (ii)
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; (iv)  reduce the percentage
specified in the definition of Majority Facility Lenders with respect to any
Facility without the written consent of all Lenders under such Facility; (v)
amend, modify or waive any provision of Section 9 or any other provision of any
Loan Document that primarily affects the Administrative Agent without the
written consent of the Administrative Agent; (vi) [reserved]; (vii) amend,
modify or waive any provision of Section 3 without the written consent of the
Issuing Lender; (viii) amend Section 2.23 without the written consent of the
Required Lenders, the Administrative Agent and the Issuing Lender; (ix) amend,
modify or waive any provision of Section 8.2 without the written consent of all
Lenders; or (x) amend Section 3.1(c) without the consent of Lenders holding more
than 50% of the Revolving Commitments in respect of the applicable maturing
Revolving Commitments (or, if the Revolving Commitments in respect of such
tranche have been terminated, the Total Revolving Extensions of Credit then
outstanding in respect of such maturing tranche); provided further that (A) this
Agreement and the other Loan Documents may be amended solely with the consent of
the Administrative Agent to incorporate the terms of any Extension or any
Incremental Facility, (B) the conditions set forth in Section 5.3 may be waived
solely with the consent of the Majority Facility Lenders in respect of the
Revolving Facility and (C) this Agreement may be amended solely with the consent
of the Borrower and the Majority Facility Lenders with respect to the applicable
Facility with respect to any amendments or modifications that affect only such
Facility (it being understood that increases in the Applicable Margin,
amendments or modifications to the amortization of the Term Loans as in effect
on the Amendment No. 1 Effective Date, any amendment to the Maturity Date such
that the Term Loans mature prior to the Maturity Date as in effect on the
Amendment No. 1 Effective Date and any waiver of conditions to the provision of
any Incremental Facility shall be deemed to affect each Facility). Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. To
the extent that this Section 10.1 requires the consent of all Lenders to any
amendment, waiver or modification, a Defaulting Lender’s vote shall not be
included; provided, that (i) such Defaulting Lender’s Commitment may not be
increased or extended without its consent and (ii) the principal amount of, or
interest or fees payable on, Loans or L/C Disbursements may not be reduced or
excused or the scheduled date of payment may not be postponed as to such
Defaulting Lender without such Defaulting Lender’s consent.

In connection with any proposed amendment, modification, waiver or termination
(a “Proposed Change”) requiring the consent of all Lenders or all directly and
adversely affected Lenders, if the consent of the Required Lenders (and, to the
extent any Proposed Change requires the consent of Lenders holding Loans of any
Class pursuant to clause (v) of the preceding paragraph of this Section, the
consent of the Majority Facility Lenders of the outstanding Loans and unused
Commitments of such Class) to such Proposed Change is obtained, but the consent
to such Proposed Change of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in this
Section 10.1 being referred to as a “Non-Consenting Lender”), then, so long as
the Lender that is acting as Administrative Agent is not a Non-Consenting
Lender, the Borrower may, at its sole expense and effort, upon three Business
Days’ written notice to such Non-Consenting Lender and the Administrative Agent,
require such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.6;
provided that such Lender shall be deemed to have executed the applicable
Assignment and Assumption), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided, that (a) the
Borrower shall have received the prior written consent of the Administrative
Agent to the extent such consent would be required under Section 10.6(b) for an
assignment of Loans or Commitments, as applicable (and, if a Revolving
Commitment is being assigned, each Issuing Lender), which consent shall not
unreasonably be withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in L/C Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including amounts payable pursuant to
Section 2.20), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (c) unless waived, the Borrower or such assignee shall have paid to
the Administrative Agent the processing and recordation fee specified in Section
10.6(b) and (d) the assignee shall consent to such Proposed Change.
Notwithstanding the foregoing, this Agreement may be amended (x) with the
written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all or any portion of the
outstanding Term Loans or the term loans under any Incremental Term Facility
(“Replaced Term Loans”) with a replacement term loan hereunder (“Replacement
Term Loans”); provided, that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Replaced Term Loans, (b) the terms of Replacement Term Loans are (excluding
pricing, fees, rate floors and optional prepayment or redemption terms), taken
as a whole, no more favorable to the lenders providing such Replacement Term
Loans than those applicable to the Replaced Term Loans (other than any covenants
or other provisions applicable only to periods after the later of the Final
Maturity Date and the Final Revolving Termination Date), (c) the maturity date
of such Replacement Term Loans shall not be earlier than the maturity date of
the Replaced Term Loans and (d) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Replaced Term Loans at the time of such refinancing and (y)
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Revolving Facility (as defined below)
to permit the refinancing, replacement or modification of all or any portion of
the Revolving Facility or any Incremental Revolving Facility (a “Replaced
Revolving Facility”) with a replacement revolving facility hereunder (a
“Replacement Revolving Facility”); provided that (a) the aggregate amount of
such Replacement Revolving Facility shall not exceed the aggregate amount of
such Replaced Revolving Facility, (b) the termination date of such Replacement
Revolving Facility shall be no earlier than the termination date of the Replaced
Revolving Facility and (c) the terms of any such Replacement Revolving Facility
are (excluding pricing, fees, rate floors and optional prepayment or redemption
terms), taken as a whole, no more favorable to the lenders providing such
Replacement Revolving Facility than those applicable to the Replaced Revolving
Facility (other than any covenants or other provisions applicable only to
periods after the later of the Final Maturity Date and the Final Revolving
Termination Date).  
Notwithstanding the foregoing, the Administrative Agent and the Borrower may
amend any Loan Document to correct any obvious errors, mistakes, omissions,
defects or inconsistencies, or to effect administrative changes that are not
adverse to any Lender, and such amendment shall become effective without any
further consent of any other party to such Loan Document other than the
Administrative Agent and the Borrower.
10.2.
Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed as
follows in the case of the Borrower and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

Borrower:
12808 Gran Bay Parkway West
Jacksonville, Florida 32258
 
Attention: Chief Financial Officer
 
Facsimile: (904) 880-0350
 
Telephone: (904) 680-6600
 
 
Administrative Agent:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2
Floor: 03
Newark, DE 19713-2107
 
Attention: JPM Loan & Agency Services Group
 
Facsimile: (302) 634-1417
Email: 12012443577@tls.ldsprod.com
Telephone: (302) 634-1929


With copies to:


JPMorgan Chase Bank, N.A.
383 Madison Avenue, Floor 24
New York, New York 10179
Attention: Tina Ruyter
Facsimile: (212) 270-5127
Telephone: (212) 270-4676


JPMorgan Chase Bank, N.A.,
as Issuing Lender:
JPMorgan Chase Bank, N.A.
10420 Highland Manor Dr., 4th Floor
Tampa, Florida 33610
Attention: Standby LC Unit
Facsimile: (212) -270-5100
Email: gts.ib.standby@jpmchase.com
Telephone: (212) 270-2348



provided, that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.
10.3.
No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4.
Survival of Representations and Warranties. All representations and warranties
made hereunder, in the other Loan Documents and in any document, certificate or
statement delivered pursuant hereto or in connection herewith shall survive the
execution and delivery of this Agreement and the making of the Loans and other
extensions of credit hereunder.

10.5.
Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse the
Administrative Agent and the Lead Arrangers for all of their respective
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the syndication of the Facilities and the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one firm of counsel to the Administrative Agent and the Lead
Arrangers (and, if necessary, one local counsel in any relevant jurisdiction)
and filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Amendment No. 1 Effective
Date (in the case of amounts to be paid on the Amendment No. 1 Effective Date)
and from time to time thereafter on a quarterly basis or such other periodic
basis as the Administrative Agent shall deem appropriate, in each case, together
with backup documentation supporting such reimbursement request, (b) to pay or
reimburse each Lender and the Administrative Agent for all its reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the fees and disbursements of
counsel to the Administrative Agent and the Lenders; provided, that the Borrower
shall not be liable for the fees and disbursements of more than one separate
firm for the Administrative Agent and the Lenders (unless there shall exist an
actual conflict of interest among the Administrative Agent and the Lenders (or
among the Lenders), in which case the Borrower shall be liable for the fees and
disbursements of another separate local counsel for the affected Person) and one
local counsel in any material jurisdiction (unless there shall exist an actual
conflict of interest among the Administrative Agent and the Lenders (or among
the Lenders), in which case the Borrower shall be liable for the fees and
disbursements of another separate local counsel for the affected Person), (c) to
pay, indemnify, and hold each Lender and the Administrative Agent harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying, stamp, excise and similar taxes, if
any, other than those found by a final and nonappealable decision of a court of
competent jurisdiction to have been caused by the willful misconduct, bad faith
or gross negligence of the Administrative Agent or any Lender that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent and each of their respective affiliates and the
respective officers, directors, employees, agents, advisors, partners,
representatives and controlling persons of each of the foregoing (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, judgments, suits or actions or other
legal proceedings (whether brought by a third party or the Borrower or other
Loan Party), costs, expenses or disbursements of any kind or nature whatsoever
arising out of the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any Subsidiary
or any of the Properties, any Environmental Claims, and the reasonable and
documented fees and expenses of legal counsel (provided that the Borrower shall
not be liable for the fees and expenses of more than one separate firm for the
Indemnitees (unless there shall be an actual conflict of interest among the
Indemnitees, in which case the Borrower shall be liable for the fees and
expenses of another separate local counsel for the affected Indemnitees) and one
local counsel in any material jurisdiction) (unless there shall be an actual
conflict of interest among the Indemnitees, in which case the Borrower shall be
liable for the fees and expenses of another separate local counsel for the
affected Indemnitees) in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”); provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities (x) to the extent such Indemnified Liabilities are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the gross negligence, bad faith or willful misconduct of
such Indemnitee or any of its affiliates or their respective officers, directors
or employees or (y) arising out of a dispute solely between Indemnitees not
involving an act or omission by the Borrower or any of its Affiliates (other
than any such indemnified liabilities asserted against any Indemnitee in its
capacity, or in fulfilling its role, as an agent or Lead Arranger or similar
role for any Facility (including any Incremental Facility)); provided further
that, this Section 10.5(d) shall not apply to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.  None of the
Borrower, any Lender or any Agent shall be liable for any special, indirect,
consequential or punitive damages (other than as required pursuant to Section
10.5(c) or (d)). Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 10.5 shall be payable not later than 10 days
after written demand therefor. Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to Chief Financial Officer (Telephone
No. (904) 680-6600) (Telecopy No. (904) 880-0350), at the address of the
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive the termination of this
Agreement and the repayment of the Loans and all other amounts payable
hereunder.

10.6.
Successors and Assigns; Participations and Assignments. (a) The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(a)    (i) Any Lender may assign to one or more assignees (other than to a
Disqualified Lender, a natural person, the Borrower, the Borrower’s Affiliates,
any Competitor or any Competitor Affiliate) (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower; provided, that no consent of the Borrower shall be required
(i) for an assignment of all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund (as defined below), (ii) for an
assignment of Revolving Commitments or Revolving Loans to a Revolving Lender or
an Affiliate of a Revolving Lender or (iii) if an Event of Default under Section
8.1(a) or (f) has occurred and is continuing, for an assignment of all or any
portion of a Term Loan, Revolving Commitments or Revolving Loans to any other
Person; provided further that, prior to the date that is 30 days after the
Closing Date, no consent of the Borrower shall be required with respect to any
assignment of all or any portion of a Loan in connection with the initial
syndication of the Loans; provided further that the Borrower shall be deemed to
have consented to any assignment of a Term Loan unless the Borrower has objected
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof
(B)    the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an affiliate of a Lender or an Approved Fund; and
(C)    the Issuing Lender, only if such assignment is of a Revolving Loan.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$2,500,000 (in the case of Term Loans) and $5,000,000 (in the case of the
Revolving Facility) unless each of the Borrower and the Administrative Agent
otherwise consent; provided, that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;
(B)    (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
(ii)     [Reserved].


(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.18, 2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(b)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than to a Disqualified Lender, any Competitor, any Competitor Affiliate,
a natural person, the Borrower or the Borrower’s Affiliates) (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided, that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of, and subject to the limitations
of, Sections 2.18, 2.19 and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.7(b) as though it were a Lender; provided, such
Participant shall be subject to Section 10.7(a) as though it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a change
in any Requirement of Law that occurs after the Participant acquired the
applicable participation, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. No Participant
shall be entitled to the benefits of Section 2.19 unless such Participant
complies with Sections 2.19(d), (e) and (f) as if it were a Lender. Each Lender
that sells a participation, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive (absent manifest error), and such Lender, each Loan Party
and the Administrative Agent shall treat each person whose name is recorded in
the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided, that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.
(d)    The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above; provided, that a transfer of any
Note may be effected only by the surrender of the original Note and either
re-issuance by the Borrower of the original Note to a new holder or the issuance
by the Borrower of a new Note to a new holder.
(e)    Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided that each Lender designating any Conduit Lender
hereby agrees to indemnify, save and hold harmless each other party hereto for
any loss, cost, damage or expense arising out of its inability to institute such
a proceeding against such Conduit Lender during such period of forbearance.
(f)    Notwithstanding anything to the contrary herein, no addition to the list
of Competitors shall retroactively disqualify a Lender or Participant who became
a Lender or Participant prior to such addition (or any prospective Lender or
Participant who entered into an Assignment or Assumption or participation
agreement prior to effectiveness of such addition with an effective date after
effectiveness of such addition).
10.7.
Adjustments; Set‑off. (a) Except to the extent that this Agreement or a court
order expressly provides for payments to be allocated to a particular Lender or
to the Lenders under a particular Facility, if any Lender (a “Benefitted
Lender”) shall receive any payment of all or part of the Obligations owing to it
(other than in connection with an assignment made pursuant to Section 10.6), or
receive any Collateral in respect thereof (whether voluntarily or involuntarily,
by set‑off, pursuant to events or proceedings of the nature referred to in
Section 8.1(f), or otherwise), in a greater proportion than any such payment to
or Collateral received by any other Lender, if any, in respect of the
Obligations owing to such other Lender, such Benefitted Lender shall purchase
for cash from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such Collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such Collateral
ratably with each of the Lenders; provided that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(a)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such application made by such Lender; provided, that the failure to give
such notice shall not affect the validity of such application.
10.8.
Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of an original executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9.
Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10.
Integration. This Agreement and the other Loan Documents represent the entire
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11.
GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; provided, however, that (a)
the interpretation of the definition of Target Material Adverse Effect and
whether there shall have occurred a Target Material Adverse Effect, (b) whether
the Acquisition has been consummated as contemplated by the Acquisition
Agreement and (c) whether the representations and warranties made by the Target
in the Acquisition Agreement are true and correct and whether as a result of any
inaccuracy thereof the Borrower (or an Affiliate thereof) has an obligation to
close under, or the right to terminate its obligations under, the Acquisition
Agreement, or to otherwise not consummate the Acquisition, shall be determined
in accordance with the internal laws of the State of Delaware (without regard to
principles of conflict of laws).

10.12.
Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof (except that, (x) in the case of any Mortgage or other
Security Document, proceedings may also be brought by the Administrative Agent
or collateral agent in the state in which the respective Mortgaged Property or
Collateral is located or any other relevant jurisdiction and (y) in the case of
any bankruptcy, insolvency or similar proceedings with respect to any Loan
Party, actions or proceedings related to this Agreement and the other Loan
Documents may be brought in such court holding such bankruptcy, insolvency or
similar proceedings);
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
10.13.
Acknowledgements. The Borrower hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
(c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
10.14.
Releases of Guarantees and Liens. (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1) to take
any action requested by the Borrower having the effect of releasing any
Collateral or Guarantee Obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

(a)    At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Cash Management Agreements) shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.
10.15.
Confidentiality. Each of the Administrative Agent and each Lender agrees to keep
confidential all Information (as defined below); provided, that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such
Information (a) to the Administrative Agent, any other Lender or any affiliate
thereof, (b) subject to an agreement to comply with the provisions of this
Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates, provided that
such Persons have been advised of the confidentiality provisions hereof and are
subject thereto, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document, (j) if agreed by the Borrower in its sole discretion, to any other
Person or (k) to any regulatory or self-regulatory agency having supervisory
authority over any Lender in connection with an examination of such Lender by
such agency. “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a non-confidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided that
in the case of information received from the Borrower after the Amendment No. 1
Effective Date, such information is clearly identified at the time of delivery
as confidential.



Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.


All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
10.16.
WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

10.17.
Patriot Act. Each Lender hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act.

10.18.
Usury Savings. Notwithstanding any other provision herein, the aggregate
interest rate charged hereunder, including all charges or fees in connection
therewith deemed in the nature of interest under applicable law, shall not
exceed the Highest Lawful Rate (as such term is defined below).  If the rate of
interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate (as defined below), the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect.  In
addition, if and when the Loans made hereunder are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws.  Accordingly, if any Lender contracts
for, charges, or receives any consideration which constitutes interest in excess
of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to the
Borrower.  As used in this paragraph, the term “Highest Lawful Rate” means the
maximum lawful interest rate, if any, that at any time or from time to time may
be contracted for, charged, or received under the laws applicable to such Lender
which are presently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow. 

10.19.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.






Annex II


EXHIBIT H-1
[FORM OF]
TERM LOAN NOTE
$[    ]    
[ ], 201_                    New York, New York


FOR VALUE RECEIVED, WEB.COM GROUP, INC., a Delaware corporation (“Borrower”),
promises to pay [            ], (“Payee”) or its registered assigns, on or
before March 31, 2021, the lesser of (a) [                ] ($[        ]) and
(b) the unpaid principal amount of all advances made by Payee to Borrower as
Term Loans under the Credit Agreement referred to below.
Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit
Agreement, dated as of September 9, 2014 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
BORROWER, as Borrower, the Lenders party thereto from time to time, the
Co-Syndication Agents named therein, the Co-Documentation Agents named therein
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
This Note is one of the Notes issued pursuant to and entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Term Loans evidenced
hereby were made and are to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
Office of the Administrative Agent or at such other place as shall be designated
in writing for such purpose in accordance with the terms of the Credit
Agreement. Unless and until an Assignment and Assumption effecting the
assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, Borrower, each
Agent and the Lenders shall be entitled to deem and treat Payee as the owner and
holder of this Note and the obligations evidenced hereby. Payee hereby agrees,
by its acceptance hereof, that before disposing of this Note or any part hereof
it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.
This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.
Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
Borrower and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder (except as expressly provided in the Credit
Agreement and the Loan Documents).


[Signature Page Follows]
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK.


WEB.COM GROUP, INC.


By:                     
Name:                 
Title:                    




TRANSACTIONS ON
TERM LOAN NOTE




Date
Amount of Loan Made This Date
Amount of Principal Paid This Date
Outstanding Principal
Balance This Date
Notation
Made By
 
 
 
 
 
 
 
 
 
 







EXHIBIT H-2
[FORM OF]
REVOLVING LOAN NOTE
$[    ]    
[ ], 201_                    New York, New York


FOR VALUE RECEIVED, WEB.COM GROUP, INC., a Delaware corporation (“Borrower”),
promises to pay [            ], (“Payee”) or its registered assigns, on or
before March 31, 2021, the lesser of (a) [                ] ($[        ]) and
(b) the unpaid principal amount of all advances made by Payee to Borrower as
Revolving Loans under the Credit Agreement referred to below.
Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit
Agreement, dated as of September 9, 2014 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
BORROWER, as Borrower, the Lenders party thereto from time to time, the
Co-Syndication Agents named therein, the Co-Documentation Agents named therein,
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
This Note is one of the Notes issued pursuant to and entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Revolving Loans evidenced
hereby were made and are to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
Office of the Administrative Agent or at such other place as shall be designated
in writing for such purpose in accordance with the terms of the Credit
Agreement. Unless and until an Assignment and Assumption effecting the
assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, Borrower, each
Agent and the Lenders shall be entitled to deem and treat Payee as the owner and
holder of this Note and the obligations evidenced hereby. Payee hereby agrees,
by its acceptance hereof, that before disposing of this Note or any part hereof
it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.
This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.
Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
Borrower and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder (except as expressly provided in the Credit
Agreement and the Loan Documents).


[Signature Page Follows]
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK.


WEB.COM GROUP, INC.


By:                     
Name:                 
Title:                    


TRANSACTIONS ON
REVOLVING LOAN NOTE




Date
Amount of Loan Made This Date
Amount of Principal Paid This Date
Outstanding Principal
Balance This Date
Notation
Made By
 
 
 
 
 
 
 
 
 
 





